Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 1 of 100




                 Exhibit 2
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 2 of 100
                                                                EXECUTION COPY


 1                                                     The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
 7
                                 AT SEATTLE
 8
 9                                      No. 3:18-cv-05704-RSL
      IN RE IMPINJ, INC. SECURITIES
      LITIGATION
10                                        CLASS ACTION

11                                        STIPULATION AND
                                          AGREEMENT OF SETTLEMENT
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION AND AGREEMENT                             BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                           1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                       Seattle, Washington 98104
                                                               Telephone: (206) 622-2000
         Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 3 of 100
                                                                                     EXECUTION COPY


 1          This Stipulation and Agreement of Settlement, dated as of July 9, 2020 (the “Stipulation”) is

 2 entered into between (a) Lead Plaintiff Employees’ Retirement System of the City of Baton Rouge
 3 and Parish of East Baton Rouge (“Lead Plaintiff” or “Federal Plaintiff”), and plaintiff in the New
 4 York Action, Plymouth County Retirement System (“New York Action Plaintiff” and, together with
 5 Lead Plaintiff, “Plaintiffs”), on behalf of themselves and the Settlement Class; and (b) defendant
 6 Impinj, Inc. (“Impinj” or the “Company”) and defendants Chris Diorio, Evan Fein, and Eric
 7 Brodersen (the “Individual Defendants” and, with Impinj, “Defendants”), and embodies the terms
 8 and conditions of the settlement of the above-captioned action (the “Action” or “Federal Action”).1
 9 Subject to the approval of the Court and the terms and conditions expressly provided herein, this
10 Stipulation is intended to fully, finally and forever compromise, settle, release, resolve, and dismiss
11 with prejudice the Federal Action, the New York Action, and all Released Plaintiffs’ Claims (defined
12 below) against Defendants and other Defendants’ Releasees (defined below).
13          WHEREAS:

14          A.      On August 27, 2018 and October 2, 2018, two class action complaints were filed in

15 the United States District Court for the Western District of Washington, entitled Montemarano v.
16 Impinj, Inc. et al., C18-5704RSL and Plaintiff Employees’ Retirement System of the City of Baton
17 Rouge and Parish of East Baton Rouge v. Impinj, Inc. et al., No. C18-1447RSL, respectively, alleging
18 claims under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”)
19 against Defendants.
20          B.      On January 14, 2019, the Court entered an order consolidating these two actions into

21 the Action, ordered that the Action be captioned In re Impinj, Inc. Securities Litigation, No. 3:18-cv-
22 05704-RSL, appointed the Employees’ Retirement System of the City of Baton Rouge and Parish of
23 East Baton Rouge as Lead Plaintiff for the Action, and approved Lead Plaintiff’s selection of
24
25
26
     1
27   All terms with initial capitalization not otherwise defined herein shall have the meanings ascribed
   to them in ¶ 1 herein.
28 STIPULATION AND AGREEMENT                         -1-                 BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                          1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 4 of 100
                                                                                  EXECUTION COPY


 1 Bernstein Litowitz Berger & Grossmann LLP as Lead Counsel and Byrnes Keller Cromwell LLP as
 2 liaison counsel.
 3          C.     On January 31, 2019, Plymouth Country Retirement System filed a class action

 4 complaint in New York State Supreme Court entitled Plymouth County Retirement System v. Impinj,
 5 Inc. et al., Index No. 650629/2019 (N.Y. Supreme Ct. N.Y. County) (the “New York Action”). The
 6 New York Action alleged claims under Sections 11, 12(a)(2), and 15 of the Securities Act of 1933
 7 (the “Securities Act”) based on purchases of Impinj common stock in or traceable to the Company’s
 8 July 21, 2016 Initial Public Offering (“IPO”) or its December 2, 2016 Secondary Public Offering
 9 (“SPO”) against Defendants, as well as other directors of Impinj and the underwriters of the IPO and
10 SPO.
11          D.     On February 13, 2019, Lead Plaintiff filed and served the Consolidated Class Action

12 Complaint (the “Complaint”) in the Federal Action asserting claims against all Defendants under
13 Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5
14 promulgated thereunder, and against the Individual Defendants under Section 20(a) of the Exchange
15 Act. The Complaint alleged that, during the Class Period, Defendants made materially false and
16 misleading statements or material omissions about the capabilities of Impinj’s sole product platform,
17 the Impinj Platform—a hardware and software system that used radio frequency identification
18 (“RFID”) technology to assist companies with inventory management. The Complaint further alleged
19 that the price of Impinj common stock was inflated during the Class Period as a result of Defendants’
20 misstatements and omissions and declined when the truth was revealed through a series of disclosures
21 from August 3, 2017 through February 15, 2018.
22          E.     On March 15, 2019, the New York Action Plaintiff, Defendants, and other defendants

23 in the New York Action entered into a Stipulation to stay the New York Action. On April 15, 2019,
24 the court overseeing the New York Action so-ordered the Stipulation in relevant part.
25          F.     On March 19, 2019, Defendants served and filed a motion to dismiss the Complaint

26 in the Federal Action. On April 9, 2019, Lead Plaintiff served its memorandum of law in opposition
27
28   STIPULATION AND AGREEMENT                      -2-                 BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                        1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                    Seattle, Washington 98104
                                                                            Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 5 of 100
                                                                                    EXECUTION COPY


 1 to this motion and, on April 30, 2019, Defendants served their reply papers. The Court held oral
 2 argument on the motion on September 24, 2019.
 3          G.      On October 4, 2019, the Court issued an Order granting in part and denying in part

 4 Defendants’ motion to dismiss the Complaint.
 5          H.      On November 15, 2019, Defendants filed and served their Answer to the Complaint.

 6          I.      Discovery in the Action commenced in October 2019. Lead Plaintiff and Defendants

 7 prepared and exchanged initial disclosures, requests for production of documents, and interrogatories.
 8 Lead Plaintiff exchanged numerous letters with Defendants concerning discovery issues, and served
 9 document subpoenas on nine third parties. Defendants and third parties produced a total of over
10 450,000 pages of documents to Lead Plaintiff, and Lead Plaintiff produced over 5,800 pages of
11 documents to Defendants in response to their requests.
12          J.      After the resolution of Defendants’ motion to dismiss the Complaint and while

13 discovery in the Federal Action was underway, the Parties agreed to engage in private mediation in
14 an attempt to resolve the Actions and further agreed to the appointment of Michelle Yoshida of
15 Phillips ADR to act as mediator.          A mediation session before Ms. Yoshida was held by

16 videoconference on May 28, 2020. No agreement was reached at the mediation session, but following
17 the mediation, Ms. Yoshida issued a double-blind mediator’s recommendation that the Actions be
18 settled for $20,000,000. On June 10, 2020, Ms. Yoshida informed the Parties that both Plaintiffs and
19 Defendants had accepted the recommendation.
20          K.      The Parties informed the Court of their agreement in principle to settle on June 12,

21 2020 and, on June 15, 2020, the Court entered the Parties’ Stipulation adjourning all pending case
22 deadlines and scheduling the motion for preliminary approval of the Settlement.
23          L.      This Stipulation (together with the exhibits hereto) reflects the final and binding

24 agreement between the Parties.
25          M.      Based upon their investigation, prosecution, and mediation of the Actions, Plaintiffs

26 and Plaintiffs’ Counsel have concluded that the terms and conditions of this Stipulation are fair,
27 reasonable, and adequate to Plaintiffs and the other members of the Settlement Class, and in their best
28   STIPULATION AND AGREEMENT                       -3-                  BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                          1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 6 of 100
                                                                                     EXECUTION COPY


 1 interests. Based on Plaintiffs’ oversight of the prosecution of the Actions and with the advice of their
 2 respective counsel, Plaintiffs have agreed to settle and release the Released Plaintiffs’ Claims
 3 pursuant to the terms and provisions of this Stipulation, after considering, among other things: (a) the
 4 financial benefit that Plaintiffs and the other members of the Settlement Class will receive under the
 5 proposed Settlement; and (b) the significant risks and costs of continued litigation and trial.
 6          N.      This Stipulation constitutes a compromise of all matters that are in dispute between

 7 the Parties. Defendants are entering into this Stipulation solely to eliminate the uncertainty, burden,
 8 and expense of further protracted litigation. Each of the Defendants denies any wrongdoing, and this
 9 Stipulation shall in no event be construed or deemed to be evidence of or an admission or concession
10 on the part of any of the Defendants with respect to any claim or allegation of any fault or liability or
11 wrongdoing or damage whatsoever, or any infirmity in the defenses that Defendants have, or could
12 have, asserted. Defendants expressly deny that Plaintiffs have asserted any valid claims as to any of
13 them, and expressly deny any and all allegations of fault, liability, wrongdoing, or damages
14 whatsoever. Similarly, this Stipulation shall in no event be construed or deemed to be evidence of or
15 an admission or concession on the part of Plaintiffs of any infirmity in any of the claims asserted in
16 the Actions, or an admission or concession that any of the Defendants’ defenses to liability had any
17 merit.
18          NOW THEREFORE, it is hereby STIPULATED AND AGREED, by and among Plaintiffs,

19 on behalf of themselves and all other members of the Settlement Class, and Defendants, by and
20 through their respective undersigned attorneys and subject to the approval of the Court pursuant to
21 Rule 23(e) of the Federal Rules of Civil Procedure, that, in consideration of the benefits flowing to
22 the Parties from the Settlement, all Released Plaintiffs’ Claims as against the Defendants’ Releasees
23 and all Released Defendants’ Claims as against the Plaintiffs’ Releasees shall be settled and released,
24 upon and subject to the terms and conditions set forth below.
25                                              DEFINITIONS

26          1.      As used in this Stipulation and any exhibits attached hereto and made a part hereof,

27 the following capitalized terms shall have the following meanings:
28   STIPULATION AND AGREEMENT                        -4-                  BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                           1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 7 of 100
                                                                                    EXECUTION COPY


 1                  (a)   “Action” or “Federal Action” means the consolidated securities class action in

 2 the matter styled In re Impinj, Inc. Securities Litigation, No. 3:18-cv-05704-RSL (W.D. Wash.).
 3                  (b)   “Actions” means the Federal Action and the New York Action.

 4                  (c)   “Alternate Judgment” means a form of final judgment that may be entered by

 5 the Court herein but in a form other than the form of Judgment provided for in this Stipulation.
 6                  (d)   “Authorized Claimant” means a Settlement Class Member who submits a Claim

 7 Form to the Claims Administrator that is approved by the Court for payment from the Net Settlement
 8 Fund.
 9                  (e)   “Claims” mean any and all manner of claims, demands, rights, actions, potential

10 actions, causes of action, liabilities, duties, damages, losses, diminutions in value, obligations,
11 agreements, suits, fees, attorneys’ fees, expert or consulting fees, debts, expenses, costs, sanctions,
12 judgments, decrees, matters, issues and/or controversies of any kind or description, whether known
13 or unknown, contingent or absolute, liquidated or not liquidated, accrued or unaccrued, suspected or
14 unsuspected, disclosed or undisclosed, apparent or not apparent, foreseen or unforeseen, mature or
15 not matured, which now exist, previously existed, or may hereafter exist, including but not limited to
16 any claims arising under federal, state, common law, statute, rule, or regulation, whether individual,
17 class, direct, representative, on behalf of others, legal, equitable, or any other type or in any other
18 capacity.
19                  (f)   “Claim Form” or “Proof of Claim Form” means the form, substantially in the

20 form attached hereto as Exhibit 2 to Exhibit A, that a Claimant must complete and submit should that
21 Claimant seek to share in a distribution of the Net Settlement Fund, or an electronic claim submitted
22 to the Claims Administrator with similar information.
23                  (g)   “Claimant” means a person or entity that submits a Claim Form to the Claims

24 Administrator seeking to be eligible to share in the proceeds of the Net Settlement Fund.
25                  (h)   “Claims Administrator” means the firm retained by Lead Counsel, subject to

26 approval of the Court, to provide all notices approved by the Court to potential Settlement Class
27 Members and to administer the Settlement.
28   STIPULATION AND AGREEMENT                       -5-                  BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                          1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 8 of 100
                                                                                   EXECUTION COPY


 1                  (i)   “Class Distribution Order” means an order entered by the Court authorizing and

 2 directing that the Net Settlement Fund be distributed, in whole or in part, to Authorized Claimants.
 3                  (j)   “Class Period” means the period from July 21, 2016 through February 15, 2018,

 4 inclusive.
 5                  (k)   “Complaint” means the Consolidated Class Action Complaint filed in the

 6 Federal Action on February 13, 2019.
 7                  (l)   “Court” means the United States District Court for the Western District of

 8 Washington.
 9                  (m)   “Defendants” means Impinj and the Individual Defendants.

10                  (n)   “Defendants’ Counsel” means Wilson Sonsini Goodrich & Rosati, P.C.

11                  (o)   “Defendants’ Releasees” means Defendants and the defendants in the New

12 York Action—namely Impinj, Inc., Chris Diorio, Evan Fein, Eric Brodersen, Peter van Oppen, Tom
13 A. Alberg, Clinton Bybee, Gregory Sessler, Theresa Wise, RBC Capital Markets, LLC, KeyBanc
14 Capital Markets Inc. (formerly Pacific Crest Securities, Inc.), Piper Jaffray & Co., Needham &
15 Company, LLC, Canaccord Genuity Inc., and Morgan Stanley & Co. LLC—and their present and
16 former parents, subsidiaries, divisions, departments, affiliates, stockholders, partners, officers,
17 directors employees, members, principals, agents, underwriters, insurers, co-insurers, reinsurers,
18 controlling shareholders, attorneys, accountants or auditors, financial or investment advisors, banks
19 or investment bankers, personal or legal representatives, predecessors, successors, assigns, spouses,
20 heirs, related or affiliated entities, marital communities, any entity in which a Defendant or a
21 defendant in the New York Action has a controlling interest, any member of an Individual
22 Defendant’s or defendant in the New York Action’s Immediate Family, or any trust of which any
23 Individual Defendant or defendant in the New York Action is the settler or which is for the benefit of
24 any Defendant or defendant in the New York Action and/or member(s) of his or her Immediate
25 Family.
26
27
28   STIPULATION AND AGREEMENT                       -6-                 BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                         1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                     Seattle, Washington 98104
                                                                             Telephone: (206) 622-2000
         Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 9 of 100
                                                                                          EXECUTION COPY


 1                   (p)    “Effective Date” with respect to the Settlement means the first date by which

 2 all of the events and conditions specified in ¶ 33 of this Stipulation have been met and have occurred
 3 or have been waived.
 4                   (q)    “Escrow Account” means an account maintained at Citibank, N.A. wherein the

 5 Settlement Amount shall be deposited and held in escrow under the control of Lead Counsel.
 6                   (r)    “Escrow Agent” means Citibank, N.A.

 7                   (s)    “Escrow Agreement” means the agreement between Lead Counsel and the

 8 Escrow Agent setting forth the terms under which the Escrow Agent shall maintain the Escrow
 9 Account.
10                   (t)    “Final,” with respect to the Judgment or, if applicable, the Alternate Judgment,

11 or any other court order, means: (i) if no appeal is filed, the expiration date of the time provided for
12 filing or noticing any appeal under the Federal Rules of Appellate Procedure, i.e., thirty (30) days
13 after entry of the judgment or order; or (ii) if there is an appeal from the judgment or order, (a) the
14 date of final dismissal of all such appeals, or the final dismissal of any proceeding on certiorari or
15 otherwise, or (b) the date the judgment or order is finally affirmed on an appeal, the expiration of the
16 time to file a petition for a writ of certiorari or other form of review, or the denial of a writ of certiorari
17 or other form of review, and, if certiorari or other form of review is granted, the date of final
18 affirmance following review pursuant to that grant. However, any appeal or proceeding seeking
19 subsequent judicial review pertaining solely to an order issued with respect to (i) attorneys’ fees, costs
20 or expenses, or (ii) the plan of allocation of Settlement proceeds (as submitted or subsequently
21 modified), shall not in any way delay or preclude a judgment from becoming Final.
22                   (u)    “Immediate Family” means children, stepchildren, parents, stepparents,

23 spouses, siblings, mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law, and
24 sisters-in-law. As used in this paragraph, “spouse” shall mean a husband, a wife, or a partner in a
25 state-recognized domestic relationship or civil union.
26                   (v)    “Impinj” or the “Company” means Impinj, Inc.

27                   (w)    “Individual Defendants” means Chris Diorio, Evan Fein, and Eric Brodersen.

28   STIPULATION AND AGREEMENT                           -7-                   BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                               1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                           Seattle, Washington 98104
                                                                                   Telephone: (206) 622-2000
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 10 of 100
                                                                                    EXECUTION COPY


 1                  (x)    “Investment Vehicle” means any investment company or pooled investment

 2 fund, including but not limited to mutual fund families, exchange-traded funds, fund of funds and
 3 hedge funds, in which any person excluded from the Settlement Class by definition (including
 4 underwriters who were defendants in the New York Action) has or may have a direct or indirect
 5 interest or as to which it or its affiliates may act as an investment advisor but in which the excluded
 6 person or entity is not a majority owner or does not hold a majority beneficial interest.
 7                  (y)    “Judgment” means the final judgment, substantially in the form attached hereto

 8 as Exhibit B, to be entered by the Court approving the Settlement.
 9                  (z)    “Lead Counsel” or “Federal Lead Counsel” means the law firm of Bernstein

10 Litowitz Berger & Grossmann LLP.
11                  (aa)   “Lead Plaintiff” or “Federal Plaintiff” means Employees’ Retirement System

12 of the City of Baton Rouge and Parish of East Baton Rouge.
13                  (bb) “Litigation Expenses” means costs and expenses incurred in connection with

14 commencing, prosecuting, and settling the Actions (which may include the costs and expenses of
15 Plaintiffs directly related to their representation of the Settlement Class in the Actions), for which
16 Lead Counsel intends to apply to the Court for payment or reimbursement from the Settlement Fund.
17                  (cc)   “Net Settlement Fund” means the Settlement Fund less: (i) any Taxes; (ii) any

18 Notice and Administration Costs; (iii) any Litigation Expenses awarded by the Court; (iv) any
19 attorneys’ fees awarded by the Court; and (v) any other costs or fees approved by the Court.
20                  (dd) “New York Action” means Plymouth County Retirement System v. Impinj, Inc.

21 et al., Index No. 650629/2019 (N.Y. Supreme Ct. N.Y. County)
22                  (ee)   “New York Action Plaintiff” means the plaintiff in the New York Action,

23 Plymouth County Retirement System.
24                  (ff)   “Notice” means the Notice of (I) Pendency of Class Action and Proposed

25 Settlement; (II) Settlement Fairness Hearing; and (III) Motion for Attorneys’ Fees and Litigation
26 Expenses, substantially in the form attached hereto as Exhibit 1 to Exhibit A, which is to be mailed
27 to Settlement Class Members.
28   STIPULATION AND AGREEMENT                       -8-                  BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                          1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 11 of 100
                                                                                      EXECUTION COPY


 1                  (gg) “Notice and Administration Costs” means the costs, fees, and expenses that are

 2 incurred by the Claims Administrator and/or Lead Counsel in connection with: (i) providing notices
 3 to the Settlement Class; and (ii) administering the Settlement, including but not limited to the claims
 4 process, as well as the costs, fees, and expenses incurred in connection with the Escrow Account.
 5                  (hh) “Officer” means any officer as that term is defined in Securities and Exchange

 6 Act Rule 16a-1(f).
 7                  (ii)   “Parties” means Defendants and Plaintiffs, on behalf of themselves and the

 8 Settlement Class.
 9                  (jj)   “Plaintiffs” means Lead Plaintiff and the New York Action Plaintiff.

10                  (kk) “Plaintiffs’ Counsel” means (i) Lead Counsel, (ii) liaison counsel in the Federal

11 Action, Byrnes Keller Cromwell LLP, and (iii) counsel for the New York Action Plaintiff, Thornton
12 Law Firm LLP, Hedin Hall LLP, and Scott + Scott Attorneys at Law LLP.
13                  (ll)   “Plaintiffs’ Releasees” means Plaintiffs, all other plaintiffs in the Actions, and

14 all other Settlement Class Members, and their present and former parents, subsidiaries, divisions,
15 departments, affiliates, stockholders, partners, officers, directors employees, members, principals,
16 agents, insurers, co-insurers, reinsurers, controlling shareholders, attorneys, accountants or auditors,
17 financial or investment advisors, banks or investment bankers, personal or legal representatives,
18 predecessors, successors, assigns, spouses, heirs, related or affiliated entities, marital communities,
19 any entity in which a Settlement Class Member has a controlling interest, any member of a Settlement
20 Class Member’s Immediate Family, or any trust of which any Settlement Class Member is the settler
21 or which is for the benefit of any Settlement Class Member and/or member(s) of his or his Immediate
22 Family.
23                  (mm) “Plan of Allocation” means the proposed plan of allocation of the Net

24 Settlement Fund set forth in the Notice.
25                  (nn) “Preliminary Approval Order” means the order, substantially in the form

26 attached hereto as Exhibit A, to be entered by the Court preliminarily approving the Settlement and
27 directing that notice of the Settlement be provided to the Settlement Class.
28   STIPULATION AND AGREEMENT                        -9-                  BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                           1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 12 of 100
                                                                                    EXECUTION COPY


 1                  (oo) “PSLRA” means the Private Securities Litigation Reform Act of 1995, 15

 2 U.S.C. §§ 77z-1, 78u-4, as amended.
 3                  (pp) “Released Claims” means all Released Defendants’ Claims and all Released

 4 Plaintiffs’ Claims.
 5                  (qq) “Released Defendants’ Claims” means all Claims and causes of action of every

 6 nature and description, whether known claims or Unknown Claims, whether arising under federal,
 7 state, common or foreign law, that arise out of or relate in any way to the institution, prosecution, or
 8 settlement of the Claims asserted in the Actions against Defendants. Released Defendants’ Claims
 9 do not include: (i) any Claims relating to the enforcement of the Settlement; or (ii) any Claims against
10 any person or entity who or which submits a request for exclusion from the Settlement Class that is
11 accepted by the Court.
12                  (rr)   “Released Plaintiffs’ Claims” means any and all Claims and causes of action of

13 every nature and description, whether known claims or Unknown Claims, whether arising under
14 federal, state, common or foreign law, that have been, could have been, or in the future can or might
15 be asserted in this Action, the New York Action, or in any other action, court or forum by any member
16 of the Settlement Class, or their successors, assigns, executors, administrators, representatives,
17 attorneys, and agents, in their capacities as such, against the Defendants’ Releasees arising out of,
18 relating to, or in connection with both (a) the purchase or acquisition of publicly traded Impinj
19 common stock during the Class Period and (b) the acts, facts, events, transactions, occurrences,
20 statements, representations or omissions that were alleged or asserted by Plaintiffs or any member of
21 the Settlement Class in the Actions, or that otherwise would have been barred by res judicata had the
22 Actions been fully litigated to a final judgment. For the avoidance of doubt, this release does not
23 release or impair (i) any Claims asserted on behalf of the Company in the three consolidated
24 shareholder derivative actions pending in the United States District Court for the District of Delaware
25 under the consolidated caption In re Impinj, Inc. Derivative Litigation, Lead Case No. 18-cv-01686-
26 RGA (D. Del.); or (ii) any Claims relating to the enforcement of the Settlement.
27
28   STIPULATION AND AGREEMENT                       - 10 -               BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                          1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 13 of 100
                                                                                      EXECUTION COPY


 1                  (ss)   “Releasee(s)” means each and any of the Defendants’ Releasees and each and

 2 any of the Plaintiffs’ Releasees.
 3                  (tt)   “Releases” means the releases set forth in ¶¶ 5-6 of this Stipulation.

 4                  (uu) “Settlement” means the settlement between Plaintiffs and Defendants on the

 5 terms and conditions set forth in this Stipulation.
 6                  (vv) “Settlement Amount” means $20,000,000.00 in cash.

 7                  (ww) “Settlement Class” means all persons and entities (including, without

 8 limitation, their beneficiaries) who purchased or otherwise acquired the publicly traded common
 9 stock of Impinj, Inc. (“Impinj” or the “Company”) during the period of July 21, 2016 through
10 February 15, 2018, inclusive (the “Class Period”), and were damaged thereby. The Settlement Class
11 includes those persons and entities who purchased or otherwise acquired their Impinj common stock
12 in, pursuant to, or traceable to the Company’s July 21, 2016 initial public offering or December 2,
13 2016 secondary public offering during the Class Period and were damaged thereby. Excluded from
14 the Settlement Class are (i) Defendants; (ii) members of the Immediate Families of the Individual
15 Defendants; (iii) any person who is or was an Officer or director of Impinj who served in such
16 capacities during the Class Period; (iv) the defendants in the New York Action; (v) Defendants’
17 liability insurance carriers; (vi) any affiliates, parents, or subsidiaries of Impinj; (vii) all Impinj
18 employee plans that are covered by ERISA; (viii) any entity which Defendants or other excluded
19 persons controlled or in which they have a controlling interest, provided however, that any Investment
20 Vehicle (as defined herein) shall not be excluded by definition; and (ix) the legal representatives,
21 agents, affiliates, heirs, successors or assigns of any such excluded person or entity, in their capacity
22 such. Also excluded from the Settlement Class are any persons and entities who or which exclude
23 themselves by submitting a request for exclusion that is accepted by the Court.
24                  (xx) “Settlement Class Member” means each person or entity that is a member of

25 the Settlement Class.
26                  (yy) “Settlement Fund” means the Settlement Amount plus any and all interest

27 earned thereon.
28   STIPULATION AND AGREEMENT                       - 11 -                BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                           1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 14 of 100
                                                                                       EXECUTION COPY


 1                   (zz)   “Settlement Hearing” means the hearing set by the Court under Rule 23(e)(2)

 2 of the Federal Rules of Civil Procedure to consider final approval of the Settlement.
 3                   (aaa) “Summary Notice” means the Summary Notice of (I) Pendency of Class Action

 4 and Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion for Attorneys’ Fees and
 5 Litigation Expenses, substantially in the form attached hereto as Exhibit 3 to Exhibit A, to be
 6 published as set forth in the Preliminary Approval Order.
 7                   (bbb) “Taxes” means: (i) all federal, state and/or local taxes of any kind (including

 8 any interest or penalties thereon) on any income earned by the Settlement Fund; and (ii) the expenses
 9 and costs incurred by Lead Counsel in connection with determining the amount of, and paying, any
10 taxes owed by the Settlement Fund (including, without limitation, expenses of tax attorneys and
11 accountants).
12                   (ccc) “Unknown Claims” means any Released Plaintiffs’ Claims which any Plaintiff

13 or other Settlement Class Member does not know or suspect to exist in his, her, or its favor at the
14 time of the release of such claims, and any Released Defendants’ Claims which any Defendant does
15 not know or suspect to exist in his or its favor at the time of the release of such claims, which, if
16 known by him, her, or it, might have affected his, her, or its decision(s) with respect to this Settlement.
17 With respect to any and all Released Claims, the Parties stipulate and agree that, upon the Effective
18 Date of the Settlement, Plaintiffs and Defendants shall expressly waive, and each of the other
19 Settlement Class Members shall be deemed to have waived, and by operation of the Judgment or the
20 Alternate Judgment, if applicable, shall have expressly waived, any and all provisions, rights, and
21 benefits conferred by any law of any state or territory of the United States, or principle of common
22 law or foreign law, which is similar, comparable, or equivalent to California Civil Code §1542, which
23 provides:
24           A general release does not extend to claims that the creditor or releasing party does
             not know or suspect to exist in his or her favor at the time of executing the release
25           and that, if known by him or her, would have materially affected his or her
             settlement with the debtor or released party.
26
27
28   STIPULATION AND AGREEMENT                        - 12 -                BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                            1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                        Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 15 of 100
                                                                                     EXECUTION COPY


 1 Plaintiffs and Defendants acknowledge, and each of the other Settlement Class Members shall be
 2 deemed by operation of law to have acknowledged, that the foregoing waiver was separately
 3 bargained for and a key element of the Settlement.
 4                                       CLASS CERTIFICATION

 5          2.      Solely for purposes of the Settlement and for no other purpose, Defendants stipulate

 6 and agree to: (a) certification of the Federal Action as a class action pursuant to Rules 23(a) and
 7 23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Settlement Class; (b) certification
 8 of Plaintiffs as Class Representatives for the Settlement Class; and (c) appointment of Lead Counsel
 9 as Class Counsel for the Settlement Class pursuant to Rule 23(g) of the Federal Rules of Civil
10 Procedure.
11                          PRELIMINARY APPROVAL OF SETTLEMENT

12          3.      Promptly upon execution of this Stipulation, Lead Plaintiff will move the Court for

13 preliminary approval of the Settlement, authorization to provide notice of the Settlement to the
14 Settlement Class, and the scheduling of a hearing for consideration of final approval of the Settlement,
15 which motion shall be unopposed by Defendants. Concurrently with the motion for preliminary
16 approval, Lead Plaintiff shall apply to the Court for, and Defendants shall agree to, entry of the
17 Preliminary Approval Order, substantially in the form attached hereto as Exhibit A.
18                                        RELEASE OF CLAIMS

19          4.      The obligations incurred pursuant to this Stipulation are in consideration of: (a) the

20 full and final disposition of the Actions as against Defendants and Defendants’ Releasees; and (b) the
21 Releases provided for herein.
22          5.      Pursuant to the Judgment, or the Alternate Judgment, if applicable, without further

23 action by anyone, upon the Effective Date of the Settlement, Plaintiffs and each of the other
24 Settlement Class Members, on behalf of themselves, and their respective heirs, executors,
25 administrators, predecessors, successors, and assigns in their capacities as such, shall be deemed to
26 have, and by operation of law and of the judgment shall have, fully, finally, and forever compromised,
27 settled, released, resolved, relinquished, waived, and discharged each and every Released Plaintiffs’
28   STIPULATION AND AGREEMENT                       - 13 -               BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                          1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 16 of 100
                                                                                    EXECUTION COPY


 1 Claim against Defendants and the other Defendants’ Releasees, and shall forever be barred and
 2 enjoined from prosecuting any or all of the Released Plaintiffs’ Claims against any of the Defendants’
 3 Releasees.
 4          6.      Pursuant to the Judgment, or the Alternate Judgment, if applicable, without further

 5 action by anyone, upon the Effective Date of the Settlement, Defendants, on behalf of themselves,
 6 and their respective heirs, executors, administrators, predecessors, successors, and assigns in their
 7 capacities as such, shall be deemed to have, and by operation of law and of the judgment shall have,
 8 fully, finally, and forever compromised, settled, released, resolved, relinquished, waived, and
 9 discharged each and every Released Defendants’ Claim against Plaintiffs and the other Plaintiffs’
10 Releasees, and shall forever be barred and enjoined from prosecuting any or all of the Released
11 Defendants’ Claims against any of the Plaintiffs’ Releasees. This release shall not apply to any person
12 or entity who or which submits a request for exclusion from the Settlement Class that is accepted by
13 the Court.
14          7.      Notwithstanding ¶¶ 5-6 above, nothing in the Judgment, or the Alternate Judgment, if

15 applicable, shall bar any action by any of the Parties to enforce or effectuate the terms of this
16 Stipulation or the Judgment, or Alternate Judgment, if applicable.
17          8.      Upon the Effective Date of the Settlement, the New York Action Plaintiff shall dismiss

18 the New York Action with prejudice.
19                              THE SETTLEMENT CONSIDERATION

20          9.      In consideration of the settlement of the Released Plaintiffs’ Claims against

21 Defendants and the other Defendants’ Releasees, Defendants shall pay or cause to be paid the
22 Settlement Amount into the Escrow Account no later than fifteen (15) business days after the later
23 of: (a) the date of entry by the Court of an order preliminarily approving this Settlement; or
24 (b) Defendants’ Counsel’s receipt from Lead Counsel of the information necessary to effectuate a
25 transfer of funds to the Escrow Account, including wiring instructions that include the bank name
26 and ABA routing number, account name and number, and a signed W-9 reflecting a valid taxpayer
27
28   STIPULATION AND AGREEMENT                      - 14 -                BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                          1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 17 of 100
                                                                                     EXECUTION COPY


 1 identification number for the qualified settlement fund in which the Settlement Amount is to be
 2 deposited.
 3                                     USE OF SETTLEMENT FUND

 4          10.     The Settlement Fund shall be used to pay: (a) any Taxes; (b) any Notice and

 5 Administration Costs; (c) any Litigation Expenses awarded by the Court; (d) any attorneys’ fees
 6 awarded by the Court; and (e) any other costs and fees approved by the Court. The balance remaining
 7 in the Settlement Fund, that is, the Net Settlement Fund, shall be distributed to Authorized Claimants
 8 as provided in ¶¶ 18-30 below.
 9          11.     Except as provided herein or pursuant to orders of the Court, the Net Settlement Fund

10 shall remain in the Escrow Account prior to the Effective Date. All funds held by the Escrow Agent
11 shall be deemed to be in the custody of the Court and shall remain subject to the jurisdiction of the
12 Court until such time as the funds shall be distributed or returned pursuant to the terms of this
13 Stipulation and/or further order of the Court. The Escrow Agent shall invest any funds in the Escrow
14 Account exclusively in United States Treasury Bills (or a mutual fund invested solely in such
15 instruments) and shall collect and reinvest all interest accrued thereon, except that any residual cash
16 balances up to the amount that is insured by the FDIC may be deposited in any account that is fully
17 insured by the FDIC. In the event that the yield on United States Treasury Bills is negative, in lieu
18 of purchasing such Treasury Bills, all or any portion of the funds held by the Escrow Agent may be
19 deposited in any account that is fully insured by the FDIC or invested in instruments backed by the
20 full faith and credit of the United States. Additionally, if short-term placement of the funds is
21 necessary, all or any portion of the funds held by the Escrow Agent may be deposited in any account
22 that is fully insured by the FDIC or invested in instruments backed by the full faith and credit of the
23 United States.
24          12.     The Parties agree that the Settlement Fund is intended to be a Qualified Settlement

25 Fund within the meaning of Treasury Regulation § 1.468B-1 and that Lead Counsel, as administrator
26 of the Settlement Fund within the meaning of Treasury Regulation § 1.468B-2(k)(3), shall be solely
27 responsible for filing or causing to be filed all informational and other tax returns as may be necessary
28   STIPULATION AND AGREEMENT                        - 15 -               BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                           1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 18 of 100
                                                                                     EXECUTION COPY


 1 or appropriate (including, without limitation, the returns described in Treasury Regulation § 1.468B-
 2 2(k)) for the Settlement Fund. Lead Counsel shall also be responsible for causing payment to be
 3 made from the Settlement Fund of any Taxes owed with respect to the Settlement Fund. The
 4 Defendants’ Releasees shall not have any liability or responsibility for any such Taxes. Upon written
 5 request, Defendants will provide to Lead Counsel the statement described in Treasury Regulation §
 6 1.468B-3(e). Lead Counsel, as administrator of the Settlement Fund within the meaning of Treasury
 7 Regulation § 1.468B-2(k)(3), shall timely make such elections as are necessary or advisable to carry
 8 out this paragraph, including, as necessary, making a “relation back election,” as described in
 9 Treasury Regulation § 1.468B-1(j), to cause the Qualified Settlement Fund to come into existence at
10 the earliest allowable date, and shall take or cause to be taken all actions as may be necessary or
11 appropriate in connection therewith.
12          13.     All Taxes shall be paid out of the Settlement Fund, and shall be timely paid, or caused

13 to be paid, by Lead Counsel and without further order of the Court. Any tax returns prepared for the
14 Settlement Fund (as well as the election set forth therein) shall be consistent with the previous
15 paragraph and in all events shall reflect that all Taxes on the income earned by the Settlement Fund
16 shall be paid out of the Settlement Fund as provided herein. Defendants’ Releasees shall have no
17 responsibility or liability for the acts or omissions of Lead Counsel or its agents with respect to the
18 payment of Taxes, as described herein.
19          14.     The Settlement is not a claims-made settlement. Upon the occurrence of the Effective

20 Date, no Defendant, Defendants’ Releasee, or any other person or entity who or which paid any
21 portion of the Settlement Amount shall have any right to the return of the Settlement Fund or any
22 portion thereof for any reason whatsoever, including without limitation, the number of Claim Forms
23 submitted, the collective amount of Recognized Claims of Authorized Claimants, the percentage of
24 recovery of losses, or the amounts to be paid to Authorized Claimants from the Net Settlement Fund.
25          15.     Notwithstanding the fact that the Effective Date of the Settlement has not yet occurred,

26 Lead Counsel may pay from the Settlement Fund, without further approval from Defendants or
27 further order of the Court, all Notice and Administration Costs actually incurred and paid or payable.
28   STIPULATION AND AGREEMENT                       - 16 -                BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                           1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 19 of 100
                                                                                     EXECUTION COPY


 1 Such costs and expenses shall include, without limitation, the actual costs of printing and mailing the
 2 Notice, publishing the Summary Notice, reimbursements to nominee owners for forwarding the
 3 Notice to their beneficial owners, the administrative expenses incurred and fees charged by the
 4 Claims Administrator in connection with providing notice and administering the Settlement
 5 (including processing the submitted Claim Forms), and the fees, if any, of the Escrow Agent. In the
 6 event that the Settlement is terminated pursuant to the terms of this Stipulation, all Notice and
 7 Administration Costs paid or incurred, including any related fees, shall not be returned or repaid to
 8 Defendants, any of the other Defendants’ Releasees, or any other person or entity who or which paid
 9 any portion of the Settlement Amount.
10                        ATTORNEYS’ FEES AND LITIGATION EXPENSES

11          16.     Lead Counsel will apply to the Court for a collective award of attorneys’ fees to

12 Plaintiffs’ Counsel to be paid solely from (and out of) the Settlement Fund. Lead Counsel also will
13 apply to the Court for payment or reimbursement of Litigation Expenses, which may include a request
14 for reimbursement of Plaintiffs’ costs and expenses directly related to their representation of the
15 Settlement Class in the Actions, to be paid solely from (and out of) the Settlement Fund. Lead
16 Counsel’s application for an award of attorneys’ fees and/or Litigation Expenses is not the subject of
17 any agreement between Defendants and Plaintiffs other than what is set forth in this Stipulation.
18          17.     Any attorneys’ fees and Litigation Expenses that are awarded by the Court shall be

19 paid to Lead Counsel immediately upon award, notwithstanding the existence of any timely filed
20 objections thereto, or potential for appeal therefrom, or collateral attack on the Settlement or any part
21 thereof, subject to Plaintiffs’ Counsel’s obligation to make appropriate refunds or repayments to the
22 Settlement Fund, plus accrued interest at the same net rate as is earned by the Settlement Fund, if the
23 Settlement is terminated pursuant to the terms of this Stipulation or if, as a result of any appeal or
24 further proceedings on remand, or successful collateral attack, the award of attorneys’ fees and/or
25 Litigation Expenses is reduced or reversed and such order reducing or reversing the award has
26 become Final. Plaintiffs’ Counsel shall make the appropriate refund or repayment in full no later
27 than fifteen (15) business days after: (a) receiving from Defendants’ Counsel notice of the termination
28   STIPULATION AND AGREEMENT                        - 17 -               BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                           1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 20 of 100
                                                                                     EXECUTION COPY


 1 of the Settlement; or (b) any order reducing or reversing the award of attorneys’ fees and/or Litigation
 2 Expenses has become Final. An award of attorneys’ fees and/or Litigation Expenses is not a
 3 necessary term of this Stipulation and is not a condition of the Settlement embodied herein. Neither
 4 Plaintiffs nor Plaintiffs’ Counsel may cancel or terminate the Settlement based on this Court’s or any
 5 appellate court’s ruling with respect to attorneys’ fees and/or Litigation Expenses.
 6          18.     Lead Counsel shall allocate the attorneys’ fees awarded amongst Plaintiffs’ Counsel

 7 in a manner which it, in good faith, believes reflects the contributions of such counsel to the
 8 institution, prosecution and settlement of the Actions. Defendants’ Releasees shall have no
 9 responsibility for or liability whatsoever with respect to the allocation or award of attorneys’ fees or
10 Litigation Expenses. The attorneys’ fees and Litigation Expenses that are awarded to Plaintiffs’
11 Counsel shall be payable solely from the Escrow Account.
12                         NOTICE AND SETTLEMENT ADMINISTRATION

13          19.     As part of the Preliminary Approval Order, Lead Counsel shall seek appointment of a

14 Claims Administrator. The Claims Administrator shall administer the Settlement, including but not
15 limited to the process of receiving, reviewing, and approving or denying claims, under Lead
16 Counsel’s supervision and subject to the jurisdiction of the Court. Other than Impinj’s obligation to
17 provide its shareholders records as provided in ¶ 20 below, none of the Defendants, nor any other
18 Defendants’ Releasees, shall have any involvement in or any responsibility, authority, or liability
19 whatsoever for the selection of the Claims Administrator, the Plan of Allocation, the administration
20 of the Settlement, the claims process, or disbursement of the Net Settlement Fund, and shall have no
21 liability whatsoever to any person or entity, including, but not limited to, Plaintiffs, any other
22 Settlement Class Members, or Lead Counsel in connection with the foregoing. Defendants’ Counsel
23 shall cooperate in the administration of the Settlement to the extent reasonably necessary to effectuate
24 its terms.
25          20.     In accordance with the terms of the Preliminary Approval Order to be entered by the

26 Court, Lead Counsel shall cause the Claims Administrator to mail the Notice and Proof of Claim
27 Form to those members of the Settlement Class as may be identified through reasonable effort. Lead
28   STIPULATION AND AGREEMENT                       - 18 -               BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                          1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 21 of 100
                                                                                         EXECUTION COPY


 1 Counsel shall also cause the Claims Administrator to have the Summary Notice published in
 2 accordance with the terms of the Preliminary Approval Order to be entered by the Court. For the
 3 purposes of identifying and providing notice to the Settlement Class, within five (5) business days of
 4 the date of entry of the Preliminary Approval Order, Impinj shall provide or cause to be provided to
 5 the Claims Administrator in electronic format (at no cost to the Settlement Fund, Lead Counsel or the
 6 Claims Administrator) a list consisting of names and mailing addresses and email addresses, if
 7 available, of the purchasers or holders of Impinj common stock during the Class Period.
 8           21.     No later than ten (10) calendar days following the filing of this Stipulation with the

 9 Court, Defendants shall serve the notice required under the Class Action Fairness Act, 28 U.S.C.
10 § 1715 et seq. (“CAFA”). Defendants are solely responsible for the costs of the CAFA notice and
11 administering the CAFA notice. At least seven (7) calendar days before the Settlement Hearing,
12 Defendants shall cause to be served on Lead Counsel and filed with the Court proof, by affidavit or
13 declaration, regarding compliance with the notice requirements of CAFA. The Parties agree that any
14 delay by Defendants in timely serving the CAFA notice will not provide grounds for delay of the
15 Settlement Hearing or entry of the Judgment.
16           22.     The Claims Administrator shall receive Claim Forms and determine first, whether the

17 claim is a valid claim, in whole or part, and second, each Authorized Claimant’s pro rata share of the
18 Net Settlement Fund based upon each Authorized Claimant’s Recognized Claim compared to the
19 total Recognized Claims of all Authorized Claimants (as set forth in the Plan of Allocation set forth
20 in the Notice attached hereto as Exhibit 1 to Exhibit A, or in such other plan of allocation as the Court
21 approves).
22           23.     The Plan of Allocation proposed in the Notice is not a necessary term of the Settlement

23 or of this Stipulation and it is not a condition of the Settlement or of this Stipulation that any particular
24 plan of allocation be approved by the Court. Plaintiffs and Plaintiffs’ Counsel may not cancel or
25 terminate the Settlement (or this Stipulation) based on the Court’s or any appellate court’s ruling with
26 respect to the Plan of Allocation or any other plan of allocation. Defendants and the other Defendants’
27 Releasees shall not object in any way to the Plan of Allocation or any other plan of allocation. No
28   STIPULATION AND AGREEMENT                          - 19 -                BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                              1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                          Seattle, Washington 98104
                                                                                  Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 22 of 100
                                                                                     EXECUTION COPY


 1 Defendant, nor any other Defendants’ Releasees, shall have any involvement with or liability,
 2 obligation, or responsibility whatsoever for the application of the Court-approved plan of allocation.
 3          24.     Any Settlement Class Member that does not submit a valid Claim Form will not be

 4 entitled to receive any distribution from the Net Settlement Fund, but will otherwise be bound by all
 5 of the terms of this Stipulation and the Settlement, including the terms of the Judgment or, the
 6 Alternate Judgment, if applicable, to be entered in the Action and the Releases provided for herein
 7 and therein, and will be permanently barred and enjoined from bringing any action, claim, or other
 8 proceeding of any kind against the Defendants’ Releasees with respect to the Released Plaintiffs’
 9 Claims in the event that the Effective Date occurs with respect to the Settlement.
10          25.     Lead Counsel shall be responsible for supervising the administration of the Settlement

11 and the disbursement of the Net Settlement Fund subject to Court approval. No Defendant, or any
12 other Defendants’ Releasee, shall be permitted to review, contest, or object to any Claim Form, or
13 any decision of the Claims Administrator or Lead Counsel with respect to accepting or rejecting any
14 Claim Form for payment. Lead Counsel shall have the right, but not the obligation, to waive what it
15 deems to be formal or technical defects in any claims submitted in the interests of achieving
16 substantial justice.
17          26.     For purposes of determining the extent, if any, to which a Settlement Class Member

18 shall be entitled to be treated as an Authorized Claimant, the following conditions shall apply:
19                  (a)    Each Claimant shall be required to submit a Claim Form, either in paper form,

20 substantially in the form attached hereto as Exhibit 2 to Exhibit A, or in electronic form, in accordance
21 with the instructions for the submission of such Claim Forms, and supported by such documents as
22 are designated therein, including proof of the Claimant’s loss, or such other documents or proof as
23 the Claims Administrator or Lead Counsel, in their discretion, may deem acceptable;
24                  (b)    All Claim Forms must be submitted by the date set by the Court in the

25 Preliminary Approval Order and specified in the Notice. Any Settlement Class Member who fails to
26 submit a Claim Form by such date shall be forever barred from receiving any distribution from the
27 Net Settlement Fund or payment pursuant to this Stipulation (unless by Order of the Court such
28   STIPULATION AND AGREEMENT                        - 20 -               BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                           1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 23 of 100
                                                                                     EXECUTION COPY


 1 Settlement Class Member’s claim is accepted), but shall in all other respects be bound by all of the
 2 terms of this Stipulation and the Settlement, including the terms of the Judgment or Alternate
 3 Judgment, if applicable, and the Releases provided for herein and therein, and will be permanently
 4 barred and enjoined from bringing any action, claim or other proceeding of any kind against any
 5 Defendants’ Releasees with respect to any Released Plaintiffs’ Claim. Provided that it is mailed by
 6 the deadline for submission of Claim Forms, a Claim Form shall be deemed to be submitted when
 7 postmarked, if received with a postmark indicated on the envelope and if mailed by first-class mail
 8 and addressed in accordance with the instructions thereon. In all other cases, the Claim Form shall
 9 be deemed to have been submitted on the date when actually received by the Claims Administrator;
10                  (c)    Each Claim Form shall be submitted to and reviewed by the Claims

11 Administrator who shall determine in accordance with this Stipulation and the plan of allocation the
12 extent, if any, to which each Claim shall be allowed, subject to review by the Court pursuant to
13 subparagraph (e) below as necessary;
14                  (d)    Claims that do not meet the submission requirements may be rejected. Prior to

15 rejecting a claim in whole or in part, the Claims Administrator shall communicate with the Claimant
16 in writing, to give the Claimant the chance to remedy any curable deficiencies in the claim submitted.
17 The Claims Administrator shall notify, in a timely fashion and in writing, all Claimants whose claim
18 the Claims Administrator proposes to reject in whole or in part, setting forth the reasons therefor, and
19 shall indicate in such notice that the Claimant whose claim is to be rejected has the right to a review
20 by the Court if the Claimant so desires and complies with the requirements of subparagraph (e) below;
21 and
22                  (e)    If any Claimant whose claim has been rejected in whole or in part desires to

23 contest such rejection, the Claimant must, within twenty (20) days after the date of mailing of the
24 notice required in subparagraph (d) above or a lesser time period if the Claim Form was untimely,
25 serve upon the Claims Administrator a notice and statement of reasons indicating the Claimant’s
26 grounds for contesting the rejection along with any supporting documentation, and requesting a
27
28   STIPULATION AND AGREEMENT                       - 21 -               BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                          1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 24 of 100
                                                                                     EXECUTION COPY


 1 review thereof by the Court. If a dispute concerning a claim cannot be otherwise resolved, Lead
 2 Counsel shall thereafter present the request for review to the Court.
 3          27.     Each Claimant shall be deemed to have submitted to the jurisdiction of the Court with

 4 respect to the Claimant’s claim, and the claim will be subject to investigation and discovery under
 5 the Federal Rules of Civil Procedure, provided, however, that such investigation and discovery shall
 6 be limited to that Claimant’s status as a Settlement Class Member and the validity and amount of the
 7 Claimant’s claim. No discovery shall be allowed on the merits of the Actions or of the Settlement in
 8 connection with the processing of Claim Forms.
 9          28.     Lead Counsel will apply to the Court, on notice to Defendants’ Counsel, for a Class

10 Distribution Order: (a) approving the Claims Administrator’s administrative determinations
11 concerning the acceptance and rejection of the Claim Forms submitted; (b) approving payment of any
12 administration fees and expenses associated with the administration of the Settlement from the
13 Escrow Account; and (c) if the Effective Date has occurred, directing payment of the Net Settlement
14 Fund to Authorized Claimants from the Escrow Account.
15          29.     Payment pursuant to the Class Distribution Order shall be final and conclusive against

16 all Claimants. All Settlement Class Members whose claims are not approved by the Court for
17 payment shall be barred from participating in distributions from the Net Settlement Fund, but
18 otherwise shall be bound by all of the terms of this Stipulation and the Settlement, including the terms
19 of the Judgment or Alternate Judgment, if applicable, to be entered in this Action and the Releases
20 provided for herein and therein, and will be permanently barred and enjoined from bringing any action
21 against any and all Defendants’ Releasees with respect to any and all of the Released Plaintiffs’
22 Claims.
23          30.     No person or entity shall have any claim against Plaintiffs, Plaintiffs’ Counsel, the

24 Claims Administrator, or any other agent designated by Lead Counsel, or Defendants’ Releasees
25 and/or their respective counsel, arising from distributions made substantially in accordance with the
26 Stipulation, the plan of allocation approved by the Court, or any order of the Court. Plaintiffs and
27 Defendants, and their respective counsel, and Lead Plaintiff’s damages expert and all other Releasees
28   STIPULATION AND AGREEMENT                       - 22 -                BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                           1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 25 of 100
                                                                                      EXECUTION COPY


 1 shall have no liability whatsoever for the investment or distribution of the Settlement Fund or the Net
 2 Settlement Fund, the plan of allocation, or the determination, administration, calculation, or payment
 3 of any claim or nonperformance of the Claims Administrator, the payment or withholding of taxes
 4 (including interest and penalties) owed by the Settlement Fund, or any losses incurred in connection
 5 therewith.
 6          31.     All proceedings with respect to the administration, processing and determination of

 7 Claims and the determination of all controversies relating thereto, including disputed questions of
 8 law and fact with respect to the validity of claims, shall be subject to the jurisdiction of the Court.
 9 All Settlement Class Members, other Claimants, and parties to this Settlement expressly waive trial
10 by jury (to the extent any such right may exist) and any right of appeal or review with respect to such
11 determinations.
12                                     TERMS OF THE JUDGMENT

13          32.     If the Settlement contemplated by this Stipulation is approved by the Court, Lead

14 Counsel and Defendants’ Counsel shall request that the Court enter a Judgment, substantially in the
15 form attached hereto as Exhibit B.
16                          CONDITIONS OF SETTLEMENT AND EFFECT OF
                          DISAPPROVAL, CANCELLATION, OR TERMINATION
17
18          33.     The Effective Date of the Settlement shall be deemed to occur on the occurrence or

19 waiver of all of the following events:
20                  (a)     the Court has entered the Preliminary Approval Order, substantially in the form

21 set forth in Exhibit A attached hereto, as required by ¶ 3 above;
22                  (b)     the Settlement Amount has been deposited into the Escrow Account in

23 accordance with the provisions of ¶ 9 above;
24                  (c)     Defendants have not exercised their option to terminate the Settlement pursuant

25 to the provisions of this Stipulation;
26                  (d)     Lead Plaintiff has not exercised its option to terminate the Settlement pursuant

27 to the provisions of this Stipulation; and
28   STIPULATION AND AGREEMENT                        - 23 -               BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                           1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 26 of 100
                                                                                      EXECUTION COPY


 1                  (e)   the Court has approved the Settlement as described herein, following notice to

 2 the Settlement Class and a hearing, as prescribed by Rule 23 of the Federal Rules of Civil Procedure,
 3 and entered the Judgment and the Judgment has become Final, or the Court has entered an Alternate
 4 Judgment and none of the Parties seek to terminate the Settlement and the Alternate Judgment has
 5 become Final.
 6          34.     Upon the occurrence of all of the events referenced in ¶ 33 above, any and all

 7 remaining interest or right of Defendants in or to the Settlement Fund, if any, shall be absolutely and
 8 forever extinguished and the Releases herein shall be effective.
 9          35.     If (i) Defendants exercise their right to terminate the Settlement as provided in this

10 Stipulation; (ii) Lead Plaintiff exercises its right to terminate the Settlement as provided in this
11 Stipulation; (iii) the Court disapproves the Settlement; or (iv) the Effective Date of the Settlement
12 otherwise fails to occur, then:
13                  (a)   The Settlement and the relevant portions of this Stipulation shall be canceled

14 and terminated,
15                  (b)   Plaintiffs and Defendants shall revert to their respective positions in the Actions

16 immediately prior to the execution of this Stipulation.
17                  (c)   The terms and provisions of this Stipulation, with the exception of this ¶ 35 and

18 ¶¶ 15, 17, 39, and 59, shall have no further force and effect with respect to the Parties and shall not
19 be used in the Actions or in any other proceeding for any purpose, and any Judgment, or Alternate
20 Judgment, if applicable, or order entered by the Court in accordance with the terms of this Stipulation
21 shall be treated as vacated, nunc pro tunc.
22                  (d)   Within five (5) business days after joint written notification of termination is

23 sent by Defendants’ Counsel and Lead Counsel to the Escrow Agent, the Settlement Fund (including
24 accrued interest thereon, and change in value as a result of the investment of the Settlement Fund,
25 and any funds received by Lead Counsel consistent with ¶ 17 above), less any Notice and
26 Administration Costs actually incurred, paid or payable and less any Taxes paid, due or owing shall
27 be refunded by the Escrow Agent to Defendants (or such other persons or entities as Defendants may
28   STIPULATION AND AGREEMENT                       - 24 -                BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                           1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 27 of 100
                                                                                    EXECUTION COPY


 1 direct). In the event that the funds received by Lead Counsel consistent with ¶ 17 above have not
 2 been refunded to the Settlement Fund within the five (5) business days specified in this paragraph,
 3 those funds shall be refunded by the Escrow Agent to Defendants (or such other persons or entities
 4 as Defendants may direct) immediately upon their deposit into the Escrow Account consistent with
 5 ¶ 17 above.
 6          36.     It is further stipulated and agreed that Defendants, provided they unanimously agree,

 7 and Lead Plaintiff shall each have the right to terminate the Settlement and this Stipulation, by
 8 providing written notice of their election to do so (“Termination Notice”) to the other Parties to this
 9 Stipulation within thirty (30) days of: (a) the Court’s final refusal to enter the Preliminary Approval
10 Order in any material respect; (b) the Court’s final refusal to approve the Settlement or any material
11 part thereof; (c) the Court’s final refusal to enter the Judgment in any material respect as to the
12 Settlement; (d) the date upon which the Judgment is modified or reversed in any material respect by
13 the United States Court of Appeals for the Ninth Circuit or the United States Supreme Court; or (e) the
14 date upon which an Alternate Judgment is modified or reversed in any material respect by the United
15 States Court of Appeals for the Ninth Circuit or the United States Supreme Court, and the provisions
16 of ¶ 35 above shall apply. However, any decision or proceeding, whether in this Court or any
17 appellate court, with respect to an application for attorneys’ fees or Litigation Expenses or with
18 respect to any plan of allocation shall not be considered material to the Settlement, shall not affect
19 the finality of any Judgment or Alternate Judgment, if applicable, and shall not be grounds for
20 termination of the Settlement.
21          37.     In addition to the grounds set forth in ¶ 36 above, Lead Plaintiff shall also have the

22 right to terminate the Settlement in the event that the Settlement Amount has not been paid as
23 provided for in ¶ 9 above, by providing written notice of the election to terminate to Defendants’
24 Counsel.
25          38.     In addition to the grounds sets forth in ¶ 36, Impinj shall also have the right to

26 terminate the Settlement in the event that Settlement Class Members timely and validly requesting
27 exclusion from the Settlement Class meet the conditions set forth in a confidential supplemental
28   STIPULATION AND AGREEMENT                      - 25 -                BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                          1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 28 of 100
                                                                                    EXECUTION COPY


 1 agreement between Defendants and Lead Plaintiff (“Supplemental Agreement”), in accordance with
 2 the terms of that agreement. The Supplemental Agreement, which is being executed concurrently
 3 herewith, shall not be filed with the Court and its terms shall not be disclosed in any other manner
 4 (other than the statements herein and in the Notice, to the extent necessary, or as otherwise provided
 5 in the Supplemental Agreement) unless the Court otherwise directs or a dispute arises between Impinj
 6 and Lead Plaintiff concerning its interpretation or application, in which event the Parties shall submit
 7 the Supplemental Agreement to the Court in camera and request that the Court afford it confidential
 8 treatment.
 9                                NO ADMISSION OF WRONGDOING

10          39.     Neither this Stipulation (whether or not consummated), including the exhibits hereto

11 and the Plan of Allocation contained therein (or any other plan of allocation that may be approved by
12 the Court), the negotiations leading to the execution of this Stipulation, nor any proceedings taken
13 pursuant to or in connection with this Stipulation, and/or approval of the Settlement (including any
14 arguments proffered in connection therewith):
15                  (a)    shall be offered against any of the Defendants’ Releasees as evidence of, or

16          construed as, or deemed to be evidence of any presumption, concession, or admission by any

17          of the Defendants’ Releasees with respect to the truth of any fact alleged by Plaintiffs or the

18          validity of any claim that was or could have been asserted or the deficiency of any defense

19          that has been or could have been asserted in the Actions or in any other litigation, or of any

20          liability, negligence, fault, or other wrongdoing of any kind of any of the Defendants’

21          Releasees or in any way referred to for any other reason as against any of the Defendants’

22          Releasees, in any arbitration proceeding or other civil, criminal, or administrative action or

23          proceeding, other than such proceedings as may be necessary to effectuate the provisions of

24          this Stipulation;

25                  (b)    shall be offered against any of the Plaintiffs’ Releasees, as evidence of, or

26          construed as, or deemed to be evidence of any presumption, concession, or admission by any

27          of the Plaintiffs’ Releasees that any of their claims are without merit, that any of the

28   STIPULATION AND AGREEMENT                       - 26 -               BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                          1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 29 of 100
                                                                                       EXECUTION COPY


 1          Defendants’ Releasees had meritorious defenses, or that damages recoverable under the

 2          Complaint would not have exceeded the Settlement Amount or with respect to any liability,

 3          negligence, fault, or wrongdoing of any kind, or in any way referred to for any other reason

 4          as against any of the Plaintiffs’ Releasees, in any arbitration proceeding or other civil,

 5          criminal, or administrative action or proceeding, other than such proceedings as may be

 6          necessary to effectuate the provisions of this Stipulation; or

 7                  (c)    shall be construed against any of the Releasees as an admission, concession, or

 8          presumption that the consideration to be given hereunder represents the amount which could

 9          be or would have been recovered after trial;

10 provided, however, that if this Stipulation is approved by the Court, the Parties and the Releasees and
11 their respective counsel may refer to it to effectuate the protections from liability granted hereunder
12 or otherwise to enforce the terms of the Settlement.
13                                  MISCELLANEOUS PROVISIONS

14          40.     All of the exhibits attached hereto are hereby incorporated by reference as though fully

15 set forth herein. Notwithstanding the foregoing, in the event that there exists a conflict or
16 inconsistency between the terms of this Stipulation and the terms of any exhibit attached hereto, the
17 terms of the Stipulation shall prevail.
18          41.     Defendants warrant that, as to the payments made or to be made on behalf of them, at

19 the time of entering into this Stipulation and at the time of such payment they, or to the best of their
20 knowledge any persons or entities contributing to the payment of the Settlement Amount, were not
21 insolvent, nor will the payment required to be made by or on behalf of them render them insolvent,
22 within the meaning of and/or for the purposes of the United States Bankruptcy Code, including §§ 101
23 and 547 thereof. This representation is made by each of the Defendants and not by their counsel.
24          42.     In the event of the entry of a final order of a court of competent jurisdiction

25 determining the transfer of money to the Settlement Fund or any portion thereof by or on behalf of
26 Defendants to be a preference, voidable transfer, fraudulent transfer or similar transaction and any
27 portion thereof is required to be returned, and such amount is not promptly deposited into the
28   STIPULATION AND AGREEMENT                       - 27 -                  BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                             1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                         Seattle, Washington 98104
                                                                                 Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 30 of 100
                                                                                        EXECUTION COPY


 1 Settlement Fund by others, then, at the election of Lead Plaintiff, Plaintiffs and Defendants shall
 2 jointly move the Court to vacate and set aside the Releases given and the Judgment or Alternate
 3 Judgment, if applicable, entered in favor of Defendants and the other Releasees pursuant to this
 4 Stipulation, in which event the Releases and Judgment, or Alternate Judgment, if applicable, shall be
 5 null and void, and the Parties shall be restored to their respective positions in the litigation as provided
 6 in ¶ 35 above and any cash amounts in the Settlement Fund (less any Taxes paid, due or owing with
 7 respect to the Settlement Fund and less any Notice and Administration Costs actually incurred, paid
 8 or payable) shall be returned as provided in ¶ 35.
 9          43.     The Parties intend this Stipulation and the Settlement to be a final and complete

10 resolution of all disputes asserted or which could be asserted by Plaintiffs and any other Settlement
11 Class Members against the Defendants’ Releasees with respect to the Released Plaintiffs’ Claims.
12 No Party shall assert any claims of any violation of Rule 11 of the Federal Rules of Civil Procedure
13 (or comparable New York rule) relating to the institution, prosecution, defense, or settlement of the
14 Actions. The Parties agree that the amounts paid and the other terms of the Settlement were
15 negotiated at arm’s length and in good faith by the Parties, including through a mediation process
16 supervised and conducted by Michelle Yoshida of Phillips ADR, and reflect the Settlement that was
17 reached voluntarily after extensive negotiations and consultation with experienced legal counsel, who
18 were fully competent to assess the strengths and weaknesses of their respective clients’ claims or
19 defenses in the Actions.
20          44.     While retaining their right to deny that the claims asserted in the Actions were

21 meritorious, Defendants and their counsel, in any statement made to any media representative
22 (whether or not for attribution) will not assert that the Actions were commenced or prosecuted in bad
23 faith, nor will they deny that the Actions were commenced and prosecuted in good faith and is being
24 settled voluntarily after consultation with competent legal counsel. In all events, Plaintiffs and their
25 counsel and Defendants and their counsel shall not make any accusations of wrongful or actionable
26 conduct by any Party concerning the prosecution, defense, and resolution of the Actions, and shall
27 not otherwise suggest that the Settlement constitutes an admission of any claim or defense alleged.
28   STIPULATION AND AGREEMENT                         - 28 -                BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                             1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                         Seattle, Washington 98104
                                                                                 Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 31 of 100
                                                                                       EXECUTION COPY


 1          45.      The terms of the Settlement, as reflected in this Stipulation, may not be modified or

 2 amended, nor may any of its provisions be waived, except by a writing signed on behalf of both Lead
 3 Plaintiff and Defendants (or their successors-in-interest).
 4          46.      The headings herein are used for the purpose of convenience only and are not meant

 5 to have legal effect.
 6          47.      The administration and consummation of the Settlement as embodied in this

 7 Stipulation shall be under the authority of the Court, and the Court shall retain jurisdiction for the
 8 purpose of entering orders providing for awards of attorneys’ fees and Litigation Expenses to
 9 Plaintiffs’ Counsel and enforcing the terms of this Stipulation, including the Plan of Allocation (or
10 such other plan of allocation as may be approved by the Court) and the distribution of the Net
11 Settlement Fund to Settlement Class Members.
12          48.      The waiver by one Party of any breach of this Stipulation by any other Party shall not

13 be deemed a waiver of any other prior or subsequent breach of this Stipulation.
14          49.      This Stipulation, its exhibits, and the Supplemental Agreement constitute the entire

15 agreement among Plaintiffs and Defendants concerning the Settlement and this Stipulation and its
16 exhibits.      All Parties acknowledge that no other agreements, representations, warranties, or

17 inducements have been made by any Party hereto concerning this Stipulation, its exhibits, or the
18 Supplemental Agreement, other than those contained and memorialized in such documents.
19          50.      This Stipulation may be executed in one or more counterparts, including by signature

20 transmitted via facsimile, or by a .pdf/.tif image of the signature transmitted via email. All executed
21 counterparts and each of them shall be deemed to be one and the same instrument.
22          51.      This Stipulation shall be binding upon and inure to the benefit of the successors and

23 assigns of the Parties, including any and all Releasees and any corporation, partnership, or other entity
24 into or with which any Party hereto may merge, consolidate, or reorganize.
25          52.      The construction, interpretation, operation, effect, and validity of this Stipulation and

26 the Supplemental Agreement and all documents necessary to effectuate them shall be governed by
27
28   STIPULATION AND AGREEMENT                        - 29 -                BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                            1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                        Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 32 of 100
                                                                                      EXECUTION COPY


 1 the internal laws of the State of Washington without regard to conflicts of laws, except to the extent
 2 that federal law requires that federal law govern.
 3          53.     Any action arising under or to enforce this Stipulation or any portion thereof, shall be

 4 commenced and maintained only in the Court.
 5          54.     This Stipulation shall not be construed more strictly against one Party than another

 6 merely by virtue of the fact that it, or any part of it, may have been prepared by counsel for one of
 7 the Parties, it being recognized that it is the result of arm’s-length negotiations between the Parties
 8 and all Parties have contributed substantially and materially to the preparation of this Stipulation.
 9          55.     All counsel and any other person executing this Stipulation and any of the exhibits

10 hereto, or any related Settlement documents, warrant and represent that they have the full authority
11 to do so and that they have the authority to take appropriate action required or permitted to be taken
12 pursuant to the Stipulation to effectuate its terms.
13          56.     Lead Counsel and Defendants’ Counsel agree to cooperate fully with one another in

14 seeking Court approval of the Preliminary Approval Order and the Settlement, as embodied in this
15 Stipulation, and to use best efforts to promptly agree upon and execute all such other documentation
16 as may be reasonably required to obtain final approval by the Court of the Settlement.
17          57.     If any Party is required to give notice to another Party under this Stipulation, such

18 notice shall be in writing and shall be deemed to have been duly given upon receipt of hand delivery
19 or facsimile or email transmission, with confirmation of receipt. Notice shall be provided as follows:
20             If to Lead Plaintiff or Lead Counsel:       Bernstein Litowitz Berger & Grossmann LLP
                                                           Attn: Jonathan D. Uslaner
21                                                         2121 Avenue of the Stars, Suite 2575
                                                           Los Angeles, CA 90067
22                                                         Tel: (310) 819-3470
23                                                         Email: jonathanu@blbglaw.com

24             If to New York Action Plaintiff or its      Thornton Law Firm
               counsel:                                    Attn: Guillaume Buell
25                                                         1 Lincoln Street
                                                           Boston, MA 02111
26                                                         Tel: (617) 720-1333
27                                                         Email: gbuell@tenlaw.com

28   STIPULATION AND AGREEMENT                          - 30 -             BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                           1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 33 of 100
                                                                                     EXECUTION COPY


 1
               If to Defendants:                         Wilson Sonsini Goodrich & Rosati, P.C.
 2                                                       Attn: Gregory L. Watts
                                                         701 Fifth Avenue, Suite 5100
 3                                                       Seattle, WA 98104
 4                                                       Tel: (206) 883-2500
                                                         Email: gwatts@wsgr.com
 5
 6          58.     Except as otherwise provided herein, each Party shall bear its own costs.
 7          59.     Whether or not the Stipulation is approved by the Court and whether or not the
 8
     Stipulation is consummated, or the Effective Date occurs, the Parties and their counsel shall use their
 9
     best efforts to keep all negotiations, discussions, acts performed, agreements, drafts, documents
10
     signed, and proceedings in connection with the Stipulation confidential.
11
12          60.     All agreements made and orders entered during the course of the Actions relating to

13 the confidentiality of information shall survive this Settlement.
14          61.     No opinion or advice concerning the tax consequences of the proposed Settlement to
15 individual Settlement Class Members is being given or will be given by the Parties or their counsel;
16
     nor is any representation or warranty in this regard made by virtue of this Stipulation. Each
17
     Settlement Class Member’s tax obligations, and the determination thereof, are the sole responsibility
18
     of the Settlement Class Member, and it is understood that the tax consequences may vary depending
19
20 on the particular circumstances of each individual Settlement Class Member.
21          IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be executed,

22 by their duly authorized attorneys, as of July 9, 2020.
23
24
25
26
27
28   STIPULATION AND AGREEMENT                       - 31 -                BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                                           1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 34 of 100
                                                                       EXECUTION COPY


 1                                       Respectfully submitted,

 2                                       BERNSTEIN LITOWITZ BERGER
                                           & GROSSMANN LLP
 3
 4
                                         By:______________________________
 5                                           Jonathan D. Uslaner (Bar No. 256898)
                                         jonathanu@blbglaw.com
 6                                       Richard D. Gluck (Bar No. 151675)
                                         rich.gluck@blbglaw.com
 7                                       Lauren M. Cruz
 8                                       lauren.cruz@blbglaw.com (Bar No. 299964)
                                         2121 Avenue of the Stars, Suite 2575
 9                                       Los Angeles, CA 90067
                                         Tel: (370) 819-3480
10
                                         -and-
11
12                                       John C. Browne (Pro Hac Vice)
                                         johnb@blbglaw.com
13                                       Michael D. Blatchley (Pro Hac Vice)
                                         michaelb@blbglaw.com
14                                       1251 Avenue of the Americas, 44th Floor
                                         New York, NY 10020
15
                                         Tel: (212) 554-1400
16                                       Fax: (212) 554-1444

17                                       Counsel for Lead Plaintiff
                                         Employees’ Retirement System of the City of
18                                       Baton Rouge and Parish of East Baton Rouge
                                         and Lead Counsel for the Settlement Class
19
20
21
22
23
24
25
26
27
28   STIPULATION AND AGREEMENT            - 32 -             BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                             1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                         Seattle, Washington 98104
                                                                 Telephone: (206) 622-2000
Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 35 of 100
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 36 of 100
                                                                       EXECUTION COPY


 1                                       WILSON SONSINI GOODRICH &
                                         ROSATI, P.C.
 2
 3                                       By:______________________________
 4                                           Gregory L. Watts
                                         gwatts@wsgr.com
 5                                       Barry M. Kaplan
                                         bkaplan@wsgr.com
 6                                       701 Fifth Avenue, Suite 5100
                                         Seattle, WA 98104
 7                                       Tel: (206) 883-2500
 8
                                         Counsel for Defendants
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   STIPULATION AND AGREEMENT            - 34 -             BYRNES KELLER CROMWELL LLP
     OF SETTLEMENT                                             1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                         Seattle, Washington 98104
                                                                 Telephone: (206) 622-2000
Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 37 of 100




                Exhibit A
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 38 of 100




 1                                                                            Exhibit A
 2
                                                       The Honorable Robert S. Lasnik
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
10
11                                        No. 3:18-cv-05704-RSL
      IN RE IMPINJ, INC. SECURITIES
12    LITIGATION
                                           CLASS ACTION
13
                                           [PROPOSED] ORDER PRELIMINARILY
14                                         APPROVING SETTLEMENT AND
                                           AUTHORIZING DISSEMINATION
15                                         OF NOTICE OF SETTLEMENT
16
17
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] ORDER PRELIMINARILY                        BYRNES KELLER CROMWELL LLP
     APPROVING SETTLEMENT                                    1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                       Seattle, Washington 98104
                                                               Telephone: (206) 622-2000
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 39 of 100




 1          WHEREAS, a consolidated securities action is pending in this Court entitled In re Impinj, Inc.

 2 Securities Litigation, No. 3:18-cv-05704-RSL (W.D. Wash.) (the “Action” or “Federal Action”) and
 3 a related class action complaint is pending in New York State Supreme Court entitled Plymouth
 4 County Retirement System v. Impinj, Inc. et al., Index No. 650629/2019 (N.Y. Supreme Ct. N.Y.
 5 County) (the “New York Action” and, with the Federal Action, the “Actions”);
 6          WHEREAS, (a) Lead Plaintiff Employees’ Retirement System of the City of Baton Rouge

 7 and Parish of East Baton Rouge (“Lead Plaintiff” or “Federal Plaintiff”), and plaintiff in the New
 8 York Action, Plymouth County Retirement System (“New York Action Plaintiff” and, together with
 9 Lead Plaintiff, “Plaintiffs”), on behalf of themselves and the Settlement Class; and (b) defendant
10 Impinj, Inc. (“Impinj” or the “Company”) and defendants Chris Diorio, Evan Fein, and Eric
11 Brodersen (the “Individual Defendants” and, with Impinj, “Defendants”), have determined to settle
12 all claims asserted against Defendants in the Actions with prejudice on the terms and conditions set
13 forth in the Stipulation and Agreement of Settlement dated July 9, 2020 (the “Stipulation”), subject
14 to the approval of this Court (the “Settlement”);
15          WHEREAS, Lead Plaintiff has made a motion, pursuant to Rule 23(e)(1) of the Federal Rules

16 of Civil Procedure, for an order preliminarily approving the Settlement in accordance with the
17 Stipulation and allowing notice to Settlement Class Members as more fully described herein;
18          WHEREAS, the Court has read and considered: (a) Lead Plaintiff’s motion for preliminary

19 approval of the Settlement and authorization to send notice of the Settlement to the Settlement Class,
20 and the papers filed and arguments made in connection therewith; and (b) the Stipulation and the
21 exhibits attached thereto; and
22          WHEREAS, unless otherwise defined in this Order, the capitalized terms herein shall have

23 the same meanings as they have in the Stipulation;
24          IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

25          1.      Proposed Class Certification for Settlement Purposes – The Parties have proposed

26 the certification of the following Settlement Class pursuant to Rules 23(a) and (b)(3) of the Federal
27 Rules of Civil Procedure and solely for purposes of effectuating the proposed Settlement: all persons
28   [PROPOSED] ORDER PRELIMINARILY                    -1-               BYRNES KELLER CROMWELL LLP
     APPROVING SETTLEMENT                                                  1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                    Seattle, Washington 98104
                                                                             Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 40 of 100




 1 and entities (including, without limitation, their beneficiaries) who purchased or otherwise acquired
 2 the publicly traded common stock of Impinj, Inc. (“Impinj” or the “Company”) during the period of
 3 July 21, 2016 through February 15, 2018, inclusive (the “Class Period”), and were damaged thereby.
 4 The Settlement Class includes those persons and entities who purchased or otherwise acquired their
 5 Impinj common stock in, pursuant to, or traceable to the Company’s July 21, 2016 initial public
 6 offering or December 2, 2016 secondary public offering during the Class Period and were damaged
 7 thereby. Excluded from the Settlement Class are (i) Defendants; (ii) members of the Immediate
 8 Families of the Individual Defendants; (iii) any person who is or was an Officer or director of Impinj
 9 who served in such capacities during the Class Period; (iv) the defendants in the New York Action;
10 (v) Defendants’ liability insurance carriers; (vi) any affiliates, parents, or subsidiaries of Impinj;
11 (vii) all Impinj employee plans that are covered by ERISA; (viii) any entity which Defendants or
12 other excluded persons controlled or in which they have a controlling interest, provided however, that
13 any Investment Vehicle (as defined in the Stipulation) shall not be excluded by definition; and (ix) the
14 legal representatives, agents, affiliates, heirs, successors or assigns of any such excluded person or
15 entity, in their capacity such. Also excluded from the Settlement Class are any persons and entities
16 who or which exclude themselves by submitting a request for exclusion that is accepted by the Court
17           2.     Class Findings – The Court finds, pursuant to Rule 23(e)(1)(B)(ii) of the Federal

18 Rules of Civil Procedure, that it will likely be able to certify the Settlement Class for purposes of the
19 proposed Settlement. Specifically, the Court finds that each element required for certification of the
20 Settlement Class pursuant to Rule 23 of the Federal Rules of Civil Procedure has been met or will
21 likely be met: (a) the members of the Settlement Class are so numerous that their joinder in the
22 Action would be impracticable; (b) there are questions of law and fact common to the Settlement
23 Class which predominate over any individual questions; (c) the claims of Plaintiffs in the Action are
24 typical of the claims of the Settlement Class; (d) Plaintiffs and Lead Counsel have and will fairly and
25 adequately represent and protect the interests of the Settlement Class; and (e) a class action is superior
26 to other available methods for the fair and efficient adjudication of the Action.
27
28   [PROPOSED] ORDER PRELIMINARILY                    -2-                  BYRNES KELLER CROMWELL LLP
     APPROVING SETTLEMENT                                                     1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 41 of 100




 1          3.      The Court also finds, pursuant to Rule 23(e)(1)(B)(ii) of the Federal Rules of Civil

 2 Procedure, that it will likely be able to certify Plaintiffs as Class Representatives for the Settlement
 3 Class and appoint Lead Counsel as Class Counsel for the Settlement Class pursuant to Rule 23(g) of
 4 the Federal Rules of Civil Procedure.
 5          4.      Preliminary Approval of the Settlement – The Court hereby preliminarily approves

 6 the Settlement, as embodied in the Stipulation, and finds, pursuant to Rule 23(e)(1)(B)(i) of the
 7 Federal Rules of Civil Procedure, that it will likely be able to finally approve the Settlement under
 8 Rule 23(e)(2) as being fair, reasonable, and adequate to the Settlement Class, subject to further
 9 consideration at the Settlement Hearing to be conducted as described below.
10          5.      Settlement Hearing – The Court will hold a settlement hearing (the “Settlement

11 Hearing”) on _____________________, 2020 at __:__ _.m. either in person at Courtroom 15106,
12 United States Courthouse 700 Stewart Street, Seattle, WA 98101, or by telephone or videoconference
13 (in the discretion of the Court), for the following purposes: (a) to determine whether the proposed
14 Settlement on the terms and conditions provided for in the Stipulation is fair, reasonable, and adequate
15 to the Settlement Class, and should be finally approved by the Court; (b) to determine whether, for
16 purposes of the Settlement only, the Action should be certified as a class action on behalf of the
17 Settlement Class, Plaintiffs should be certified as Class Representative for the Settlement Class, and
18 Lead Counsel should be appointed as Class Counsel for the Settlement Class; (c) to determine
19 whether a Judgment substantially in the form attached as Exhibit B to the Stipulation should be
20 entered dismissing the Action with prejudice against Defendants; (d) to determine whether the
21 proposed Plan of Allocation for the proceeds of the Settlement is fair and reasonable and should be
22 approved; (e) to determine whether Lead Counsel’s motion for attorneys’ fees and litigation expenses
23 should be approved; and (f) to consider any other matters that may properly be brought before the
24 Court in connection with the Settlement. Notice of the Settlement and the Settlement Hearing shall
25 be given to Settlement Class Members as set forth in paragraph 7 of this Order.
26          6.      The Court may adjourn the Settlement Hearing without further notice to the Settlement

27 Class, and may approve the proposed Settlement with such modifications as the Parties may agree to,
28   [PROPOSED] ORDER PRELIMINARILY                   -3-                 BYRNES KELLER CROMWELL LLP
     APPROVING SETTLEMENT                                                   1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                     Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 42 of 100




 1 if appropriate, without further notice to the Settlement Class. The Court may decide to hold the
 2 Settlement Hearing by telephone or video conference without further mailed notice to the Settlement
 3 Class. If the Court orders that the Settlement Hearing be conducted telephonically or by video
 4 conference, that decision will be posted on a website to be developed for the Settlement as referenced
 5 in paragraph 7(c) of this Order. Any Settlement Class Member (or his, her, or its counsel) who wishes
 6 to appear at the Settlement Hearing should consult the Court’s docket and/or the settlement website
 7 for any change in date, time, or format of the hearing.
 8          7.     Retention of Claims Administrator and Manner of Giving Notice – Lead Counsel

 9 is hereby authorized to retain A.B. Data, Ltd. (the “Claims Administrator”) to supervise and
10 administer the notice procedure in connection with the proposed Settlement as well as the processing
11 of Claims as more fully set forth below. Notice of the Settlement and the Settlement Hearing shall
12 be given by Lead Counsel as follows:
13                         (a)     not later than five (5) business days after the date of entry of this Order,

14          Impinj shall, at no cost to the Settlement Fund, Lead Counsel, or the Claims Administrator,

15          provide or cause to be provided to the Claims Administrator in electronic format a list

16          consisting of names and mailing addresses and email addresses, if available, of the purchasers

17          or holders of the Impinj common stock during the Class Period;

18                         (b)     beginning not later than fifteen (15) business days after the date of

19          entry of this Order (the “Notice Date”), the Claims Administrator shall cause a copy of the

20          Notice and the Claim Form, substantially in the forms attached hereto as Exhibits 1 and 2,

21          respectively (collectively, the “Notice Packet”), to be mailed by first-class mail or emailed to

22          potential Settlement Class Members at the addresses set forth in the records provided by

23          Impinj or in the records which Impinj caused to be provided, or who otherwise may be

24          identified through further reasonable effort;

25                         (c)     contemporaneously with the mailing of the Notice Packet, the Claims

26          Administrator shall cause copies of the Notice and Claim Form to be posted on a website to

27
28   [PROPOSED] ORDER PRELIMINARILY                   -4-                   BYRNES KELLER CROMWELL LLP
     APPROVING SETTLEMENT                                                     1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 43 of 100




 1          be developed for the Settlement, from which copies of the Notice and Claim Form can be

 2          downloaded;

 3                         (d)     not later than ten (10) business days after the Notice Date, the Claims

 4          Administrator shall cause the Summary Notice, substantially in the form attached hereto as

 5          Exhibit 3, to be published once in The Wall Street Journal and to be transmitted once over the

 6          PR Newswire; and

 7                         (e)     not later than seven (7) calendar days prior to the Settlement Hearing,

 8          Lead Counsel shall serve on Defendants’ Counsel and file with the Court proof, by affidavit

 9          or declaration, of such mailing and publication.

10          8.      Approval of Form and Content of Notice – The Court (a) approves, as to form and

11 content, the Notice, the Claim Form, and the Summary Notice, attached hereto as Exhibits 1, 2, and
12 3, respectively, and (b) finds that the mailing and distribution of the Notice and Claim Form and the
13 publication of the Summary Notice in the manner and form set forth in paragraph 7 of this Order (i) is
14 the best notice practicable under the circumstances; (ii) constitutes notice that is reasonably
15 calculated, under the circumstances, to apprise Settlement Class Members of the pendency of the
16 Action, of the effect of the proposed Settlement (including the Releases to be provided thereunder),
17 of Lead Counsel’s motion for attorneys’ fees and Litigation Expenses, of their right to object to the
18 Settlement, the Plan of Allocation, and/or Lead Counsel’s motion for attorneys’ fees and Litigation
19 Expenses, of their right to exclude themselves from the Settlement Class, and of their right to appear
20 at the Settlement Hearing; (iii) constitutes due, adequate, and sufficient notice to all persons and
21 entities entitled to receive notice of the proposed Settlement; and (iv) satisfies the requirements of
22 Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution (including the Due
23 Process Clause), the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as
24 amended, and all other applicable law and rules. The date and time of the Settlement Hearing shall
25 be included in the Notice and Summary Notice before they are mailed and published, respectively.
26          9.      Nominee Procedures – Brokers and other nominees who purchased or otherwise

27 acquired publicly traded Impinj common stock during the Class Period for the benefit of another
28   [PROPOSED] ORDER PRELIMINARILY                  -5-                  BYRNES KELLER CROMWELL LLP
     APPROVING SETTLEMENT                                                   1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                     Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 44 of 100




 1 person or entity shall: (a) within seven (7) calendar days of receipt of the Notice, request from the
 2 Claims Administrator sufficient copies of the Notice Packet to forward to all such beneficial owners
 3 and, within seven (7) calendar days of receipt of those Notice Packets, forward them to all such
 4 beneficial owners; or (b) within seven (7) calendar days of receipt of the Notice, send a list of the
 5 names, mailing addresses, and, if available, email addresses, of all such beneficial owners to the
 6 Claims Administrator in which event the Claims Administrator shall promptly mail or email the
 7 Notice Packet to such beneficial owners. Upon full compliance with this Order, such nominees may
 8 seek reimbursement of their reasonable expenses actually incurred in complying with this Order by
 9 providing the Claims Administrator with proper documentation supporting the expenses for which
10 reimbursement is sought. Such properly documented expenses incurred by nominees in compliance
11 with the terms of this Order shall be paid from the Settlement Fund, with any disputes as to the
12 reasonableness or documentation of expenses incurred subject to review by the Court.
13          10.     CAFA Notice – As provided in the Stipulation, Defendants shall serve the notice

14 required under the Class Action Fairness Act, 28 U.S.C. § 1715 et seq. (“CAFA”) no later than ten
15 (10) calendar days following the filing of the Stipulation with the Court. Defendants are solely
16 responsible for the costs of the CAFA notice and administering the CAFA notice. No later than seven
17 (7) calendar days before the Settlement Hearing, Defendants shall cause to be served on Lead Counsel
18 and filed with the Court proof, by affidavit or declaration, regarding compliance with 28 U.S.C.
19 § 1715(b).
20          11.     Participation in the Settlement – Settlement Class Members who wish to participate

21 in the Settlement and to be eligible to receive a distribution from the Net Settlement Fund must
22 complete and submit a Claim Form in accordance with the instructions contained therein. Unless the
23 Court orders otherwise, all Claim Forms must be postmarked no later than one hundred twenty (120)
24 calendar days after the Notice Date. Notwithstanding the foregoing, Lead Counsel may, at its
25 discretion, accept for processing late Claims provided such acceptance does not delay the distribution
26 of the Net Settlement Fund to the Settlement Class. By submitting a Claim, a person or entity shall
27
28   [PROPOSED] ORDER PRELIMINARILY                  -6-                 BYRNES KELLER CROMWELL LLP
     APPROVING SETTLEMENT                                                  1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                    Seattle, Washington 98104
                                                                             Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 45 of 100




 1 be deemed to have submitted to the jurisdiction of the Court with respect to his, her, or its Claim and
 2 the subject matter of the Settlement.
 3           12.     Each Claim Form submitted must satisfy the following conditions: (a) it must be

 4 properly completed, signed, and submitted in a timely manner in accordance with the provisions of
 5 the preceding paragraph; (b) it must be accompanied by adequate supporting documentation for the
 6 transactions and holdings reported therein, in the form of broker confirmation slips, broker account
 7 statements, an authorized statement from the broker containing the transactional and holding
 8 information found in a broker confirmation slip or account statement, or such other documentation
 9 as is deemed adequate by Lead Counsel or the Claims Administrator; (c) if the person executing the
10 Claim Form is acting in a representative capacity, a certification of his, her, or its current authority to
11 act on behalf of the Settlement Class Member must be included in the Claim Form to the satisfaction
12 of Lead Counsel or the Claims Administrator; and (d) the Claim Form must be complete and contain
13 no material deletions or modifications of any of the printed matter contained therein and must be
14 signed under penalty of perjury.
15           13.     Any Settlement Class Member that does not timely and validly submit a Claim Form

16 or whose Claim is not otherwise approved by the Court: (a) shall be deemed to have waived his, her,
17 or its right to share in the Net Settlement Fund; (b) shall be forever barred from participating in any
18 distributions therefrom; (c) shall be bound by the provisions of the Stipulation and the Settlement and
19 all proceedings, determinations, orders, and judgments in the Action relating thereto, including,
20 without limitation, the Judgment and the Releases provided for therein, whether favorable or
21 unfavorable to the Settlement Class; and (d) will be barred from commencing, maintaining, or
22 prosecuting any of the Released Plaintiffs’ Claims against each and all of the Defendants’ Releasees,
23 as more fully described in the Stipulation and Notice. Notwithstanding the foregoing, late Claim
24 Forms may be accepted for processing as set forth in paragraph 11 above.
25           14.     Exclusion From the Settlement Class – Any member of the Settlement Class who

26 wishes to exclude himself, herself, or itself from the Settlement Class must request exclusion in
27 writing within the time and in the manner set forth in the Notice, which shall provide that: (a) any
28   [PROPOSED] ORDER PRELIMINARILY                    -7-                  BYRNES KELLER CROMWELL LLP
     APPROVING SETTLEMENT                                                     1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 46 of 100




 1 such request for exclusion from the Settlement Class must be mailed or delivered such that it is
 2 received no later than twenty-one (21) calendar days prior to the Settlement Hearing, to: Impinj
 3 Securities Litigation, EXCLUSIONS, c/o A.B. Data, Ltd., P.O. Box. 173001, Milwaukee, WI 53217,
 4 and (b) each request for exclusion must (i) state the name, address, and telephone number of the
 5 person or entity requesting exclusion, and in the case of entities, the name and telephone number of
 6 the appropriate contact person; (ii) state that such person or entity “requests exclusion from the
 7 Settlement Class in In re Impinj, Inc. Securities Litigation, No. 3:18-cv-05704-RSL (W.D. Wash.)”;
 8 (iii) state the number of shares of publicly traded Impinj common stock that the person or entity
 9 requesting exclusion (A) owned as of the opening of trading on July 21, 2016 and
10 (B) purchased/acquired and/or sold during the Class Period, as well as the dates and prices of each
11 such purchase/acquisition and sale; and (iv) be signed by the person or entity requesting exclusion or
12 an authorized representative. A request for exclusion shall not be effective unless it provides all the
13 required information and is received within the time stated above, or is otherwise accepted by the
14 Court.
15          15.     Any person or entity who or which timely and validly requests exclusion in

16 compliance with the terms stated in this Order and is excluded from the Settlement Class shall not be
17 a Settlement Class Member, shall not be bound by the terms of the Settlement or any orders or
18 judgments in the Action, and shall not receive any payment out of the Net Settlement Fund.
19          16.     Any Settlement Class Member who or which does not timely and validly request

20 exclusion from the Settlement Class in the manner stated in this Order: (a) shall be deemed to have
21 waived his, her, or its right to be excluded from the Settlement Class; (b) shall be forever barred from
22 requesting exclusion from the Settlement Class in this or any other proceeding; (c) shall be bound by
23 the provisions of the Stipulation and Settlement and all proceedings, determinations, orders, and
24 judgments in the Action, including, but not limited to, the Judgment and the Releases provided for
25 therein, whether favorable or unfavorable to the Settlement Class; and (d) will be barred from
26 commencing, maintaining, or prosecuting any of the Released Plaintiffs’ Claims against any of the
27 Defendants’ Releasees, as more fully described in the Stipulation and Notice.
28   [PROPOSED] ORDER PRELIMINARILY                   -8-                 BYRNES KELLER CROMWELL LLP
     APPROVING SETTLEMENT                                                   1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                     Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 47 of 100




 1          17.     Appearance and Objections at Settlement Hearing – Any Settlement Class

 2 Member who or which does not request exclusion from the Settlement Class may enter an appearance
 3 in the Action, at his, her, or its own expense, individually or through counsel of his, her, or its own
 4 choice, by filing with the Clerk of Court and delivering a notice of appearance to both Lead Counsel
 5 and Defendants’ Counsel, at the addresses set forth in paragraph 18 below, such that it is received no
 6 later than twenty-one (21) calendar days prior to the Settlement Hearing, or as the Court may
 7 otherwise direct. Any Settlement Class Member who does not enter an appearance will be
 8 represented by Lead Counsel.
 9          18.     Any Settlement Class Member who or which does not request exclusion from the

10 Settlement Class may file a written objection to the proposed Settlement, the proposed Plan of
11 Allocation, and/or Lead Counsel’s motion for attorneys’ fees and Litigation Expenses and appear and
12 show cause, if he, she, or it has any cause, why the proposed Settlement, the proposed Plan of
13 Allocation, and/or Lead Counsel’s motion for attorneys’ fees and Litigation Expenses should not be
14 approved; provided, however, that no Settlement Class Member shall be heard or entitled to contest
15 the approval of the terms and conditions of the proposed Settlement, the proposed Plan of Allocation,
16 and/or the motion for attorneys’ fees and Litigation Expenses unless that person or entity has filed a
17 written objection with the Court and served copies of such objection on Lead Counsel and
18 Defendants’ Counsel at the addresses set forth below such that they are received no later than twenty-
19 one (21) calendar days prior to the Settlement Hearing.
20                      Lead Counsel                                 Defendants’ Counsel

21      Bernstein Litowitz Berger & Grossmann LLP          Wilson Sonsini Goodrich & Rosati, P.C.
                 Jonathan D. Uslaner, Esq.                         Gregory L. Watts, Esq.
22         2121 Avenue of the Stars, Suite 2575                 701 Fifth Avenue, Suite 5100
23                Los Angeles, CA 90067                              Seattle, WA 98104

24 Copies of the objections must also be emailed to settlements@blbglaw.com and gwatts@wsgr.com
25 by no later than twenty-one (21) calendar days prior to the Settlement Hearing.
26          19.     Any objections, filings, and other submissions by the objecting Settlement Class

27 Member must: (a) identify the case name and docket number, In re Impinj, Inc. Securities Litigation,
28   [PROPOSED] ORDER PRELIMINARILY                  -9-                  BYRNES KELLER CROMWELL LLP
     APPROVING SETTLEMENT                                                   1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                     Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 48 of 100




 1 No. 3:18-cv-05704-RSL; (b) state the name, address, and telephone number of the person or entity
 2 objecting and must be signed by the objector; (c) state with specificity the grounds for the Settlement
 3 Class Member’s objection, including any legal and evidentiary support the Settlement Class Member
 4 wishes to bring to the Court’s attention and whether the objection applies only to the objector, to a
 5 specific subset of the Settlement Class, or to the entire Settlement Class; and (d) include documents
 6 sufficient to prove membership in the Settlement Class, including documents showing the number of
 7 shares of publicly traded Impinj common stock that the objecting Settlement Class Member (i) owned
 8 as of the opening of trading on July 21, 2016 and (ii) purchased/acquired and/or sold during the Class
 9 Period, as well as the dates and prices of each such purchase/acquisition and sale. Documentation
10 establishing membership in the Settlement Class must consist of copies of brokerage confirmation
11 slips or monthly brokerage account statements, or an authorized statement from the objector’s broker
12 containing the transactional and holding information found in a broker confirmation slip or account
13 statement. Objectors who enter an appearance and desire to present evidence at the Settlement
14 Hearing in support of their objection must include in their written objection or notice of appearance
15 the identity of any witnesses they may call to testify and any exhibits they intend to introduce into
16 evidence at the hearing. It is within the Court’s discretion to allow appearances at the Settlement
17 Hearing either in person or by telephone or videoconference.
18          20.     Any Settlement Class Member who or which does not make his, her, or its objection

19 in the manner provided herein shall be deemed to have waived his, her, or its right to object to any
20 aspect of the proposed Settlement, the proposed Plan of Allocation, and Lead Counsel’s motion for
21 an award of attorneys’ fees and Litigation Expenses and shall be forever barred and foreclosed from
22 objecting to the fairness, reasonableness, or adequacy of the Settlement, the Plan of Allocation, or the
23 requested attorneys’ fees and Litigation Expenses, or from otherwise being heard concerning the
24 Settlement, the Plan of Allocation, or the requested attorneys’ fees and Litigation Expenses in this or
25 any other proceeding.
26          21.     Stay and Temporary Injunction – Until otherwise ordered by the Court, the Court

27 stays all proceedings in the Action other than proceedings necessary to carry out or enforce the terms
28   [PROPOSED] ORDER PRELIMINARILY                  - 10 -               BYRNES KELLER CROMWELL LLP
     APPROVING SETTLEMENT                                                   1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                     Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 49 of 100




 1 and conditions of the Stipulation. Pending final determination of whether the Settlement should be
 2 approved, the Court bars and enjoins Plaintiffs and all other members of the Settlement Class from
 3 commencing or prosecuting any and all of the Released Plaintiffs’ Claims against each and all of the
 4 Defendants’ Releasees.
 5          22.     Settlement Administration Fees and Expenses – All reasonable costs incurred in

 6 identifying Settlement Class Members and notifying them of the Settlement as well as in
 7 administering the Settlement shall be paid as set forth in the Stipulation without further order of the
 8 Court.
 9          23.     Settlement Fund – The contents of the Settlement Fund held by Citibank, N.A.

10 (which the Court approves as the Escrow Agent) shall be deemed and considered to be in custodia
11 legis of the Court, and shall remain subject to the jurisdiction of the Court, until such time as they
12 shall be distributed pursuant to the Stipulation and/or further order(s) of the Court.
13          24.     Taxes – Lead Counsel is authorized and directed to prepare any tax returns and any

14 other tax reporting form for or in respect to the Settlement Fund, to pay from the Settlement Fund
15 any Taxes owed with respect to the Settlement Fund, and to otherwise perform all obligations with
16 respect to Taxes and any reporting or filings in respect thereof without further order of the Court in a
17 manner consistent with the provisions of the Stipulation.
18          25.     Termination of Settlement – If the Settlement is terminated as provided in the

19 Stipulation, the Settlement is not approved, or the Effective Date of the Settlement otherwise fails to
20 occur, this Order shall be vacated, rendered null and void, and be of no further force and effect, except
21 as otherwise provided by the Stipulation, and this Order shall be without prejudice to the rights of
22 Plaintiffs, the other Settlement Class Members, and Defendants, and the Parties shall revert to their
23 respective positions in the Action immediately prior to the execution of the Stipulation.
24          26.     Use of this Order – Neither this Order, the Stipulation (whether or not consummated),

25 including the exhibits thereto and the Plan of Allocation contained therein (or any other plan of
26 allocation that may be approved by the Court), the negotiations leading to the execution of the
27 Stipulation, nor any proceedings taken pursuant to or in connection with the Stipulation and/or
28   [PROPOSED] ORDER PRELIMINARILY                   - 11 -               BYRNES KELLER CROMWELL LLP
     APPROVING SETTLEMENT                                                    1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 50 of 100




 1 approval of the Settlement (including any arguments proffered in connection therewith): (a) shall be
 2 offered against any of the Defendants’ Releasees as evidence of, or construed as, or deemed to be
 3 evidence of any presumption, concession, or admission by any of the Defendants’ Releasees with
 4 respect to the truth of any fact alleged by Plaintiffs or the validity of any claim that was or could have
 5 been asserted or the deficiency of any defense that has been or could have been asserted in the Actions
 6 or in any other litigation, or of any liability, negligence, fault, or other wrongdoing of any kind of any
 7 of the Defendants’ Releasees or in any way referred to for any other reason as against any of the
 8 Defendants’ Releasees, in any arbitration proceeding or other civil, criminal, or administrative action
 9 or proceeding, other than such proceedings as may be necessary to effectuate the provisions of the
10 Stipulation; (b) shall be offered against any of the Plaintiffs’ Releasees, as evidence of, or construed
11 as, or deemed to be evidence of any presumption, concession, or admission by any of the Plaintiffs’
12 Releasees that any of their claims are without merit, that any of the Defendants’ Releasees had
13 meritorious defenses, or that damages recoverable under the Complaint would not have exceeded the
14 Settlement Amount or with respect to any liability, negligence, fault, or wrongdoing of any kind, or
15 in any way referred to for any other reason as against any of the Plaintiffs’ Releasees, in any
16 arbitration proceeding or other civil, criminal, or administrative action or proceeding, other than such
17 proceedings as may be necessary to effectuate the provisions of the Stipulation; or (c) shall be
18 construed against any of the Releasees as an admission, concession, or presumption that the
19 consideration to be given under the Settlement represents the amount which could be or would have
20 been recovered after trial; provided, however, that if the Stipulation is approved by the Court, the
21 Parties and the Releasees and their respective counsel may refer to it to effectuate the protections
22 from liability granted thereunder or otherwise to enforce the terms of the Settlement.
23          27.     Supporting Papers – Lead Counsel shall file and serve the opening papers in support

24 of the proposed Settlement, the proposed Plan of Allocation, and Lead Counsel’s motion for
25 attorneys’ fees and Litigation Expenses no later than thirty-five (35) calendar days prior to the
26 Settlement Hearing; and reply papers, if any, shall be filed and served no later than seven (7) calendar
27 days prior to the Settlement Hearing.
28   [PROPOSED] ORDER PRELIMINARILY                   - 12 -                BYRNES KELLER CROMWELL LLP
     APPROVING SETTLEMENT                                                     1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 51 of 100




 1          SO ORDERED this _______ day of ______________, 2020.

 2
 3                                         ________________________________________
 4                                                The Honorable Robert S. Lasnik
                                                    United States District Judge
 5   #1391826

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   [PROPOSED] ORDER PRELIMINARILY           - 13 -           BYRNES KELLER CROMWELL LLP
     APPROVING SETTLEMENT                                        1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                          Seattle, Washington 98104
                                                                   Telephone: (206) 622-2000
Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 52 of 100




             Exhibit A-1
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 53 of 100



                                                                                      Exhibit A-1

                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE

                                                No. 3:18-cv-05704-RSL
    IN RE IMPINJ, INC. SECURITIES
    LITIGATION
                                                CLASS ACTION




                  NOTICE OF (I) PENDENCY OF CLASS ACTION AND
         PROPOSED SETTLEMENT; (II) SETTLEMENT FAIRNESS HEARING;
       AND (III) MOTION FOR ATTORNEYS’ FEES AND LITIGATION EXPENSES

         A Federal Court authorized this Notice. This is not a solicitation from a lawyer.

NOTICE OF PENDENCY OF CLASS ACTION: Please be advised that your rights may be affected
by the above-captioned securities class action (the “Action” or the “Federal Action”) pending in
the United States District Court for the Western District of Washington (the “Court”), if you
purchased or otherwise acquired the publicly traded common stock of Impinj, Inc. (“Impinj”)
during the period from July 21, 2016 through February 15, 2018, inclusive (the “Class Period”),
and were damaged thereby.1
NOTICE OF SETTLEMENT: The Parties have reached a proposed settlement for $20,000,000 in
cash (the “Settlement”) of the benefit of the Settlement Class (as defined in ¶ 22 below), which is
subject to approval by the Court.
PLEASE READ THIS NOTICE CAREFULLY. This Notice explains important rights you
may have, including the possible receipt of a payment from the Settlement. If you are a
member of the Settlement Class, your legal rights will be affected whether or not you act.
If you have any questions about this Notice, the proposed Settlement, or your eligibility to
participate in the Settlement, please DO NOT contact the Court, Impinj, the other
Defendants in the Action, or their counsel. All questions should be directed to Lead
Counsel or the Claims Administrator (see ¶ 68 below).
  1.    Description of the Actions and the Settlement Class: This Notice relates to a proposed
settlement of claims in a pending securities class action brought by investors alleging, among
other things, that Impinj and certain of its officers, Chris Diorio, Evan Fein, and Eric Brodersen
(collectively, the “Individual Defendants,” and, together with Impinj, “Defendants”) violated the

1
  All capitalized terms used in this Notice that are not otherwise defined herein shall have the
meanings ascribed to them in the Stipulation and Agreement of Settlement dated July 9, 2020
(the “Stipulation”). The Stipulation is available at www.ImpinjSecuritiesLitigation.com.
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 54 of 100



federal securities laws by making false and misleading statements concerning the Impinj
Platform. The proposed Settlement will also resolve claims asserted in a related action brought
in New York State Supreme Court relating to shares of Impinj common stock that were sold in
the Company’s July 21, 2016 initial public offering or its December 2, 2016 secondary public
offering (the “New York Action” and, together with the Action, the “Actions”). A more detailed
description of the Actions is set forth in ¶¶ 11-21 below. The proposed Settlement, if approved
by the Court, will settle claims of the Settlement Class, as defined in ¶ 22 below.
  2.    Statement of the Settlement Class’s Recovery: Subject to Court approval, Lead
Plaintiff, Employees’ Retirement System of the City of Baton Rouge and Parish of East Baton
Rouge, on behalf of itself and the Settlement Class, has agreed to settle the Action in exchange
for $20,000,000 in cash (the “Settlement Amount”) to be deposited into an escrow account. The
Net Settlement Fund (i.e., the Settlement Amount plus any and all interest earned thereon (the
“Settlement Fund”) less (i) any Taxes; (ii) any Notice and Administration Costs; (iii) any
Litigation Expenses awarded by the Court; (iv) any attorneys’ fees awarded by the Court; and
(v) any other costs or fees approved by the Court) will be distributed in accordance with a plan of
allocation that is approved by the Court. The Settlement will also resolve the claims asserted by
the plaintiff in the New York Action, Plymouth Country Retirement System (collectively, with
Lead Plaintiff, “Plaintiffs”). The proposed plan of allocation (the “Plan of Allocation”) is set
forth in Appendix A at the end of this Notice. The Plan of Allocation will determine how the
Net Settlement Fund shall be allocated among members of the Settlement Class.
  3.    Estimate of Average Amount of Recovery Per Share: Based on Lead Plaintiff’s
damages expert’s estimate of the number of shares of Impinj common stock purchased during the
Class Period that may have been affected by the conduct at issue in the Action, and assuming
that all Settlement Class Members elect to participate in the Settlement, the estimated average
recovery (before the deduction of any Court-approved fees, expenses, and costs as described
herein) is $0.73 per affected share. Settlement Class Members should note, however, that the
foregoing average recovery is only an estimate. Some Settlement Class Members may recover
more or less than the estimated amount depending on, among other factors, when and at what
prices they purchased or sold their shares, and the total number and value of valid Claim Forms
submitted. Distributions to Settlement Class Members will be made based on the Plan of
Allocation set forth in Appendix A or such other plan of allocation as may be ordered by the
Court.
  4.    Average Amount of Damages Per Share: The Parties do not agree on the average
amount of damages per share of Impinj common stock that would be recoverable if Plaintiffs
were to prevail in the Actions. Among other things, Defendants vigorously deny the assertion
that they violated the federal securities laws or that any damages were suffered by any members
of the Settlement Class as a result of their alleged conduct.
  5.   Attorneys’ Fees and Expenses Sought: Plaintiffs’ Counsel, which have been
prosecuting the Actions on a wholly contingent basis, have not received any payment of
attorneys’ fees for their representation of the Settlement Class and have advanced the funds to
pay expenses necessarily incurred to prosecute the Actions.2 Lead Counsel will apply to the

2
 Plaintiffs’ Counsel include (i) Court-appointed Lead Counsel, Bernstein Litowitz Berger &
Grossmann LLP (“Lead Counsel”), (ii) liaison counsel in the Federal Action, Byrnes Keller



                                                2
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 55 of 100



Court for an award of attorneys’ fees for all Plaintiffs’ Counsel in an amount not to exceed 25%
of the Settlement Fund. In addition, Lead Counsel will apply for payment of Litigation Expenses
paid or incurred by Plaintiffs’ Counsel in connection with the institution, prosecution, and
resolution of the Actions in an amount not to exceed $275,000, which may include an application
for payment of the reasonable costs and expenses incurred by Lead Plaintiff directly related to
their representation of the Settlement Class, pursuant to the Private Securities Litigation Reform
Act of 1995 (“PSLRA”), 15 U.S.C. § 78(a)(4). Any fees and expenses awarded by the Court will
be paid from the Settlement Fund. Settlement Class Members are not personally liable for any
such fees or expenses. The estimated average cost for such fees and expenses, if the Court
approves Lead Counsel’s fee and expense application, is $0.19 per affected share.
  6. Identification of Attorneys’ Representatives: Lead Plaintiff and the Settlement Class
are represented by Jonathan D. Uslaner of Bernstein Litowitz Berger & Grossmann LLP, 2121
Avenue of the Stars, Suite 2575, Los Angeles, CA 90067, 1-800-380-8496,
settlements@blbglaw.com.
  7. Reasons for the Settlement: Plaintiffs’ principal reason for entering into the Settlement
is the substantial and certain recovery for the Settlement Class without the risk or the delays
inherent in further litigation. The substantial recovery provided under the Settlement must be
considered against the significant risk that a smaller recovery—or indeed no recovery at all—
might be achieved after contested motions, a trial of the Action, and the likely appeals that would
follow a trial. This process could be expected to last several years. Defendants, who deny all
allegations of wrongdoing, are entering into the Settlement solely to eliminate the uncertainty,
burden, and expense of further protracted litigation.

            YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:
SUBMIT A CLAIM FORM                This is the only way to be eligible to receive a payment from
POSTMARKED NO LATER                the Settlement Fund. If you are a Settlement Class Member
THAN _____________, 20__.          and you do not exclude yourself from the Settlement Class,
                                   you will be bound by the Settlement as approved by the Court
                                   and you will give up any Released Plaintiffs’ Claims (defined
                                   in ¶ 32 below) that you have against Defendants and the other
                                   Defendants’ Releasees (defined in ¶ 33 below), so it is in
                                   your interest to submit a Claim Form.
EXCLUDE YOURSELF                   If you exclude yourself from the Settlement Class, you will
FROM THE SETTLEMENT                not be eligible to receive any payment from the Settlement
CLASS BY SUBMITTING A              Fund. This is the only option that allows you ever to be part
WRITTEN REQUEST FOR                of any other lawsuit against any of the Defendants or the
EXCLUSION SO THAT IT               other Defendants’ Releasees concerning the Released
IS RECEIVED NO LATER               Plaintiffs’ Claims.
THAN _____________, 2020.



Cromwell LLP, and (iii) counsel for the New York Action Plaintiff, Thornton Law Firm LLP,
Hedin Hall LLP, and Scott + Scott Attorneys at Law LLP.



                                                3
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 56 of 100



OBJECT TO THE                   If you do not like the proposed Settlement, the proposed Plan
SETTLEMENT BY                   of Allocation, or the request for attorneys’ fees and Litigation
SUBMITTING A WRITTEN            Expenses, you may write to the Court and explain why you
OBJECTION SO THAT IT            do not like them. You cannot object to the Settlement, the
IS RECEIVED NO LATER            Plan of Allocation, or the fee and expense request unless you
THAN _____________, 2020.       are a Settlement Class Member and do not exclude yourself
                                from the Settlement Class.
GO TO A HEARING ON              Filing a written objection and notice of intention to appear by
_____________, 2020 AT          _____________, 2020 allows you to speak in Court, at the
__:__ __.M., AND FILE A         discretion of the Court, about the fairness of the proposed
NOTICE OF INTENTION             Settlement, the Plan of Allocation, and/or the request for
TO APPEAR SO THAT IT            attorneys’ fees and Litigation Expenses. In the Court’s
IS RECEIVED NO LATER            discretion, the _________, 2020 hearing may be conducted
THAN _____________, 2020.       by telephone or video conference (see ¶ 56 below). If you
                                submit a written objection, you may (but you do not have to)
                                participate in the hearing and, at the discretion of the Court,
                                speak to the Court about your objection.
DO NOTHING.                     If you are a member of the Settlement Class and you do not
                                submit a valid Claim Form or request for exclusion, you will
                                not be eligible to receive any payment from the Settlement
                                Fund. You will, however, remain a member of the
                                Settlement Class, which means that you give up your right to
                                sue about the claims that are resolved by the Settlement and
                                you will be bound by any judgments or orders entered by the
                                Court in the Action.



                          WHAT THIS NOTICE CONTAINS


Why Did I Get This Notice?                                                         Page [__]
What Is This Case About?                                                           Page [__]
How Do I Know If I Am Affected By The Settlement?
  Who Is Included In The Settlement Class?                                         Page [__]
What Are Plaintiffs’ Reasons For The Settlement?                                   Page [__]
What Might Happen If There Were No Settlement?                                     Page [__]
How Are Settlement Class Members Affected By The Action
  And The Settlement?                                                              Page [__]
How Do I Participate In The Settlement? What Do I Need To Do?                      Page [__]
How Much Will My Payment Be?                                                       Page [__]
What Payment Are The Attorneys For The Settlement Class Seeking?
  How Will The Lawyers Be Paid?                                                    Page [__]
What If I Do Not Want To Be A Member Of The Settlement Class?
  How Do I Exclude Myself?                                                         Page [__]



                                             4
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 57 of 100



When And Where Will The Court Decide Whether To Approve The
   Settlement? Do I Have To Come To The Hearing? May I Speak At
   The Hearing If I Don’t Like The Settlement?                                         Page [__]
What If I Bought Shares On Someone Else’s Behalf?                                      Page [__]
Can I See The Court File? Whom Should I Contact If I Have
   Questions?                                                                          Page [__]

                              WHY DID I GET THIS NOTICE?

  8. The Court directed that this Notice be mailed to you because you or someone in your
family or an investment account for which you serve as a custodian may have purchased or
otherwise acquired Impinj common stock during the Class Period. The Court has directed us to
send you this Notice because, as a potential Settlement Class Member, you have a right to know
about your options before the Court rules on the proposed Settlement. Additionally, you have
the right to understand how this class action lawsuit may generally affect your legal rights. If the
Court approves the Settlement and the Plan of Allocation (or some other plan of allocation), the
Claims Administrator selected by Lead Plaintiff and approved by the Court will make payments
pursuant to the Settlement after any objections and appeals are resolved.
  9. The purpose of this Notice is to inform you of the existence of this case, that it is a class
action, how you might be affected, and how to exclude yourself from the Settlement Class if you
wish to do so. It is also being sent to inform you of the terms of the proposed Settlement and of
a hearing to be held by the Court to consider the fairness, reasonableness, and adequacy of the
Settlement, the proposed Plan of Allocation, and the motion by Lead Counsel for an award of
attorneys’ fees and payment of Litigation Expenses (the “Settlement Hearing”). See ¶¶ 56-57
below for details about the Settlement Hearing, including the date and location of the hearing.
  10. The issuance of this Notice is not an expression of any opinion by the Court concerning
the merits of any claim in the Action, and the Court still has to decide whether to approve the
Settlement. If the Court approves the Settlement and a plan of allocation, then payments to
Authorized Claimants will be made after any appeals are resolved and after the completion of all
claims processing. Please be patient, as this process can take some time to complete.

                               WHAT IS THIS CASE ABOUT?

  11. Impinj is a technology company whose common stock trades on the Nasdaq under the
ticker symbol “PI.” During the Class Period, Impinj’s primary business consisted of selling
products within the “Impinj Platform,” a hardware and software system that uses radio frequency
identification (“RFID”) technology to assist companies with inventory management.
  12. In August 2018 and October 2018, two class action complaints were filed in the Court
alleging claims under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the
“Exchange Act”) against Defendants. On January 14, 2019, the Court entered an order
consolidating these two actions into the Action, ordered that the Action be captioned In re
Impinj, Inc. Securities Litigation, No. 3:18-cv-05704-RSL, appointed the Employees’ Retirement
System of the City of Baton Rouge and Parish of East Baton Rouge as Lead Plaintiff for the
Action, and approved Lead Plaintiff’s selection of Bernstein Litowitz Berger & Grossmann LLP
as Lead Counsel and Byrnes Keller Cromwell LLP as liaison counsel.


                                                 5
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 58 of 100



  13. On January 31, 2019, Plymouth Country Retirement System filed a class action
complaint in New York State Supreme Court entitled Plymouth County Retirement System v.
Impinj, Inc. et al., Index No. 650629/2019 (N.Y. Supreme Ct. N.Y. County) (the “New York
Action”). The New York Action alleged claims under Sections 11, 12(a)(2), and 15 of the
Securities Act of 1933 (the “Securities Act”) based on purchases of Impinj common stock in or
traceable to the Company’s July 21, 2016 Initial Public Offering (“IPO”) or its December 2,
2016 Secondary Public Offering (“SPO”) against Defendants, as well as other directors of Impinj
and the underwriters of the IPO and SPO.
  14. On February 13, 2019, Lead Plaintiff filed and served the Consolidated Class Action
Complaint (the “Complaint”) in the Federal Action asserting claims against all Defendants under
Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5
promulgated thereunder, and against the Individual Defendants under Section 20(a) of the
Exchange Act. The Complaint alleged that, during the Class Period, Defendants made materially
false and misleading statements or material omissions about the capabilities of the Impinj
Platform. The Complaint further alleged that the price of Impinj common stock was inflated
during the Class Period as a result of Defendants’ misstatements and omissions and declined
when the truth was revealed through a series of disclosures from August 3, 2017 through
February 15, 2018.
  15. On March 15, 2019, the parties to the New York Action entered into a Stipulation to stay
the New York Action. On April 15, 2019, the court overseeing the New York Action so-ordered
the Stipulation in relevant part.
  16. On March 19, 2019, Defendants served and filed a motion to dismiss the Complaint in
the Federal Action. On April 9, 2019, Lead Plaintiff served its memorandum of law in
opposition to this motion and, on April 30, 2019, Defendants served their reply papers. The
Court held oral argument on the motion on September 24, 2019.
  17. On October 4, 2019, the Court issued an Order granting in part and denying in part
Defendants’ motion to dismiss the Complaint. On November 15, 2019, Defendants filed and
served their Answer to the Complaint.
  18. Discovery in the Action commenced in October 2019. Lead Plaintiff and Defendants
prepared and exchanged initial disclosures, requests for production of documents, and
interrogatories. Lead Plaintiff exchanged numerous letters with Defendants concerning
discovery issues, and served document subpoenas on nine third parties. Defendants and third
parties produced a total of over 450,000 pages of documents to Lead Plaintiff, and Lead Plaintiff
produced over 5,800 pages of documents to Defendants in response to their requests.
  19. After the resolution of Defendants’ motion to dismiss the Complaint and while discovery
in the Federal Action was underway, the Parties agreed to engage in private mediation in an
attempt to resolve the Actions and further agreed to the appointment of Michelle Yoshida of
Phillips ADR to act as mediator. A mediation session before Ms. Yoshida was held by
videoconference on May 28, 2020. No agreement was reached at the mediation session, but
following the mediation, Ms. Yoshida issued a double-blind mediator’s recommendation that the
Actions be settled for $20,000,000. On June 10, 2020, Ms. Yoshida informed the Parties that
both Plaintiffs and Defendants had accepted the recommendation.




                                               6
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 59 of 100



 20. On July 9, 2020, the Parties entered into the Stipulation and Agreement of Settlement,
which sets forth the terms and conditions of the Settlement. The Stipulation is available at
www.ImpinjSecuritiesLitigation.com.
  21. On _____________, 2020, the Court preliminarily approved the Settlement, authorized
this Notice to be disseminated to potential Settlement Class Members, and scheduled the
Settlement Hearing to consider whether to grant final approval to the Settlement.

            HOW DO I KNOW IF I AM AFFECTED BY THE SETTLEMENT?
                WHO IS INCLUDED IN THE SETTLEMENT CLASS?

  22. If you are a member of the Settlement Class, you are subject to the Settlement, unless you
timely request to be excluded. The Settlement Class consists of:
       all persons and entities (including, without limitation, their beneficiaries) who
       purchased or otherwise acquired the publicly traded common stock of Impinj
       during the period of July 21, 2016 through February 15, 2018, inclusive (the
       “Class Period”), and were damaged thereby.

The Settlement Class includes, but is not limited to, those persons and entities who purchased or
otherwise acquired their Impinj common stock in, pursuant to, or traceable to the Company’s
July 21, 2016 initial public offering or December 2, 2016 secondary public offering during the
Class Period and were damaged thereby.

Excluded from the Settlement Class are (i) Defendants; (ii) members of the Immediate Families
of the Individual Defendants; (iii) any person who is or was an Officer or director of Impinj who
served in such capacities during the Class Period; (iv) the defendants in the New York Action;
(v) Defendants’ liability insurance carriers; (vi) any affiliates, parents, or subsidiaries of Impinj;
(vii) all Impinj employee plans that are covered by ERISA; (viii) any entity which Defendants or
other excluded persons controlled or in which they have a controlling interest, provided however,
that any Investment Vehicle3 shall not be excluded by definition; and (ix) the legal
representatives, agents, affiliates, heirs, successors or assigns of any such excluded person or
entity, in their capacity such. Also excluded from the Settlement Class are any persons or
entities who or which exclude themselves by submitting a request for exclusion in accordance
with the requirements set forth in this Notice. See “What If I Do Not Want To Be A Member Of
The Settlement Class? How Do I Exclude Myself?” on page __ below.

PLEASE NOTE: Receipt of this Notice does not mean that you are a Settlement Class
Member or that you will be entitled to a payment from the Settlement.


3
 “Investment Vehicle” means any investment company or pooled investment fund, including but
not limited to mutual fund families, exchange-traded funds, fund of funds and hedge funds, in
which any person excluded from the Settlement Class by definition (including underwriters who
were defendants in the New York Action) has or may have a direct or indirect interest or as to
which it or its affiliates may act as an investment advisor but in which the excluded person or
entity is not a majority owner or does not hold a majority beneficial interest.



                                                  7
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 60 of 100



If you are a Settlement Class Member and you wish to be eligible to receive a payment
from the Settlement, you are required to submit the Claim Form that is being distributed
with this Notice and the required supporting documentation as set forth therein
postmarked no later than _____________, 20__.

            WHAT ARE PLAINTIFFS’ REASONS FOR THE SETTLEMENT?

  23. Plaintiffs and their counsel believe that the claims asserted against Defendants have
merit. They recognize, however, the expense and length of continued proceedings necessary to
pursue their claims against Defendants through summary judgment, trial, and appeals, as well as
the very substantial risks they would face in establishing liability and damages. For example,
those risks include challenges in establishing that Defendants’ statements about the Impinj
Platform were false or misleading. Defendants have contended—and would have contended at
summary judgment or trial—that their statements about the Impinj Platform were not false or
misleading when made or were inactionable statements of “puffery.” With respect to the
Exchange Act claims asserted by Lead Plaintiff, there were additional challenges in proving that
Defendants knew that the statements were false or were reckless in making them. Defendants
would argue that the statements at issue were not made with intent to mislead and that they had
no motive to engage in the alleged fraud.
  24. Plaintiffs also faced risks relating to loss causation and damages. Defendants would have
contended at summary judgment and trial that Plaintiffs could not establish a causal connection
between the alleged misrepresentations and the losses investors allegedly suffered, as required by
law.
  25. In light of these risks, the amount of the Settlement, and the immediacy of recovery to the
Settlement Class, Plaintiffs and Plaintiffs’ Counsel believe that the proposed Settlement is fair,
reasonable, and adequate, and in the best interests of the Settlement Class. Plaintiffs and
Plaintiffs’ Counsel believe that the Settlement provides a substantial benefit to the Settlement
Class, namely $20,000,000 in cash (less the various deductions described in this Notice), as
compared to the risk that the claims in the Action would produce a smaller recovery, or no
recovery, after summary judgment, trial, and appeals, possibly years in the future.
  26. Defendants have vigorously denied and continue to deny each and all of the claims
asserted against them in the Action and deny that the Settlement Class was harmed or suffered
any damages as a result of the conduct alleged in the Action. Defendants expressly have denied
and continue to deny all charges of wrongdoing or liability against them arising out of any of the
conduct, statements, acts or omissions alleged, or that could have been alleged, in the Action.
Defendants have agreed to the Settlement solely to eliminate the burden and expense of
continued litigation. Accordingly, the Settlement may not be construed as an admission of any
wrongdoing by Defendants.

            WHAT MIGHT HAPPEN IF THERE WERE NO SETTLEMENT?

  27. If there were no Settlement and Plaintiffs failed to establish any essential legal or factual
element of their claims against Defendants, neither Plaintiffs nor the other members of the
Settlement Class would recover anything from Defendants. Also, if Defendants were successful
in proving any of their defenses, either at summary judgment, at trial, or on appeal, the


                                                8
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 61 of 100



Settlement Class could recover substantially less than the amount provided in the Settlement, or
nothing at all.

               HOW ARE SETTLEMENT CLASS MEMBERS AFFECTED
                   BY THE ACTION AND THE SETTLEMENT?

  28. As a Settlement Class Member, you are represented by Lead Plaintiff and Lead Counsel,
unless you enter an appearance through counsel of your own choice at your own expense. You
are not required to retain your own counsel, but if you choose to do so, such counsel must file a
notice of appearance on your behalf and must serve copies of his or her appearance on the
attorneys listed in the section entitled, “When And Where Will The Court Decide Whether To
Approve The Settlement?,” below.
  29. If you are a Settlement Class Member and do not wish to remain a Settlement Class
Member, you may exclude yourself from the Settlement Class by following the instructions in
the section entitled, “What If I Do Not Want To Be A Member Of The Settlement Class? How
Do I Exclude Myself?,” below.
  30. If you are a Settlement Class Member and you wish to object to the Settlement, the Plan
of Allocation, or Lead Counsel’s application for attorneys’ fees and Litigation Expenses, and if
you do not exclude yourself from the Settlement Class, you may present your objections by
following the instructions in the section entitled, “When And Where Will The Court Decide
Whether To Approve The Settlement?,” below.
  31. If you are a Settlement Class Member and you do not exclude yourself from the
Settlement Class, you will be bound by any orders issued by the Court. If the Settlement is
approved, the Court will enter a judgment (the “Judgment”). The Judgment will dismiss with
prejudice the claims in the Action against Defendants and will provide that, upon the Effective
Date of the Settlement, Plaintiffs and each of the other Settlement Class Members, on behalf of
themselves, and their respective heirs, executors, administrators, predecessors, successors, and
assigns, in their capacities as such, will have fully, finally, and forever compromised, settled,
released, resolved, relinquished, waived, and discharged each and every Released Plaintiffs’
Claim (as defined in ¶ 32 below) against Defendants and the other Defendants’ Releasees (as
defined in ¶ 33 below), and will forever be barred and enjoined from prosecuting any or all of the
Released Plaintiffs’ Claims against any of the Defendants’ Releasees. In addition, upon the
Effective Date of the Settlement, the New York Action will also be dismissed with prejudice.
  32. “Released Plaintiffs’ Claims” means any and all Claims and causes of action of every
nature and description, whether known claims or Unknown Claims, whether arising under
federal, state, common or foreign law, that have been, could have been, or in the future can or
might be asserted in this Action, the New York Action, or in any other action, court or forum by
any member of the Settlement Class, or their successors, assigns, executors, administrators,
representatives, attorneys, and agents, in their capacities as such, against the Defendants’
Releasees arising out of, relating to, or in connection with both (a) the purchase or acquisition of
publicly traded Impinj common stock during the Class Period and (b) the acts, facts, events,
transactions, occurrences, statements, representations or omissions that were alleged or asserted
by Plaintiffs or any member of the Settlement Class in the Actions, or that otherwise would have
been barred by res judicata had the Actions been fully litigated to a final judgment. For the



                                                 9
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 62 of 100



avoidance of doubt, this release does not release or impair (i) any Claims asserted on behalf of
the Company in the three consolidated shareholder derivative actions pending in the United
States District Court for the District of Delaware under the consolidated caption In re Impinj,
Inc. Derivative Litigation, Lead Case No. 18-cv-01686-RGA (D. Del.); or (ii) any Claims
relating to the enforcement of the Settlement.
  33. “Defendants’ Releasees” means Defendants and the defendants in the New York
Action—namely Impinj, Inc., Chris Diorio, Evan Fein, Eric Brodersen, Peter van Oppen, Tom
A. Alberg, Clinton Bybee, Gregory Sessler, Theresa Wise, RBC Capital Markets, LLC, KeyBanc
Capital Markets Inc. (formerly Pacific Crest Securities, Inc.), Piper Jaffray & Co., Needham &
Company, LLC, Canaccord Genuity Inc., and Morgan Stanley & Co. LLC—and their present
and former parents, subsidiaries, divisions, departments, affiliates, stockholders, partners,
officers, directors employees, members, principals, agents, underwriters, insurers, co-insurers,
reinsurers, controlling shareholders, attorneys, accountants or auditors, financial or investment
advisors, banks or investment bankers, personal or legal representatives, predecessors,
successors, assigns, spouses, heirs, related or affiliated entities, marital communities, any entity
in which a Defendant or a defendant in the New York Action has a controlling interest, any
member of an Individual Defendant’s or defendant in the New York Action’s Immediate Family,
or any trust of which any Individual Defendant or defendant in the New York Action is the
settler or which is for the benefit of any Defendant or defendant in the New York Action and/or
member(s) of his or her Immediate Family.
  34. “Unknown Claims” means any Released Plaintiffs’ Claims which any Plaintiff or any
other Settlement Class Member does not know or suspect to exist in his, her, or its favor at the
time of the release of such claims, and any Released Defendants’ Claims which any Defendant
does not know or suspect to exist in his or its favor at the time of the release of such claims,
which, if known by him, her, or it, might have affected his, her, or its decision(s) with respect to
this Settlement. With respect to any and all Released Claims, the Parties stipulate and agree that,
upon the Effective Date of the Settlement, Plaintiffs and Defendants shall expressly waive, and
each of the other Settlement Class Members shall be deemed to have waived, and by operation of
the Judgment shall have expressly waived, any and all provisions, rights, and benefits conferred
by any law of any state or territory of the United States, or principle of common law or foreign
law, which is similar, comparable, or equivalent to California Civil Code §1542, which provides:
       A general release does not extend to claims that the creditor or releasing party
       does not know or suspect to exist in his or her favor at the time of executing the
       release and that, if known by him or her, would have materially affected his or her
       settlement with the debtor or released party.
Plaintiffs and Defendants acknowledge, and each of the other Settlement Class Members shall be
deemed by operation of law to have acknowledged, that the foregoing waiver was separately
bargained for and a key element of the Settlement.
  35. The Judgment will also provide that, upon the Effective Date of the Settlement,
Defendants, on behalf of themselves and their respective heirs, executors, administrators,
predecessors, successors, and assigns, in their capacities as such, will have fully, finally, and
forever compromised, settled, released, resolved, relinquished, waived, and discharged each and
every Released Defendants’ Claim (as defined in ¶ 36 below) against Plaintiffs and the other
Plaintiffs’ Releasees (as defined in ¶ 37 below), and will forever be barred and enjoined from


                                                10
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 63 of 100



prosecuting any or all of the Released Defendants’ Claims against any of the Plaintiffs’
Releasees.
  36. “Released Defendants’ Claims” means all Claims and causes of action of every nature
and description, whether known claims or Unknown Claims, whether arising under federal, state,
common or foreign law, that arise out of or relate in any way to the institution, prosecution, or
settlement of the Claims asserted in the Actions against Defendants. Released Defendants’
Claims do not include: (i) any Claims relating to the enforcement of the Settlement; or (ii) any
Claims against any person or entity who or which submits a request for exclusion from the
Settlement Class that is accepted by the Court.
  37. “Plaintiffs’ Releasees” means Plaintiffs, all other plaintiffs in the Actions, and all other
Settlement Class Members, and their present and former parents, subsidiaries, divisions,
departments, affiliates, stockholders, partners, officers, directors       employees, members,
principals, agents, insurers, co-insurers, reinsurers, controlling shareholders, attorneys,
accountants or auditors, financial or investment advisors, banks or investment bankers, personal
or legal representatives, predecessors, successors, assigns, spouses, heirs, related or affiliated
entities, marital communities, any entity in which a Settlement Class Member has a controlling
interest, any member of a Settlement Class Member’s Immediate Family, or any trust of which
any Settlement Class Member is the settler or which is for the benefit of any Settlement Class
Member and/or member(s) of his or his Immediate Family.

   HOW DO I PARTICIPATE IN THE SETTLEMENT? WHAT DO I NEED TO DO?

  38. To be eligible for a payment from the Settlement, you must be a member of the
Settlement Class and you must timely complete and return the Claim Form with adequate
supporting documentation postmarked no later than __________, 20__. A Claim Form is
included with this Notice, or you may obtain one from the website maintained by the Claims
Administrator for the Settlement, www.ImpinjSecuritiesLitigation.com. You may also request
that a Claim Form be mailed to you by calling the Claims Administrator toll free at 1-877-869-
0158 or by emailing the Claims Administrator at info@ImpinjSecuritiesLitigation.com. Please
retain all records of your ownership of and transactions in Impinj common stock, as they will be
needed to document your Claim. The Parties and Claims Administrator do not have information
about your transactions in Impinj common stock.
 39. If you request exclusion from the Settlement Class or do not submit a timely and valid
Claim Form, you will not be eligible to share in the Net Settlement Fund.

                          HOW MUCH WILL MY PAYMENT BE?

 40. At this time, it is not possible to make any determination as to how much any individual
Settlement Class Member may receive from the Settlement.
  41. Pursuant to the Settlement, Defendants have agreed to pay or caused to be paid a total of
$20,000,000 in cash (the “Settlement Amount”). The Settlement Amount will be deposited into
an escrow account. The Settlement Amount plus any interest earned thereon is referred to as the
“Settlement Fund.” If the Settlement is approved by the Court and the Effective Date occurs, the
Net Settlement Fund will be distributed to Settlement Class Members who submit valid Claim


                                               11
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 64 of 100



Forms, in accordance with the proposed Plan of Allocation or such other plan of allocation as the
Court may approve.
  42. The Net Settlement Fund will not be distributed unless and until the Court has approved
the Settlement and a plan of allocation, and the time for any petition for rehearing, appeal, or
review, whether by certiorari or otherwise, has expired.
  43. Neither Defendants nor any other person or entity that paid any portion of the Settlement
Amount on their behalf are entitled to get back any portion of the Settlement Fund once the
Court’s order or judgment approving the Settlement becomes Final. Defendants shall not have
any liability, obligation, or responsibility for the administration of the Settlement, the
disbursement of the Net Settlement Fund, any actions of the Escrow Agent, or the Plan of
Allocation.
  44. Approval of the Settlement is independent from approval of a plan of allocation. Any
determination with respect to a plan of allocation will not affect the Settlement, if approved.
  45. Unless the Court otherwise orders, any Settlement Class Member who or which fails to
submit a Claim Form postmarked on or before _____________, 20__ shall be fully and forever
barred from receiving payments pursuant to the Settlement but will in all other respects remain a
member of the Settlement Class and be subject to the provisions of the Stipulation, including the
terms of any Judgment entered and the releases given. This means that each Settlement Class
Member releases the Released Plaintiffs’ Claims (as defined in ¶ 32 above) against the
Defendants’ Releasees (as defined in ¶ 33 above) and will be barred and enjoined from
prosecuting any of the Released Plaintiffs’ Claims against any of the Defendants’ Releasees
whether or not such Settlement Class Member submits a Claim Form.
  46. Participants in, and beneficiaries of, any Impinj employee benefit plan covered by ERISA
(“ERISA Plan”) should NOT include any information relating to their transactions in a Impinj
common stock held through the ERISA Plan in any Claim Form that they submit in this Action.
  47. The Court has reserved jurisdiction to allow, disallow, or adjust on equitable grounds the
Claim of any Settlement Class Member. Each Claimant shall be deemed to have submitted to
the jurisdiction of the Court with respect to his, her, or its Claim Form.
  48. Only members of the Settlement Class will be eligible to share in the distribution of the
Net Settlement Fund. Persons and entities that are excluded from the Settlement Class by
definition or that exclude themselves from the Settlement Class pursuant to request will not be
eligible for a payment and should not submit Claim Forms. The only security that is included in
the Settlement is Impinj common stock.
 49. Appendix A to this Notice sets forth the Plan of Allocation for allocating the Net
Settlement Fund among Authorized Claimants, as proposed by Plaintiffs. At the Settlement
Hearing, Plaintiffs will request the Court approve the Plan of Allocation. The Court may
modify the Plan of Allocation, or approve a different plan of allocation, without further
notice to the Settlement Class.




                                               12
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 65 of 100




     WHAT PAYMENT ARE THE ATTORNEYS FOR THE SETTLEMENT CLASS
             SEEKING? HOW WILL THE LAWYERS BE PAID?

  50. Plaintiffs’ Counsel have not received any payment for their services in pursuing claims
against Defendants on behalf of the Settlement Class, nor have Plaintiffs’ Counsel been paid for
their litigation expenses. Before final approval of the Settlement, Lead Counsel will apply to the
Court for an award of attorneys’ fees for all Plaintiffs’ Counsel in an amount not to exceed 25%
of the Settlement Fund. At the same time, Lead Counsel also intends to apply for payment of
Litigation Expenses paid or incurred by Plaintiffs’ Counsel in an amount not to exceed $275,000,
which may include an application for the reasonable costs and expenses incurred by Lead
Plaintiff directly related to their representation of the Settlement Class, pursuant to 15 U.S.C.
§ 78(a)(4) of the PSLRA. The Court will determine the amount of any award of attorneys’ fees
or Litigation Expenses. Such sums as may be approved by the Court will be paid from the
Settlement Fund. Settlement Class Members are not personally liable for any such fees or
expenses.

  WHAT IF I DO NOT WANT TO BE A MEMBER OF THE SETTLEMENT CLASS?
                     HOW DO I EXCLUDE MYSELF?

  51. Each Settlement Class Member will be bound by all determinations and judgments in this
lawsuit, whether favorable or unfavorable, unless such person or entity mails or delivers a
written Request for Exclusion from the Settlement Class, addressed to Impinj Securities
Litigation, EXCLUSIONS, c/o A.B. Data, Ltd., P.O. Box 173001, Milwaukee, WI 53217. The
Request for Exclusion must be received no later than _____________, 2020. You will not be
able to exclude yourself from the Settlement Class after that date. Each Request for Exclusion
must (i) state the name, address, and telephone number of the person or entity requesting
exclusion, and in the case of entities, the name and telephone number of the appropriate contact
person; (ii) state that such person or entity “requests exclusion from the Settlement Class in In re
Impinj, Inc. Securities Litigation, No. 3:18-cv-05704-RSL (W.D. Wash.)”; (iii) state the number
of shares of Impinj common stock that the person or entity requesting exclusion (A) owned as of
the opening of trading on July 21, 2016 and (B) purchased/acquired and/or sold during the Class
Period (i.e., from July 21, 2016 through February 15, 2018, inclusive), as well as the dates and
prices of each such purchase/acquisition and sale; and (iv) be signed by the person or entity
requesting exclusion or an authorized representative. A Request for Exclusion shall not be valid
and effective unless it provides all the information called for in this paragraph and is received
within the time stated above, or is otherwise accepted by the Court. If you exclude yourself from
the Settlement Class, you should understand that Defendants and the other Defendants’
Releasees will have the right to assert any and all defenses they may have to any claims that you
may seek to assert, including, without limitation, the defense that any such claims are untimely
under applicable statutes of limitations and statutes of repose.
  52. If you do not want to be part of the Settlement Class, you must follow these instructions
for exclusion even if you have pending, or later file, another lawsuit, arbitration, or other
proceeding relating to any Released Plaintiffs’ Claim against any of the Defendants’ Releasees.
  53. If you ask to be excluded from the Settlement Class, you will not be eligible to receive
any payment out of the Net Settlement Fund.


                                                13
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 66 of 100



  54. Impinj has the right to terminate the Settlement if valid requests for exclusion are
received from persons and entities entitled to be members of the Settlement Class in an amount
that exceeds an amount agreed to by Lead Plaintiff and Defendants.

 WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE THE
SETTLEMENT? DO I HAVE TO COME TO THE HEARING? MAY I SPEAK AT THE
            HEARING IF I DON’T LIKE THE SETTLEMENT?

 55. Settlement Class Members do not need to attend the Settlement Hearing. The Court
will consider any submission made in accordance with the provisions below even if a
Settlement Class Member does not attend the hearing. You can participate in the
Settlement without attending the Settlement Hearing.
  56. Please Note: The date and time of the Settlement Hearing may change without further
written notice to the Settlement Class. In addition, the ongoing COVID-19 health emergency is
a fluid situation that creates the possibility that the Court may decide to conduct the Settlement
Hearing by video or telephonic conference, or otherwise allow Settlement Class Members to
appear at the hearing by phone or video, without further written notice to the Settlement Class.
 In order to determine whether the date and time of the Settlement Hearing have changed,
or whether Settlement Class Members must or may participate by phone or video, it is
important that you monitor the Court’s docket and the Settlement website,
www.ImpinjSecuritiesLitigation.com, before making any plans to attend the Settlement
Hearing. Any updates regarding the Settlement Hearing, including any changes to the date
or time of the hearing or updates regarding in-person or telephonic appearances at the
hearing, will be posted to the Settlement website, www.ImpinjSecuritiesLitigation.com.
Also, if the Court requires or allows Settlement Class Members to participate in the
Settlement Hearing by telephone or video conference, the information needed to access the
conference will be posted to the Settlement website, www.ImpinjSecuritiesLitigation.com.
  57. The Settlement Hearing will be held on _____________, 2020 at __:__ _.m., before the
Honorable Robert S. Lasnik either in person at the United States District Court for the Western
District of Washington, Courtroom 15106, United States Courthouse 700 Stewart Street, Seattle,
WA 98101, or by or by telephone or videoconference (in the discretion of the Court). At the
hearing, the Court will determine, among other things, (i) whether the proposed Settlement on
the terms and conditions provided for in the Stipulation is fair, reasonable, and adequate to the
Settlement Class, and should be finally approved by the Court; (ii) whether, for purposes of the
Settlement only, the Action should be certified as a class action on behalf of the Settlement
Class, Plaintiffs should be certified as Class Representatives for the Settlement Class, and Lead
Counsel should be appointed as Class Counsel for the Settlement Class; (iii) whether the Action
should be dismissed with prejudice against Defendants and the Releases specified and described
in the Stipulation (and in this Notice) should be granted; (iv) whether the proposed Plan of
Allocation should be approved as fair and reasonable; (v) whether Lead Counsel’s motion for an
award of attorneys’ fees and Litigation Expenses should be approved; and (vi) any other matters
that may properly be brought before the Court in connection with the Settlement. The Court
reserves the right to certify the Settlement Class; approve the Settlement, the Plan of Allocation,
and Lead Counsel’s motion for attorneys’ fees and Litigation Expenses; and/or consider any
other matter related to the Settlement at or after the Settlement Hearing without further notice to
the members of the Settlement Class.


                                                14
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 67 of 100



    58. Any Settlement Class Member who or which does not request exclusion may object to
  the Settlement, the proposed Plan of Allocation, or Lead Counsel’s motion for attorneys’ fees
  and Litigation Expenses. Objections must be in writing. To object, you must (1) file any written
  objection, together with copies of all other papers and briefs supporting the objection, with the
  Clerk’s Office at the United States District Court for the Western District of Washington at the
  address set forth below on or before _____________, 2020; (2) serve the papers on Lead
  Counsel and on Defendants’ Counsel at the addresses set forth below so that the papers are
  received on or before _____________, 2020 and (3) email a copy of your objection to
  settlements@blbglaw.com and gwatts@wsgr.com by _________, 2020.

        Clerk’s Office                     Lead Counsel                    Defendants’ Counsel

United States District Court   Bernstein Litowitz Berger &           Wilson Sonsini Goodrich &
Western District of Washington    Grossmann LLP                         Rosati, P.C.
United States Courthouse       Jonathan D. Uslaner, Esq.             Gregory L. Watts, Esq.
700 Stewart Street             2121 Avenue of the Stars,             701 Fifth Avenue, Suite 5100
Seattle, WA 98101                 Suite 2575                         Seattle, WA 98104
                               Los Angeles, CA 90067

    59. Any objection must (i) identify the case name and docket number, In re Impinj, Inc.
  Securities Litigation, No. 3:18-cv-05704-RSL; (ii) state the name, address, and telephone
  number of the person or entity objecting and must be signed by the objector; (iii) state with
  specificity the grounds for the Settlement Class Member’s objection, including any legal and
  evidentiary support the Settlement Class Member wishes to bring to the Court’s attention and
  whether the objection applies only to the objector, to a specific subset of the Settlement Class, or
  to the entire Settlement Class; and (iv) include documents sufficient to prove membership in the
  Settlement Class, including documents showing the number of shares of Impinj common stock
  that the objecting Settlement Class Member (A) owned as of the opening of trading on July 21,
  2016 and (B) purchased/acquired and/or sold during the Class Period (i.e., from July 21, 2016
  through February 15, 2018, inclusive), as well as the dates and prices of each such
  purchase/acquisition and sale. Documentation establishing membership in the Settlement Class
  must consist of copies of brokerage confirmation slips or monthly brokerage account statements,
  or an authorized statement from the objector’s broker containing the transactional and holding
  information found in a broker confirmation slip or account statement. You may not object to the
  Settlement, the Plan of Allocation, or Lead Counsel’s motion for attorneys’ fees and Litigation
  Expenses if you exclude yourself from the Settlement Class or if you are not a member of the
  Settlement Class.
    60. You may file a written objection without having to appear at the Settlement Hearing.
  You may not, however, appear at the Settlement Hearing to present your objection unless you
  first file and serve a written objection in accordance with the procedures described above, unless
  the Court orders otherwise.
    61. If you wish to be heard orally at the hearing in opposition to the approval of the
  Settlement, the Plan of Allocation, or Lead Counsel’s motion for an award of attorneys’ fees and
  Litigation Expenses, assuming you timely file and serve a written objection as described above,
  you must also file a notice of appearance with the Clerk’s Office and serve it on Lead Counsel


                                                  15
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 68 of 100



and on Defendants’ Counsel at the addresses set forth in ¶ 58 above so that it is received on or
before ___________, 2020. Persons who intend to object and desire to present evidence at the
Settlement Hearing must include in their written objection or notice of appearance the identity of
any witnesses they may call to testify and exhibits they intend to introduce into evidence at the
hearing. Such persons may be heard orally at the discretion of the Court.
  62. You are not required to hire an attorney to represent you in making written objections or
in appearing at the Settlement Hearing. However, if you decide to hire an attorney, it will be at
your own expense, and that attorney must file a notice of appearance with the Court and serve it
on Lead Counsel and Defendants’ Counsel at the addresses set forth in ¶ 58 above so that the
notice is received on or before ___________, 2020.
  63. The Settlement Hearing may be adjourned by the Court without further written notice to
the Settlement Class. If you plan to attend the Settlement Hearing, you should confirm the date
and time with Lead Counsel.
  64. Unless the Court orders otherwise, any Settlement Class Member who does not
object in the manner described above will be deemed to have waived any objection and
shall be forever foreclosed from making any objection to the proposed Settlement, the
proposed Plan of Allocation, or Lead Counsel’s motion for an award of attorneys’ fees and
Litigation Expenses. Settlement Class Members do not need to appear at the Settlement
Hearing or take any other action to indicate their approval.

           WHAT IF I BOUGHT SHARES ON SOMEONE ELSE’S BEHALF?

  65. If you purchased or otherwise acquired publicly traded Impinj common stock during the
period from July 21, 2016 through February 15, 2018, inclusive, for the beneficial interest of
persons or organizations other than yourself, you must either (i) within seven (7) calendar days
of receipt of this Notice, request from the Claims Administrator sufficient copies of the Notice
and Claim Form (the “Notice Packet”) to forward to all such beneficial owners and within seven
(7) calendar days of receipt of those Notice Packets forward them to all such beneficial owners;
or (ii) within seven (7) calendar days of receipt of this Notice, provide a list of the names,
addresses, and email addresses (if available) of all such beneficial owners to Impinj Securities
Litigation, c/o A.B. Data, Ltd., Attn: Fulfillment Dept., P.O. Box 173051, Milwaukee, WI
53217.
  66. If you choose the first option, you must send a statement to the Claims Administrator
confirming that the mailing was made as directed and retain the list of names and addresses for
use in connection with any possible future notice to the Settlement Class. If you choose the
second option, the Claims Administrator will send a copy of the Notice Packet to the beneficial
owners.
  67. Upon full compliance with these directions, such nominees may seek reimbursement of
their reasonable expenses actually incurred, by providing the Claims Administrator with proper
documentation supporting the expenses for which reimbursement is sought. Copies of this
Notice and the Claim Form may also be obtained from the Settlement website,
www.ImpinjSecuritiesLitigation.com, by calling the Claims Administrator toll-free at 1-877-
869-0158, or by emailing the Claims Administrator at info@ImpinjSecuritiesLitigation.com.



                                               16
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 69 of 100




                        CAN I SEE THE COURT FILE?
                WHOM SHOULD I CONTACT IF I HAVE QUESTIONS?

   68. This Notice contains only a summary of the terms of the proposed Settlement. For more
detailed information about the matters involved in this Action, you are referred to the papers on
file in the Action, including the Stipulation, which may be inspected during regular office hours
at the Office of the Clerk, United States District Court for the Western District of Washington,
United States Courthouse 700 Stewart Street, Seattle, WA 98101. Additionally, copies of the
Stipulation and any related orders entered by the Court will be posted on the Settlement website,
www.ImpinjSecuritiesLitigation.com.
       All inquiries concerning this Notice and the Claim Form should be directed to:
        Impinj Securities Litigation         and/or           Jonathan D. Uslaner, Esq.
           c/o A.B. Data, Ltd.                                Bernstein Litowitz Berger
            P.O. Box 173051                                      & Grossmann LLP
          Milwaukee, WI 53217                            2121 Avenue of the Stars, Suite 2575
                                                               Los Angeles, CA 90067
            1-877-869-0158
   info@ImpinjSecuritiesLitigation.com                              1-800-380-8496
   www.ImpinjSecuritiesLitigation.com                         settlements@blbglaw.com

DO NOT CALL OR WRITE THE COURT, THE OFFICE OF THE CLERK OF
THE COURT, DEFENDANTS, OR THEIR COUNSEL REGARDING THIS
NOTICE.

Dated: _______________, 2020                          By Order of the Court
                                                      United States District Court
                                                      Western District of Washington

#1392251




                                               17
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 70 of 100



                           PROPOSED PLAN OF ALLOCATION

  1.    The objective of the Plan of Allocation is to equitably distribute the Net Settlement Fund
to those Settlement Class Members who suffered economic losses as a proximate result of the
alleged violations of the federal securities laws. The calculations made pursuant to the Plan of
Allocation are not intended to be estimates of, nor indicative of, the amounts that Settlement
Class Members might have been able to recover after a trial. Nor are the calculations pursuant to
the Plan of Allocation intended to be estimates of the amounts that will be paid to Authorized
Claimants pursuant to the Settlement. The computations under the Plan of Allocation are only a
method to weigh the claims of Claimants against one another for the purposes of making pro
rata allocations of the Net Settlement Fund.
  2.    In developing the Plan of Allocation in conjunction with Lead Counsel, Lead Plaintiff’s
damages expert calculated the estimated amount of artificial inflation in the price of Impinj
common stock allegedly caused by Defendants’ alleged false and misleading statements and
material omissions. In calculating the estimated artificial inflation allegedly caused by
Defendants’ alleged misrepresentations and omissions, Lead Plaintiff’s damages expert
considered price changes in the stock in reaction to the public disclosures allegedly revealing the
truth concerning Defendants’ alleged misrepresentations and material omissions, adjusting for
price changes on that day that were attributable to market or industry forces and based on
assumptions related to the case provided by Lead Counsel.
  3.    For losses to be compensable damages under the federal securities laws, the disclosure of
the allegedly misrepresented information must be the cause of the decline in the price of the
Impinj common stock. In the Action, Lead Plaintiff alleges that Defendants made false
statements and omitted material facts during the period from July 21, 2016 through February 15,
2018, inclusive, which had the effect of artificially inflating the price of Impinj common stock.
Lead Plaintiff further alleges that corrective information was released to the market on: August
3, 2017, November 1, 2017, February 1, 2018, and February 15, 2018, which partially removed
the artificial inflation from the price of Impinj common stock on: August 4, 2017, November 2,
2017, February 2, 2018, and February 16, 2018.
  4.     Recognized Loss Amounts for transactions in Impinj common stock are calculated under
the Plan of Allocation based primarily on the difference in the amount of alleged artificial
inflation in the price of Impinj common stock at the time of purchase and the time of sale, as
limited by the dollar amount of loss measure at each corrective disclosure, or the difference
between the actual purchase price and sale price. In order to have a Recognized Loss Amount
under the Plan of Allocation, a Settlement Class Member who purchased or otherwise acquired
Impinj common stock prior to the first corrective disclosure, which occurred after the close of the
financial markets on August 3, 2017, must have held his, her, or its shares of Impinj common
stock through at least the close of trading on August 3, 2017. A Settlement Class Member who
purchased or otherwise acquired publicly traded Impinj common stock from August 4, 2017
through and including February 15, 2018, must have held those shares through at least one of the
later dates where new corrective information was released to the market and partially removed
the artificial inflation from the price of Impinj common stock.




                                                18
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 71 of 100



                  CALCULATION OF RECOGNIZED LOSS AMOUNTS
  5.    Based on the formula stated below, a “Recognized Loss Amount” will be calculated for
each purchase of Impinj common stock during the Class Period that is listed on the Claim Form
and for which adequate documentation is provided. If a Recognized Loss Amount calculates to a
negative number or zero under the formula below, the Recognized Loss Amount for that
transaction will be zero.
  6.    For each share of publicly traded Impinj common stock purchased or otherwise acquired
during the period from July 21, 2016 through February 15, 2018, inclusive, and

     a) sold before the close of trading on August 3, 2017, the Recognized Loss Amount is
        zero;
     b) sold from August 4, 2017 through the close of trading on February 15, 2018, the
        Recognized Loss Amount is the least of: (i) (x) the percentage amount of artificial
        inflation per share on the date of purchase/acquisition as stated in Table A multiplied
        by the purchase price minus (y) the percentage amount of artificial inflation per share
        on the date of sale as stated in Table A multiplied by the sale price; (ii) the loss limit
        amount on the date of purchase/acquisition as stated in Table A minus the loss limit
        amount on the date of sale as stated in Table A; or (iii) the purchase price minus the
        sale price;
     c) sold from February 16, 2018 through the close of trading on May 16, 2018, the
        Recognized Loss Amount is the least of: (i) the percentage amount of artificial
        inflation per share on the date of purchase/acquisition as stated in Table A multiplied
        by the purchase price; (ii) the loss limit amount on the date of purchase/acquisition as
        stated in Table A; (iii) the purchase price minus the sale price, or (iv) the purchase price
        less the average closing price per share applicable to the date of sale as stated in Table
        B;
     d) held at the end of trading on May 16, 2018, the Recognized Loss Amount is equal to
        the least of: (i) the percentage amount of artificial inflation per share on the date of
        purchase/acquisition as stated in Table A multiplied by the purchase price; (ii) the loss
        limit amount on the date of purchase/acquisition as stated in Table A; or (iii) the
        purchase price per share less $13.59.4
 7.    For shares of Impinj common stock that were purchased in Impinj’s Initial Public
Offering (which occurred on July 21, 2016) or its Secondary Public Offering (which occurred on
4
   Pursuant to Section 21(D)(e)(1) of the Exchange Act, “in any private action arising under this
title in which the plaintiff seeks to establish damages by reference to the market price of a
security, the award of damages to the plaintiff shall not exceed the difference between the
purchase or sale price paid or received, as appropriate, by the plaintiff for the subject security
and the mean trading price of that security during the 90-day period beginning on the date on
which the information correcting the misstatement or omission that is the basis for the action is
disseminated to the market.” This 90-day period is known as the “90-day look-back period.”
The average (mean) closing price of Impinj common stock during the 90-day look-back period
from February 16, 2018 through May 16, 2018, inclusive, was $13.59.



                                                19
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 72 of 100



or about December 2, 2016), the Recognized Loss Amount for those purchase will be increased
by 10%. Specifically, the Recognized Loss Amount calculated above in paragraph 6 for these
purchases will be multiplied by 1.1. Shares purchased in these offerings will receive this
enhancement to their Recognized Loss Amount because the investors who purchased Impinj
common stock in those offerings possessed claims under the Securities Act which were not
possessed by other members of the Settlement Class, and these Securities Act claims would have
been easier to prove at trial because they do not require that plaintiffs prove defendants’
fraudulent intent or that the misstatements caused the loss.

                                ADDITIONAL PROVISIONS

 8.    The Net Settlement Fund will be allocated among all Authorized Claimants whose
Distribution Amount (defined in paragraph 16 below) is $10.00 or greater.
  9. Calculation of Claimant’s “Recognized Claim”: A Claimant’s “Recognized Claim”
will be the sum of his, her, or its Recognized Loss Amounts as calculated above with respect to
all purchases or acquisitions of publicly traded Impinj common stock during the Class Period.
  10. FIFO Matching:            If a Settlement Class Member made more than one
purchase/acquisition or sale of Impinj common stock during the Class Period, all
purchases/acquisitions and sales will be matched on a First In, First Out (“FIFO”) basis. Class
Period sales will be matched first against any holdings of Impinj common stock at the beginning
of the Class Period, and then against purchases/acquisitions in chronological order, beginning
with the earliest purchase/acquisition made during the Class Period.
  11. “Purchase/Sale” Prices: For the purposes of calculations under this Plan of Allocation,
“purchase price” means the actual price paid, excluding all fees, taxes, and commissions, and
“sale price” means the actual amount received, not deducting any fees, taxes, and commissions.
  12. Purchase/Sale” Dates: Purchases, acquisitions, and sales of Impinj common stock will
be deemed to have occurred on the “contract” or “trade” date as opposed to the “settlement” or
“payment” date. However, the receipt or grant by gift, inheritance, or operation of law of Impinj
common stock during the Class Period shall not be deemed an eligible purchase, acquisition or
sale for the calculation of a Claimant’s Recognized Loss Amount, nor shall the receipt or grant
be deemed an assignment of any claim relating to the stock unless (i) the donor or decedent
purchased or acquired the Impinj common stock during the Class Period; (ii) the instrument of
gift or assignment specifically provides that it is intended to transfer such rights; and (iii) no
Claim was submitted by or on behalf of the donor, on behalf of the decedent, or by anyone else
with respect to those shares.
  13. Short Sales: The date of covering a “short sale” is deemed to be the date of purchase of
the Impinj common stock. The date of a “short sale” is deemed to be the date of sale of the
Impinj common stock. In accordance with the Plan of Allocation, however, the Recognized Loss
Amount on “short sales” and the purchases covering “short sales” is zero.
  14. In the event that a Claimant has an opening short position in Impinj common stock, the
earliest purchases or acquisitions of Impinj common stock during the Class Period will be
matched against such opening short position, and not be entitled to a recovery, until that short
position is fully covered.



                                               20
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 73 of 100



  15. Shares Purchased/Sold Through the Exercise of Options: Option contracts are not
securities eligible to participate in the Settlement. With respect to shares of Impinj common
stock purchased or sold through the exercise of an option, the purchase/sale date of the Impinj
common stock is the exercise date of the option and the purchase/sale price is the exercise price
of the option.
  16.   Determination of Distribution Amount: The Net Settlement Fund will be distributed
to Authorized Claimants on a pro rata basis based on the relative size of their Recognized
Claims. Specifically, a “Distribution Amount” will be calculated for each Authorized Claimant,
which shall be the Authorized Claimant’s Recognized Claim divided by the total Recognized
Claims of all Authorized Claimants, multiplied by the total amount in the Net Settlement Fund.
  17.     If an Authorized Claimant’s Distribution Amount calculates to less than $10.00, it will
not be included in the calculation and no distribution will be made to that Authorized Claimant.
  18.     After the initial distribution of the Net Settlement Fund, the Claims Administrator will
make reasonable and diligent efforts to have Authorized Claimants cash their distribution checks.
To the extent any monies remain in the Net Settlement Fund after the initial distribution, if Lead
Counsel, in consultation with the Claims Administrator, determines that it is cost-effective to do
so, the Claims Administrator, no less than seven (7) months after the initial distribution, will
conduct a re-distribution of the funds remaining after payment of any unpaid fees and expenses
incurred in administering the Settlement, including for such re-distribution, to Authorized
Claimants who have cashed their initial distributions and who would receive at least $10.00 from
such re-distribution. Additional re-distributions to Authorized Claimants who have cashed their
prior checks and who would receive at least $10.00 on such additional re-distributions may occur
thereafter if Lead Counsel, in consultation with the Claims Administrator, determines that
additional re-distributions, after the deduction of any additional fees and expenses incurred in
administering the Settlement, including for such re-distributions, would be cost-effective. At
such time as it is determined that the re-distribution of funds remaining in the Net Settlement
Fund is not cost-effective, the remaining balance will be contributed to non-sectarian, not-for-
profit, 501(c)(3) organization(s), to be recommended by Lead Counsel and approved by the
Court.
  19.     Payment pursuant to the Plan of Allocation, or such other plan of allocation as may be
approved by the Court, will be conclusive against all Claimants. No person or entity shall have
any claim against Plaintiffs, Plaintiffs’ Counsel, the Claims Administrator, or any other agent
designated by Lead Counsel, or Defendants’ Releasees and/or their respective counsel, arising
from distributions made substantially in accordance with the Stipulation, the plan of allocation
approved by the Court, or any order of the Court. Plaintiffs and Defendants, and their respective
counsel, and all other Releasees shall have no liability whatsoever for the investment or
distribution of the Settlement Fund or the Net Settlement Fund, the plan of allocation, or the
determination, administration, calculation, or payment of any claim or nonperformance of the
Claims Administrator, the payment or withholding of Taxes (including interest and penalties)
owed by the Settlement Fund, or any losses incurred in connection therewith
  20.     The Plan of Allocation set forth herein is the plan that is being proposed to the Court
for its approval by Plaintiffs after consultation with Lead Plaintiff’s damages expert. The Court
may approve this Plan as proposed or it may modify the Plan of Allocation without further notice




                                               21
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 74 of 100



to the Class. Any Orders regarding any modification of the Plan of Allocation will be posted on
the case website, www.ImpinjSecuritiesLitigation.com.




                                              22
    Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 75 of 100



                                        TABLE A
Estimated Percent Artificial Inflation and Loss Limit Per Share with Respect to Publicly
     Traded Impinj Common Stock from July 21, 2016 through February 15, 2018

                                                         Percent
                                                        Artificial
                                                        Inflation     Loss Limit
                         Date Range                     Per Share     Per Share
         July 21, 2016 – August 3, 2017                  76.34%        $34.29
         August 4, 2017 – November 1, 2017               69.64%        $23.70
         November 2, 2017 – February 1, 2018             53.56%        $12.34
         February 2, 2018 – February 15, 2018            17.36%          $2.33
         After February 15, 2018                          0.00%          $0.00


                                       TABLE B
                  90-Day Look-Back Table for Impinj Common Stock
               (Average Closing Price: February 16, 2018 – May 16, 2018)

               Average                        Average                         Average
             Closing Price                  Closing Price                   Closing Price
                 from                           from                            from
             February 16,                   February 16,                    February 16,
                 2018                           2018                            2018
   Date      through Date         Date      through Date          Date      through Date
 2/16/2018      $11.07          3/20/2018      $13.22           4/19/2018      $13.20
 2/20/2018      $11.56          3/21/2018      $13.25           4/20/2018      $13.20
 2/21/2018      $11.76          3/22/2018      $13.24           4/23/2018      $13.19
 2/22/2018      $11.95          3/23/2018      $13.23           4/24/2018      $13.18
 2/23/2018      $12.13          3/26/2018      $13.22           4/25/2018      $13.17
 2/26/2018      $12.28          3/27/2018      $13.21           4/26/2018      $13.15
 2/27/2018      $12.47          3/28/2018      $13.19           4/27/2018      $13.12
 2/28/2018      $12.50          3/29/2018      $13.19           4/30/2018      $13.10
  3/1/2018      $12.58           4/2/2018      $13.17            5/1/2018      $13.09
  3/2/2018      $12.65           4/3/2018      $13.16            5/2/2018      $13.08
  3/5/2018      $12.76           4/4/2018      $13.15            5/3/2018      $13.07
  3/6/2018      $12.83           4/5/2018      $13.14            5/4/2018      $13.07
  3/7/2018      $12.90           4/6/2018      $13.13            5/7/2018      $13.08
  3/8/2018      $13.00           4/9/2018      $13.11            5/8/2018      $13.16
  3/9/2018      $13.04          4/10/2018      $13.10            5/9/2018      $13.24
 3/12/2018      $13.10          4/11/2018      $13.11           5/10/2018      $13.33
 3/13/2018      $13.13          4/12/2018      $13.14           5/11/2018      $13.40
 3/14/2018      $13.16          4/13/2018      $13.15           5/14/2018      $13.47
 3/15/2018      $13.17          4/16/2018      $13.15           5/15/2018      $13.53
 3/16/2018      $13.19          4/17/2018      $13.17           5/16/2018      $13.59
 3/19/2018      $13.21          4/18/2018      $13.19




                                            23
Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 76 of 100




             Exhibit A-2
             Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 77 of 100



                                                                                                 Exhibit A-2

                                       Impinj Securities Litigation
                                  Toll-Free Number: 1-877-869-0158
                              Email: info@ImpinjSecuritiesLitigation.com
                              Website: www.ImpinjSecuritiesLitigation.com


                   PROOF OF CLAIM AND RELEASE FORM

To be eligible to receive a share of the Net Settlement Fund in connection with the Settlement of this Action,
you must complete and sign this Proof of Claim and Release Form (“Claim Form”) and mail it by first-class
mail to the address below, with supporting documentation, postmarked no later than ____________, 20__.


       Mail to:
                                    Impinj Securities Litigation
                                       c/o A.B. Data, Ltd.
                                        P.O. Box 173051
                                      Milwaukee, WI 53217
Failure to submit your Claim Form by the date specified will subject your claim to rejection and may preclude
you from being eligible to receive a payment from the Settlement.

Do not mail or deliver your Claim Form to the Court, Lead Counsel, Defendants’ Counsel, or any of the
Parties to the Action. Submit your Claim Form only to the Claims Administrator at the address set forth
above.


     TABLE OF CONTENTS                                                                            PAGE #

     PART I – CLAIMANT INFORMATION                                                                    __

     PART II – GENERAL INSTRUCTIONS                                                                   __

     PART III – SCHEDULE OF TRANSACTIONS IN IMPINJ COMMON STOCK
                (NASDAQ TICKER: PI, CUSIP: 453204109)                                                 __

     PART IV – RELEASE OF CLAIMS AND SIGNATURE                                                        __
                       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 78 of 100



                                               PART I – CLAIMANT INFORMATION

The Claims Administrator will use this information for all communications regarding this Claim Form. If this
information changes, you MUST notify the Claims Administrator in writing at the address above. Complete
names of all persons and entities must be provided.
Beneficial Owner’s Name
First Name                                                        Last Name



Joint Beneficial Owner’s Name (if applicable)
First Name                                                        Last Name



If this claim is submitted for an IRA, and if you would like any check that you MAY be eligible to receive made payable to the IRA, please include
“IRA” in the “Last Name” box above (e.g., Jones IRA).

Entity Name (if the Beneficial Owner is not an individual)



Name of Representative, if applicable (executor, administrator, trustee, c/o, etc.), if different from Beneficial Owner



Last 4 digits of Social Security Number or Taxpayer Identification Number



Street Address



City                                                                                     State/Province    Zip Code



Foreign Postal Code (if applicable)                          Foreign Country (if applicable)



Telephone Number (Day)                                                   Telephone Number (Evening)



Email Address (email address is not required, but if you provide it you authorize the Claims Administrator to use it in providing you with information
relevant to this claim)



Type of Beneficial Owner:
Specify one of the following:

       Individual(s)                  Corporation                UGMA Custodian                IRA


       Partnership                    Estate                     Trust                         Other (describe: _______________________)




                                                                         Page 2
              Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 79 of 100



                                  PART II – GENERAL INSTRUCTIONS

        1.      It is important that you completely read and understand the Notice of (I) Pendency of Class
Action and Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion for Attorneys’ Fees and
Litigation Expenses (the “Notice”) that accompanies this Claim Form, including the Plan of Allocation of the
Net Settlement Fund set forth in the Notice. The Notice describes the proposed Settlement, how Settlement
Class Members are affected by the Settlement, and the manner in which the Net Settlement Fund will be
distributed if the Settlement and Plan of Allocation are approved by the Court. The Notice also contains the
definitions of many of the defined terms (which are indicated by initial capital letters) used in this Claim Form.
By signing and submitting this Claim Form, you will be certifying that you have read and that you understand
the Notice, including the terms of the releases described therein and provided for herein.
        2.      By submitting this Claim Form, you will be making a request to receive a payment from the
Settlement described in the Notice. IF YOU ARE NOT A SETTLEMENT CLASS MEMBER (see the
definition of the Settlement Class on page [__] of the Notice, which sets forth who is included in and who is
excluded from the Settlement Class), OR IF YOU, OR SOMEONE ACTING ON YOUR BEHALF,
SUBMITTED A REQUEST FOR EXCLUSION FROM THE SETTLEMENT CLASS, DO NOT SUBMIT A
CLAIM FORM. YOU MAY NOT, DIRECTLY OR INDIRECTLY, PARTICIPATE IN THE
SETTLEMENT IF YOU ARE NOT A SETTLEMENT CLASS MEMBER. THUS, IF YOU ARE
EXCLUDED FROM THE SETTLEMENT CLASS, ANY CLAIM FORM THAT YOU SUBMIT, OR THAT
MAY BE SUBMITTED ON YOUR BEHALF, WILL NOT BE ACCEPTED.
       3.      Submission of this Claim Form does not guarantee that you will be eligible to receive a
payment from the Settlement. The distribution of the Net Settlement Fund will be governed by the Plan
of Allocation set forth in the Notice, if it is approved by the Court, or by such other plan of allocation as
the Court approves.
        4.     Use the Schedule of Transactions in Part III of this Claim Form to supply all required details of
your transaction(s) in, and holdings of, common stock of Impinj, Inc. (“Impinj”). On this schedule, provide all
of the requested information with respect to your holdings, purchases, acquisitions, and sales of Impinj common
stock (including free transfers and deliveries), whether such transactions resulted in a profit or a loss. Failure
to report all transaction and holding information during the requested time period may result in the
rejection of your claim.
        5.      Please note: Only publicly traded Impinj common stock purchased during the Class Period (i.e.,
from July 21, 2016 through February 15, 2018, inclusive) is eligible under the Settlement. However, sales of
Impinj common stock during the period from February 16, 2018 through and including the close of trading on
May 16, 2018, will be used for purposes of calculating your claim under the Plan of Allocation. Therefore, in
order for the Claims Administrator to be able to balance your claim, the requested purchase/acquisition and
sale/disposition information during this period must also be provided.
       6.      You are required to submit genuine and sufficient documentation for all of your transactions in
and holdings of Impinj common stock as set forth in the Schedule of Transactions in Part III of this Claim
Form. Documentation may consist of copies of brokerage confirmation slips or monthly brokerage account
statements, or an authorized statement from your broker containing the transactional and holding information
found in a broker confirmation slip or account statement. The Parties and the Claims Administrator do not
independently have information about your investments in Impinj common stock. IF SUCH DOCUMENTS
ARE NOT IN YOUR POSSESSION, PLEASE OBTAIN COPIES OF THE DOCUMENTS OR
EQUIVALENT DOCUMENTS FROM YOUR BROKER.                                  FAILURE TO SUPPLY THIS




                                                     Page 3
             Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 80 of 100



DOCUMENTATION MAY RESULT IN THE REJECTION OF YOUR CLAIM. DO NOT SEND ORIGINAL
DOCUMENTS. Please keep a copy of all documents that you send to the Claims Administrator. Also, do
not highlight any portion of the Claim Form or any supporting documents.
       7.      Use Part I of this Claim Form entitled “CLAIMANT INFORMATION” to identify the beneficial
owner(s) of the Impinj common stock. The complete name(s) of the beneficial owner(s) must be entered. If
you held the Impinj common stock in your own name, you were the beneficial owner as well as the record
owner. If, however, your shares of Impinj common stock were registered in the name of a third party, such as a
nominee or brokerage firm, you were the beneficial owner of the stock, but the third party was the record
owner. The beneficial owner, not the record owner, must sign this Claim Form to be eligible to participate in
the Settlement. If there were joint beneficial owners each must sign this Claim Form and their names must
appear as “Claimants” in Part I of this Claim Form.
        8.     One Claim should be submitted for each separate legal entity. Separate Claim Forms should
be submitted for each separate legal entity (e.g., a claim from joint owners should not include separate
transactions of just one of the joint owners, and an individual should not combine his or her IRA transactions
with transactions made solely in the individual’s name). Conversely, a single Claim Form should be submitted
on behalf of one legal entity including all transactions made by that entity on one Claim Form, no matter how
many separate accounts that entity has (e.g., a corporation with multiple brokerage accounts should include all
transactions made in all accounts on one Claim Form).
      9.      Agents, executors, administrators, guardians, and trustees must complete and sign the Claim
Form on behalf of persons represented by them, and they must:
              (a)     expressly state the capacity in which they are acting;
              (b)     identify the name, account number, last four digits of the Social Security Number (or
                      taxpayer identification number), address, and telephone number of the beneficial owner
                      of (or other person or entity on whose behalf they are acting with respect to) the Impinj
                      common stock; and
              (c)     furnish herewith evidence of their authority to bind to the Claim Form the person or
                      entity on whose behalf they are acting. (Authority to complete and sign a Claim Form
                      cannot be established by stockbrokers demonstrating only that they have discretionary
                      authority to trade securities in another person’s accounts.)
       10.    By submitting a signed Claim Form, you will be swearing that you:
              (a)     own(ed) the Impinj common stock you have listed in the Claim Form; or
              (b)     are expressly authorized to act on behalf of the owner thereof.
       11.     By submitting a signed Claim Form, you will be swearing to the truth of the statements
contained therein and the genuineness of the documents attached thereto, subject to penalties of perjury under
the laws of the United States of America. The making of false statements, or the submission of forged or
fraudulent documentation, will result in the rejection of your claim and may subject you to civil liability or
criminal prosecution.
       12.     If the Court approves the Settlement, payments to eligible Authorized Claimants pursuant to the
Plan of Allocation (or such other plan of allocation as the Court approves) will be made after any appeals are
resolved, and after the completion of all claims processing. The claims process will take substantial time to
complete fully and fairly. Please be patient.




                                                     Page 4
              Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 81 of 100



        13.      PLEASE NOTE: As set forth in the Plan of Allocation, each Authorized Claimant shall receive
his, her, or its pro rata share of the Net Settlement Fund. If the prorated payment to any Authorized Claimant
calculates to less than $10.00, it will not be included in the calculation and no distribution will be made to that
Authorized Claimant.
       14.     If you have questions concerning the Claim Form, or need additional copies of the Claim Form
or the Notice, you may contact the Claims Administrator, A.B. Data, Ltd., at the above address, by email at
info@ImpinjSecuritiesLitigation.com, or by toll-free phone at 1-877-869-0158, or you can visit the Settlement
website, www.ImpinjSecuritiesLitigation.com, where copies of the Claim Form and Notice are available for
downloading.
        15.    NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of
transactions may request, or may be requested, to submit information regarding their transactions in electronic
files. To obtain the mandatory electronic filing requirements and file layout, you may visit the Settlement
website at www.ImpinjSecuritiesLitigation.com or you may email the Claims Administrator’s electronic filing
department at info@ImpinjSecuritiesLitigation.com. Any file not in accordance with the required electronic
filing format will be subject to rejection. Only one claim should be submitted for each separate legal entity
(see ¶ 8 above) and the complete name of the beneficial owner of the securities must be entered where called for
(see ¶ 7 above). No electronic files will be considered to have been submitted unless the Claims Administrator
issues an email to that effect. Do not assume that your file has been received until you receive this email.
If you do not receive such an email within 10 days of your submission, you should contact the electronic
filing department at info@ImpinjSecuritiesLitigation.com to inquire about your file and confirm it was
received.



                                       IMPORTANT: PLEASE NOTE
YOUR CLAIM IS NOT DEEMED FILED UNTIL YOU RECEIVE AN ACKNOWLEDGEMENT
POSTCARD. THE CLAIMS ADMINISTRATOR WILL ACKNOWLEDGE RECEIPT OF YOUR
CLAIM FORM WITHIN 60 DAYS OF YOUR SUBMISSION. IF YOU DO NOT RECEIVE AN
ACKNOWLEDGEMENT POSTCARD WITHIN 60 DAYS, CONTACT THE CLAIMS
ADMINISTRATOR TOLL FREE AT 1-877-869-0158.




                                                      Page 5
                 Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 82 of 100



                 PART III – SCHEDULE OF TRANSACTIONS IN IMPINJ COMMON STOCK
  Use this section to provide information on your holdings and trading of Impinj common stock (NASDAQ
  Ticker Symbol: PI, CUSIP: 453204109) during the requested time periods. Please include proper
  documentation with your Claim Form as described in detail in Part II – General Instructions, ¶ 6 above.
1. PURCHASES/ACQUISITIONS FROM JULY 21, 2016 THROUGH FEBRUARY 15, 2018 – Separately list each and
every purchase or acquisition (including free receipts) of Impinj common stock from after the opening of trading on July 21,
2016 (including in the Initial Public Offering on July 21, 2016) through and including the close of trading on February 15,
2018. (Must be documented.)
   Date of Purchase/        Number of Shares             Purchase              Total Purchase Price           Confirm Proof of
      Acquisition         Purchased/Acquired         Price Per Share           (excluding any fees,          Purchase Enclosed
(List Chronologically)                                                      commissions, and taxes)
  (Month/Day/Year)
       /    /                                   $                        $                                        ○
       /    /                                   $                        $                                        ○
       /    /                                   $                        $                                        ○
       /    /                                   $                      $                                          ○
2. PURCHASES/ACQUISITIONS FROM FEBRUARY 16, 2018 THROUGH MAY 16, 2018 – State the total number of
shares of Impinj common stock purchased or acquired (including free receipts) from February 16, 2018 through the close of
trading on May 16, 2018. If none, write “zero” or “0.”1 ____________________

3. SALES FROM JULY 21, 2016 THROUGH MAY 16, 2018 – Separately list each and every sale                   IF NONE, CHECK
or disposition (including free deliveries) of Impinj common stock from after the opening of trading on        HERE
July 21, 2016 through and including the close of trading on May 16, 2018. (Must be documented.)                    ○
     Date of Sale            Number of                Sale Price                 Total Sale Price           Confirm Proof
(List Chronologically)       Shares Sold              Per Share              (not deducting any fees,      of Sale Enclosed
  (Month/Day/Year)                                                           commissions, and taxes)
       /    /                                   $                        $                                         ○
       /    /                                   $                        $                                         ○
       /    /                                   $                        $                                         ○
       /    /                                    $                     $                                           ○
4. HOLDINGS AS OF MAY 16, 2018 – State the total number of shares of Impinj common stock                   Confirm Proof of
held as of the close of trading on May 16, 2018. (Must be documented.) If none, write “zero” or “0.”       Position Enclosed
________________                                                                                                   ○


  1
    Please note: Information requested with respect to your purchases and acquisitions of Impinj common stock from
  February 16, 2018 through and including the close of trading on May 16, 2018 is needed in order to balance your claim;
  purchases during this period, however, are not eligible under the Settlement and will not be used for purposes of
  calculating your Recognized Claim under the Plan of Allocation.




                                                            Page 6
               Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 83 of 100




IF YOU REQUIRE ADDITIONAL SPACE FOR THE SCHEDULE ABOVE, ATTACH EXTRA
SCHEDULES IN THE SAME FORMAT. PRINT THE BENEFICIAL OWNER’S FULL NAME AND
LAST FOUR DIGITS OF SOCIAL SECURITY/TAXPAYER IDENTIFICATION NUMBER ON EACH
ADDITIONAL PAGE. IF YOU DO ATTACH EXTRA SCHEDULES, CHECK THIS BOX.


                             PART IV - RELEASE OF CLAIMS AND SIGNATURE

  YOU MUST ALSO READ THE RELEASE AND CERTIFICATION BELOW AND SIGN ON PAGE __
                             OF THIS CLAIM FORM.

 I (we) hereby acknowledge that, pursuant to the terms set forth in the Stipulation, without further action by
 anyone, upon the Effective Date of the Settlement, I (we), on behalf of myself (ourselves) and my (our) (the
 claimant(s)’) heirs, executors, administrators, predecessors, successors, and assigns, in their capacities as such,
 shall be deemed to have, and by operation of law and of the judgment shall have, fully, finally, and forever
 compromised, settled, released, resolved, relinquished, waived, and discharged each and every Released
 Plaintiffs’ Claim against Defendants and the other Defendants’ Releasees, and shall forever be barred and
 enjoined from prosecuting any or all of the Released Plaintiffs’ Claims against any of the Defendants’
 Releasees.

 CERTIFICATION

 By signing and submitting this Claim Form, the claimant(s) or the person(s) who represent(s) the claimant(s)
 agree(s) to the release above and certifies (certify) as follows:
         1.      that I (we) have read and understand the contents of the Notice and this Claim Form, including
 the releases provided for in the Settlement and the terms of the Plan of Allocation;
        2.     that the claimant(s) is a (are) Settlement Class Member(s), as defined in the Notice, and is (are)
 not excluded by definition from the Settlement Class as set forth in the Notice;
        3.      that the claimant(s) did not submit a request for exclusion from the Settlement Class;
         4.     that I (we) own(ed) the Impinj common stock identified in the Claim Form and have not
 assigned the claim against any of the Defendants or any of the other Defendants’ Releasees to another, or that,
 in signing and submitting this Claim Form, I (we) have the authority to act on behalf of the owner(s) thereof;
         5.  that the claimant(s) has (have) not submitted any other claim covering the same purchases of
 Impinj common stock and knows (know) of no other person having done so on the claimant’s (claimants’)
 behalf;
        6.      that the claimant(s) submit(s) to the jurisdiction of the Court with respect to claimant’s
 (claimants’) claim and for purposes of enforcing the releases set forth herein;
       7.      that I (we) agree to furnish such additional information with respect to this Claim Form as Lead
 Counsel, the Claims Administrator, or the Court may require;
         8.     that the claimant(s) waive(s) the right to trial by jury, to the extent it exists, and agree(s) to the
 determination by the Court of the validity or amount of this claim, and waives any right of appeal or review
 with respect to such determination;




                                                        Page 7
              Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 84 of 100



      9.      that I (we) acknowledge that the claimant(s) will be bound by and subject to the terms of any
judgment(s) that may be entered in the Action; and
        10.    that the claimant(s) is (are) NOT subject to backup withholding under the provisions of Section
3406(a)(1)(C) of the Internal Revenue Code because (i) the claimant(s) is (are) exempt from backup
withholding or (ii) the claimant(s) has (have) not been notified by the IRS that he, she, or it is subject to
backup withholding as a result of a failure to report all interest or dividends or (iii) the IRS has notified the
claimant(s) that he, she, or it is no longer subject to backup withholding. If the IRS has notified the
claimant(s) that he, she, it, or they is (are) subject to backup withholding, please strike out the language
in the preceding sentence indicating that the claim is not subject to backup withholding in the
certification above.

UNDER THE PENALTIES OF PERJURY, I (WE) CERTIFY THAT ALL OF THE INFORMATION
PROVIDED BY ME (US) ON THIS CLAIM FORM IS TRUE, CORRECT, AND COMPLETE, AND THAT
THE DOCUMENTS SUBMITTED HEREWITH ARE TRUE AND CORRECT COPIES OF WHAT THEY
PURPORT TO BE.


Signature of claimant                                                                              Date


Print claimant name here


Signature of joint claimant, if any                                                                Date


Print joint claimant name here

If the claimant is other than an individual, or is not the person completing this form, the following also must
be provided:



Signature of person signing on behalf of claimant                                                  Date


Print name of person signing on behalf of claimant here


Capacity of person signing on behalf of claimant, if other than an individual, e.g., executor, president, trustee,
custodian, etc. (Must provide evidence of authority to act on behalf of claimant – see ¶ 9 on page [__] of this
Claim Form.)




                                                     Page 8
              Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 85 of 100




                                    REMINDER CHECKLIST
1. Sign the above release and certification. If this Claim Form is being made on behalf of joint claimants, then
   both must sign.
2. Attach only copies of acceptable supporting documentation as these documents will not be returned to you.
3. Do not highlight any portion of the Claim Form or any supporting documents.
4. Keep copies of the completed Claim Form and documentation for your own records.
5. The Claims Administrator will acknowledge receipt of your Claim Form by mail, within 60 days of your
   submission. Your claim is not deemed filed until you receive an acknowledgement postcard. If you do not
   receive an acknowledgement postcard within 60 days, please call the Claims Administrator toll free at
   1-877-869-0158.
6. If your address changes in the future, or if this Claim Form was sent to an old or incorrect address, you must
   send the Claims Administrator written notification of your new address. If you change your name, inform
   the Claims Administrator.
7. If you have any questions or concerns regarding your claim, contact the Claims Administrator at the address
   below, by email at info@ImpinjSecuritiesLitigation.com, or by toll-free phone at 1-877-869-0158, or you
   may visit www.ImpinjSecuritiesLitigation.com. DO NOT call Impinj or its counsel with questions
   regarding your claim.

THIS CLAIM FORM MUST BE MAILED TO THE CLAIMS ADMINISTRATOR BY FIRST-CLASS MAIL,
POSTMARKED NO LATER THAN ______________, 20__, ADDRESSED AS FOLLOWS:

                                          Impinj Securities Litigation
                                             c/o A.B. Data, Ltd.
                                              P.O. Box 173051
                                            Milwaukee, WI 53217

       A Claim Form received by the Claims Administrator shall be deemed to have been submitted when
posted, if a postmark date on or before ____________, 20__ is indicated on the envelope and it is mailed First
Class, and addressed in accordance with the above instructions. In all other cases, a Claim Form shall be
deemed to have been submitted when actually received by the Claims Administrator.

      You should be aware that it will take a significant amount of time to fully process all of the Claim
Forms. Please be patient and notify the Claims Administrator of any change of address.

#1391871




                                                     Page 9
Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 86 of 100




             Exhibit A-3
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 87 of 100



                                                                                        Exhibit A-3

                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE

                                                 No. 3:18-cv-05704-RSL
    IN RE IMPINJ, INC. SECURITIES
    LITIGATION
                                                 CLASS ACTION




           SUMMARY NOTICE OF (I) PENDENCY OF CLASS ACTION AND
         PROPOSED SETTLEMENT; (II) SETTLEMENT FAIRNESS HEARING;
       AND (III) MOTION FOR ATTORNEYS’ FEES AND LITIGATION EXPENSES

TO: All persons and entities who purchased or otherwise acquired the publicly traded common
    stock of Impinj, Inc. (“Impinj” or the “Company”) during the period of July 21, 2016
    through February 15, 2018, inclusive (the “Class Period”), and were damaged thereby (the
    “Settlement Class”).1
PLEASE READ THIS NOTICE CAREFULLY. YOUR RIGHTS MAY BE AFFECTED
BY A CLASS ACTION LAWSUIT PENDING IN THIS COURT.

       YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of Civil
Procedure and an Order of the United States District Court for the Western District of
Washington (the “Court”), that the above-captioned litigation (the “Action”) is pending in the
Court.
       YOU ARE ALSO NOTIFIED the Parties have reached a proposed settlement of the
Action for $20,000,000 in cash of the benefit of the Settlement Class (the “Settlement”), subject
to approval by the Court.
        A hearing will be held on _____________, 2020 at __:__ _.m., before the Honorable
Robert S. Lasnik either in person at the United States District Court for the Western District of
Washington, Courtroom 15106, United States Courthouse 700 Stewart Street, Seattle, WA
98101, or by or by telephone or videoconference (in the discretion of the Court). At the hearing,
the Court will determine whether: (i) the proposed Settlement should be approved as fair,
reasonable, and adequate; (ii) for purposes of the proposed Settlement only, the Action should be
certified as a class action on behalf of the Settlement Class, Plaintiffs should be certified as Class
Representatives for the Settlement Class, and Lead Counsel should be appointed as Class
Counsel for the Settlement Class; (iii) the Action should be dismissed with prejudice against

1
  Certain persons and entities are excluded from the Settlement Class by definition as set forth in
the full Notice of (I) Pendency of Class Action and Proposed Settlement; (II) Settlement Fairness
Hearing; and (III) Motion for Attorneys’ Fees and Litigation Expenses (the “Notice”), available
at www.ImpinjSecuritiesLitigation.com.
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 88 of 100



Defendants, and the Releases specified and described in the Stipulation and Agreement of
Settlement dated July 9, 2020 (and in the Notice) should be granted; (iv) the proposed Plan of
Allocation should be approved as fair and reasonable; and (v) Lead Counsel’s application for an
award of attorneys’ fees and expenses should be approved.
       If you are a member of the Settlement Class, your rights will be affected by the
pending Action and the Settlement, and you may be entitled to a payment from the
Settlement. If you have not yet received the Notice and Claim Form, you may obtain copies of
these documents by contacting the Claims Administrator at Impinj Securities Litigation, c/o A.B.
Data, Ltd., P.O. Box 173051, Milwaukee, WI 53217; 1-877-869-0158; or
info@ImpinjSecuritiesLitigation.com. Copies of the Stipulation of Settlement, Notice and Claim
Form      can     also      be     downloaded        from     the       Settlement      website,
www.ImpinjSecuritiesLitigation.com.
       If you are a member of the Settlement Class, in order to be eligible to receive a payment
from the Settlement, you must submit a Claim Form postmarked no later than _____________,
20__.
        If you are a member of the Settlement Class and do not exclude yourself from the
Settlement Class, you will be bound by any judgments or orders entered by the Court in the
Action (including the releases provided therein). If the Settlement is approved, the Action and a
related action pending in New York State Supreme Court entitled Plymouth County Retirement
System v. Impinj, Inc. et al., Index No. 650629/2019, will be dismissed.
        If you are a member of the Settlement Class and wish to exclude yourself from the
Settlement Class, you must submit a request for exclusion such that it is received no later than
_____________, 2020, in accordance with the instructions set forth in the Notice. If you
properly exclude yourself from the Settlement Class, you will not be bound by any judgments or
orders entered by the Court in the Action and you will not be eligible to receive a payment from
the Settlement.
        Any objections to the proposed Settlement, the proposed Plan of Allocation, or Lead
Counsel’s motion for attorneys’ fees and litigation expenses, must be filed with the Court and
delivered to Lead Counsel and Defendants’ Counsel such that they are received no later than
_____________, 2020, in accordance with the instructions set forth in the Notice.
Please do not contact the Court, the Clerk’s office, Defendants, or their counsel regarding
this notice. All questions about this notice, the proposed Settlement, or your eligibility to
participate in the Settlement should be directed to the Claims Administrator or Lead
Counsel.




                                               2
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 89 of 100



      Requests for the Notice and Claim Form should be made to:
                              Impinj Securities Litigation
                                 c/o A.B. Data, Ltd.
                                  P.O. Box 173051
                                Milwaukee, WI 53217
                                   1-877-869-0158
                           www.ImpinjSecuritiesLitigation.com


      Inquiries, other than requests for the Notice and Claim Form, should be made to Lead
Counsel:
                BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP
                             Jonathan D. Uslaner, Esq.
                        2121 Avenue of the Stars, Suite 2575
                              Los Angeles, CA 90067
                                   1-800-380-8496
                             settlements@blbglaw.com


DATED: _____________                        BY ORDER OF THE COURT
                                            UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF WASHINGTON




                                            3
Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 90 of 100




                 Exhibit B
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 91 of 100




 1                                                                            Exhibit B
 2
                                                       The Honorable Robert S. Lasnik
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
10
11                                        No. 3:18-cv-05704-RSL
      IN RE IMPINJ, INC. SECURITIES
12    LITIGATION
                                           CLASS ACTION
13
                                           [PROPOSED] JUDGMENT APPROVING
14                                         CLASS ACTION SETTLEMENT

15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] JUDGMENT APPROVING                         BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                 1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                       Seattle, Washington 98104
                                                               Telephone: (206) 622-2000
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 92 of 100




 1          WHEREAS, a consolidated securities action is pending in this Court entitled In re Impinj, Inc.

 2 Securities Litigation, No. 3:18-cv-05704-RSL (W.D. Wash.) (the “Action” or “Federal Action”) and
 3 a related class action complaint is pending in New York State Supreme Court entitled Plymouth
 4 County Retirement System v. Impinj, Inc. et al., Index No. 650629/2019 (N.Y. Supreme Ct. N.Y.
 5 County) (the “New York Action” and, with the Federal Action, the “Actions”);
 6          WHEREAS, (a) Lead Plaintiff Employees’ Retirement System of the City of Baton Rouge

 7 and Parish of East Baton Rouge (“Lead Plaintiff” or “Federal Plaintiff”), and plaintiff in the New
 8 York Action, Plymouth County Retirement System (“New York Action Plaintiff” and, together with
 9 Lead Plaintiff, “Plaintiffs”), on behalf of themselves and the Settlement Class; and (b) defendant
10 Impinj, Inc. (“Impinj” or the “Company”) and defendants Chris Diorio, Evan Fein, and Eric
11 Brodersen (the “Individual Defendants” and, with Impinj, “Defendants”), have entered into a
12 Stipulation and Agreement of Settlement dated July 9, 2020 (the “Stipulation”), that provides for a
13 complete dismissal with prejudice of the claims asserted against Defendants in the Actions on the
14 terms and conditions set forth in the Stipulation, subject to the approval of this Court (the
15 “Settlement”);
16          WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

17 have the same meaning as they have in the Stipulation;
18          WHEREAS, by Order dated ____________, 2020 (the “Preliminary Approval Order”), this

19 Court: (a) found, pursuant to Rule 23(e)(1)(B), that it (i) would likely be able to approve the
20 Settlement as fair, reasonable, and adequate under Rule 23(e)(2) and (ii) would likely be able to
21 certify the Settlement Class for purposes of the Settlement; (b) ordered that notice of the proposed
22 Settlement be provided to potential Settlement Class Members; (c) provided Settlement Class
23 Members with the opportunity either to exclude themselves from the Settlement Class or to object to
24 the proposed Settlement; and (d) scheduled a hearing regarding final approval of the Settlement;
25          WHEREAS, due and adequate notice has been given to the Settlement Class;

26          WHEREAS, the Court conducted a hearing on ___________, 2020 (the “Settlement

27 Hearing”) to consider, among other things, (a) whether the terms and conditions of the Settlement are
28   [PROPOSED] JUDGMENT APPROVING                   -1-                 BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                               1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                    Seattle, Washington 98104
                                                                             Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 93 of 100




 1 fair, reasonable, and adequate to the Settlement Class, and should therefore be approved; and
 2 (b) whether a judgment should be entered dismissing the Action with prejudice as against Defendants;
 3 and
 4          WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed and

 5 proceedings held herein in connection with the Settlement, all oral and written comments received
 6 regarding the Settlement, and the record in the Action, and good cause appearing therefor;
 7          IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

 8          1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action, and

 9 all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and each
10 of the Settlement Class Members.
11          2.      Incorporation of Settlement Documents – This Judgment incorporates and makes a

12 part hereof: (a) the Stipulation filed with the Court on July 10, 2020; and (b) the Notice and the
13 Summary Notice, both of which were filed with the Court on _____________, 2020.
14          3.      Class Certification for Settlement Purposes – The Court hereby certifies, for the

15 purposes of the Settlement only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of the
16 Federal Rules of Civil Procedure on behalf of the Settlement Class consisting of all persons and
17 entities (including, without limitation, their beneficiaries) who purchased or otherwise acquired the
18 publicly traded common stock of Impinj, Inc. (“Impinj” or the “Company”) during the period of July
19 21, 2016 through February 15, 2018, inclusive (the “Class Period”), and were damaged thereby. The
20 Settlement Class includes those persons and entities who purchased or otherwise acquired their
21 Impinj common stock in, pursuant to, or traceable to the Company’s July 21, 2016 initial public
22 offering or December 2, 2016 secondary public offering during the Class Period and were damaged
23 thereby. Excluded from the Settlement Class are (i) Defendants; (ii) members of the Immediate
24 Families of the Individual Defendants; (iii) any person who is or was an Officer or director of Impinj
25 who served in such capacities during the Class Period; (iv) the defendants in the New York Action;
26 (v) Defendants’ liability insurance carriers; (vi) any affiliates, parents, or subsidiaries of Impinj;
27 (vii) all Impinj employee plans that are covered by ERISA; (viii) any entity which Defendants or
28   [PROPOSED] JUDGMENT APPROVING                    -2-                  BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                                 1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 94 of 100




 1 other excluded persons controlled or in which they have a controlling interest, provided however, that
 2 any Investment Vehicle (as defined in the Stipulation) shall not be excluded by definition; and (ix) the
 3 legal representatives, agents, affiliates, heirs, successors or assigns of any such excluded person or
 4 entity, in their capacity such. [Also excluded from the Settlement Class are the persons and entities
 5 listed on Exhibit 1 hereto who or which are excluded from the Settlement Class pursuant to request.]
 6          4.      Settlement Class Findings – For purposes of the Settlement only, the Court finds that

 7 each element required for certification of the Settlement Class pursuant to Rule 23 of the Federal
 8 Rules of Civil Procedure has been met: (a) the members of the Settlement Class are so numerous that
 9 their joinder in the Action would be impracticable; (b) there are questions of law and fact common to
10 the Settlement Class which predominate over any individual questions; (c) the claims of Plaintiffs in
11 the Action are typical of the claims of the Settlement Class; (d) Plaintiffs and Lead Counsel have and
12 will fairly and adequately represent and protect the interests of the Settlement Class; and (e) a class
13 action is superior to other available methods for the fair and efficient adjudication of the Action.
14          5.      Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

15 Procedure, and for the purposes of the Settlement only, the Court hereby appoints Plaintiffs as Class
16 Representative for the Settlement Class, and appoints Lead Counsel Bernstein Litowitz Berger &
17 Grossmann LLP as Class Counsel for the Settlement Class. Plaintiffs and Lead Counsel have fairly
18 and adequately represented the Settlement Class both in terms of litigating the Action and for
19 purposes of entering into and implementing the Settlement and have satisfied the requirements of
20 Federal Rules of Civil Procedure 23(a)(4) and 23(g), respectively.
21          6.      Notice – The Court finds that the dissemination of the Notice and the publication of

22 the Summary Notice: (a) were implemented in accordance with the Preliminary Approval Order;
23 (b) constituted the best notice practicable under the circumstances; (c) constituted notice that was
24 reasonably calculated, under the circumstances, to apprise Settlement Class Members of (i) the
25 pendency of the Action; (ii) the effect of the proposed Settlement (including the Releases to be
26 provided thereunder); (iii) Lead Counsel’s motion for attorneys’ fees and Litigation Expenses;
27 (iv) their right to object to any aspect of the Settlement, the Plan of Allocation, and/or Lead Counsel’s
28   [PROPOSED] JUDGMENT APPROVING                    -3-                  BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                                 1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 95 of 100




 1 motion for attorneys’ fees and Litigation Expenses; (v) their right to exclude themselves from the
 2 Settlement Class; and (vi) their right to appear at the Settlement Hearing; (d) constituted due,
 3 adequate, and sufficient notice to all persons and entities entitled to receive notice of the proposed
 4 Settlement; and (e) satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the
 5 United States Constitution (including the Due Process Clause), the Private Securities Litigation
 6 Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other applicable law and rules.
 7          7.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

 8 accordance with, Rule 23(e)(2) of the Federal Rules of Civil Procedure, this Court hereby fully and
 9 finally approves the Settlement set forth in the Stipulation in all respects (including, without
10 limitation, the amount of the Settlement, the Releases provided for therein, and the dismissal with
11 prejudice of the claims asserted against Defendants in the Action), and finds that the Settlement is, in
12 all respects, fair, reasonable, and adequate to the Settlement Class. Specifically, the Court finds that
13 (a) Plaintiffs and Lead Counsel have adequately represented the Settlement Class; (b) the Settlement
14 was negotiated by the Parties at arm’s length; (c) the relief provided for the Settlement Class under
15 the Settlement is adequate taking into account the costs, risks, and delay of trial and appeal, the
16 proposed means of distributing the Settlement Fund to the Settlement Class; and the proposed
17 attorneys’ fee award; and (d) the Settlement treats members of the Settlement Class equitably relative
18 to each other. The Parties are directed to implement, perform, and consummate the Settlement in
19 accordance with the terms and provisions contained in the Stipulation.
20          8.      The Action and all of the claims asserted against Defendants in the Action by Lead

21 Plaintiff and the other Settlement Class Members are hereby dismissed with prejudice. The Parties
22 shall bear their own costs and expenses, except as otherwise expressly provided in the Stipulation.
23          9.      Binding Effect – The terms of the Stipulation and of this Judgment shall be forever

24 binding on Defendants, Plaintiffs, and all other Settlement Class Members (regardless of whether or
25 not any individual Settlement Class Member submits a Claim Form or seeks or obtains a distribution
26 from the Net Settlement Fund), as well as their respective successors and assigns. [The persons and
27
28   [PROPOSED] JUDGMENT APPROVING                    -4-                 BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                                1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                     Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 96 of 100




 1 entities listed on Exhibit 1 hereto are excluded from the Settlement Class pursuant to request and are
 2 not bound by the terms of the Stipulation or this Judgment.]
 3          10.     Releases – The Releases set forth in paragraphs 5 and 6 of the Stipulation, together

 4 with the definitions contained in paragraph 1 of the Stipulation relating thereto, are expressly
 5 incorporated herein in all respects. The Releases are effective as of the Effective Date. Accordingly,
 6 this Court orders that:
 7                  (a)      Without further action by anyone, and subject to paragraph 11 below, upon the

 8 Effective Date of the Settlement, Plaintiffs and each of the other Settlement Class Members, on behalf
 9 of themselves, and their respective heirs, executors, administrators, predecessors, successors, and
10 assigns, in their capacities as such, shall be deemed to have, and by operation of law and of this
11 Judgment shall have, fully, finally, and forever compromised, settled, released, resolved,
12 relinquished, waived, and discharged each and every Released Plaintiffs’ Claim against Defendants
13 and the other Defendants’ Releasees, and shall forever be barred and enjoined from prosecuting any
14 or all of the Released Plaintiffs’ Claims against any of the Defendants’ Releasees.
15                  (b)      Without further action by anyone, and subject to paragraph 11 below, upon the

16 Effective Date of the Settlement, Defendants, on behalf of themselves, and their respective heirs,
17 executors, administrators, predecessors, successors, and assigns, in their capacities as such, shall be
18 deemed to have, and by operation of law and of this Judgment shall have, fully, finally, and forever
19 compromised, settled, released, resolved, relinquished, waived, and discharged each and every
20 Released Defendants’ Claim against Plaintiffs and the other Plaintiffs’ Releasees, and shall forever
21 be barred and enjoined from prosecuting any or all of the Released Defendants’ Claims against any
22 of the Plaintiffs’ Releasees. [This Release shall not apply to any person or entity listed on Exhibit 1
23 hereto.]
24          11.     Notwithstanding paragraphs 10(a) – (b) above, nothing in this Judgment shall bar any

25 action by any of the Parties to enforce or effectuate the terms of the Stipulation or this Judgment.
26
27
28   [PROPOSED] JUDGMENT APPROVING                    -5-                 BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                                1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                     Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 97 of 100




 1          12.    Rule 11 Findings – The Court finds and concludes that the Parties and their respective

 2 counsel have complied in all respects with the requirements of Rule 11 of the Federal Rules of Civil
 3 Procedure in connection with the institution, prosecution, defense, and settlement of the Action.
 4          13.    No Admissions – Neither this Judgment, the Stipulation (whether or not

 5 consummated), including the exhibits thereto and the Plan of Allocation contained therein (or any
 6 other plan of allocation that may be approved by the Court), the negotiations leading to the execution
 7 of the Stipulation, nor any proceedings taken pursuant to or in connection with the Stipulation and/or
 8 approval of the Settlement (including any arguments proffered in connection therewith):
 9                 (a)     shall be offered against any of the Defendants’ Releasees as evidence of, or

10          construed as, or deemed to be evidence of any presumption, concession, or admission by any

11          of the Defendants’ Releasees with respect to the truth of any fact alleged by Plaintiffs or the

12          validity of any claim that was or could have been asserted or the deficiency of any defense

13          that has been or could have been asserted in the Actions or in any other litigation, or of any

14          liability, negligence, fault, or other wrongdoing of any kind of any of the Defendants’

15          Releasees or in any way referred to for any other reason as against any of the Defendants’

16          Releasees, in any arbitration proceeding or other civil, criminal, or administrative action or

17          proceeding, other than such proceedings as may be necessary to effectuate the provisions of

18          the Stipulation;

19                 (b)     shall be offered against any of the Plaintiffs’ Releasees, as evidence of, or

20          construed as, or deemed to be evidence of any presumption, concession or admission by any

21          of the Plaintiffs’ Releasees that any of their claims are without merit, that any of the

22          Defendants’ Releasees had meritorious defenses, or that damages recoverable under the

23          Complaint would not have exceeded the Settlement Amount or with respect to any liability,

24          negligence, fault, or wrongdoing of any kind, or in any way referred to for any other reason

25          as against any of the Plaintiffs’ Releasees, in any arbitration proceeding or other civil,

26
27
28   [PROPOSED] JUDGMENT APPROVING                   -6-                  BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                                1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                     Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
        Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 98 of 100




 1          criminal, or administrative action or proceeding, other than such proceedings as may be

 2          necessary to effectuate the provisions of the Stipulation; or

 3                  (c)     shall be construed against any of the Releasees as an admission, concession,

 4          or presumption that the consideration to be given under the Settlement represents the

 5          amount which could be or would have been recovered after trial;

 6 provided, however, that the Parties and the Releasees and their respective counsel may refer to this
 7 Judgment and the Stipulation to effectuate the protections from liability granted hereunder and
 8 thereunder or otherwise to enforce the terms of the Settlement.
 9          14.     Retention of Jurisdiction – Without affecting the finality of this Judgment in any

10 way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of the
11 administration, interpretation, implementation, and enforcement of the Settlement; (b) the disposition
12 of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or Litigation Expenses by
13 Lead Counsel in the Action that will be paid from the Settlement Fund; (d) any motion to approve
14 the Plan of Allocation; (e) any motion to approve the Class Distribution Order; and (f) the Settlement
15 Class Members for all matters relating to the Action.
16          15.     Separate orders shall be entered regarding approval of a plan of allocation and the

17 motion of Lead Counsel for attorneys’ fees and Litigation Expenses. Such orders shall in no way
18 affect or delay the finality of this Judgment and shall not affect or delay the Effective Date of the
19 Settlement.
20          16.     Modification of the Agreement of Settlement – Without further approval from the

21 Court, Plaintiffs and Defendants are hereby authorized to agree to and adopt such amendments or
22 modifications of the Stipulation or any exhibits attached thereto to effectuate the Settlement that: (a)
23 are not materially inconsistent with this Judgment; and (b) do not materially limit the rights of
24 Settlement Class Members in connection with the Settlement. Without further order of the Court,
25 Plaintiffs and Defendants may agree to reasonable extensions of time to carry out any provisions of
26 the Settlement.
27
28   [PROPOSED] JUDGMENT APPROVING                    -7-                   BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                                  1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
       Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 99 of 100




 1          17.    Termination of Settlement – If the Settlement is terminated as provided in the

 2 Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall be
 3 vacated, rendered null and void, and be of no further force and effect, except as otherwise provided
 4 by the Stipulation, and this Judgment shall be without prejudice to the rights of Plaintiffs, the other
 5 Settlement Class Members, and Defendants, and the Parties shall revert to their respective positions
 6 in the Action immediately prior to the execution of the Stipulation.
 7          18.    Entry of Final Judgment – There is no just reason to delay the entry of this Judgment

 8 as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly directed to
 9 immediately enter this final judgment in this Action.
10          SO ORDERED this _______ day of ______________, 2020.

11
12                                               ________________________________________
13                                                      The Honorable Robert S. Lasnik
                                                          United States District Judge
14   #1391825

15
16
17
18
19
20
21
22
23
24
25
26
27
28   [PROPOSED] JUDGMENT APPROVING                   -8-                  BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                                1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                                     Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
      Case 3:18-cv-05704-RSL Document 91-2 Filed 07/10/20 Page 100 of 100




 1                                           Exhibit 1

 2      [List of Persons and Entities Excluded from the Settlement Class Pursuant to Request]

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   [PROPOSED] JUDGMENT APPROVING              -9-                BYRNES KELLER CROMWELL LLP
     CLASS ACTION SETTLEMENT                                         1000 Second Avenue, 38th Floor
      (3:18-cv-05704-RSL)                                              Seattle, Washington 98104
                                                                       Telephone: (206) 622-2000
